Waddell & Reed Advisors Select Preferred AnnuitySM 2.0 Nationwide Life Insurance Company Individual Flexible Premium Deferred Variable Annuity Contracts Issued by Nationwide Life Insurance Company through its Nationwide Variable Account-12 The date of this prospectus is , . The contracts described in this prospectus are not available in the State of New York.This prospectus contains basic information you should understand about the contracts before investing.Please read this prospectus carefully and keep it for future reference. Variable annuities are complex investment products with unique benefits and advantages that may be particularly useful in meeting long-term savings and retirement needs.There are costs and charges associated with these benefits and advantages - costs and charges that are different, or do not exist at all, within other investment products.With help from financial consultants and advisors, investors are encouraged to compare and contrast the costs and benefits of the variable annuity described in this prospectus against those of other investment products, especially other variable annuity and variable life insurance products offered by Nationwide and its affiliates.Nationwide offers a wide array of such products, many with different charges, benefit features and underlying investment options.This process of comparison and analysis should aid in determining whether the purchase of the contract described in this prospectus is consistent with your investment objectives, risk tolerance, investment time horizon, marital status, tax situation and other personal characteristics and needs. The Statement of Additional Information (dated , ), which contains additional information about the contracts and the Variable Account, has been filed with the Securities and Exchange Commission ("SEC") and is incorporated herein by reference.The table of contents for the Statement of Additional Information is on page 47. To obtain free copies of the Statement of Additional Information and other information about the Variable Account that has been filed with the SEC, call 1-866-221-1100 (TDD 1-800-238-3035) or write: Nationwide Life Insurance Company 5100 Rings Road, RR1-04-F4 Dublin, Ohio 43017-1522 Information about this product can be found at www.waddell.com. Information about Nationwide and the variable annuity contract described in this prospectus (including the Statement of Additional Information) may also be reviewed and copied at the SEC's Public Reference Room in Washington, D.C., or may be obtained, upon payment of a duplicating fee, by writing the Public Reference Section of the SEC, treet NE, Washington, D.C. 20549.Additional information on the operation of the Public Reference Room may be obtained by calling the SEC at (202) 551-8090.The SEC also maintains a website (www.sec.gov) that contains the prospectus, Statement of Additional Information, material incorporated by reference, and other information. These securities have not been approved or disapproved by the SEC, nor has the SEC passed upon the accuracy or adequacy of the prospectus.Any representation to the contrary is a criminal offense. This contract contains features that apply credits to the Contract Value.The benefit of the credits may be more than offset by the additional fees that the Contract Owner will pay in connection with the credits.A contract without credits may cost less. The Sub-Accounts available under this contract invest in the underlying mutual funds of the portfolio companies listed below. · Ivy Funds Variable Insurance Portfolios, Inc. · Nationwide Variable Insurance Trust For a complete list of the available Sub-Accounts, please refer to "Appendix A: Underlying Mutual Funds."For more information on the underlying mutual funds, please refer to the prospectus for the mutual fund. Purchase payments not invested in the Sub-Accounts of the Nationwide Variable Account-12 may be allocated to the Fixed Account. 1 Glossary of Special Terms Accumulation Unit- An accounting unit of measure used to calculate the Contract Value allocated to the Variable Account before the Annuitization Date. Annuitant- The person(s) whose length of life determines how long annuity payments are paid. Annuitization Date- The date on which annuity payments begin. Annuity Commencement Date- The date on which annuity payments are scheduled to begin. Annuity Unit- An accounting unit of measure used to calculate the value of variable annuity payments. Co-Annuitant- The person designated by the Contract Owner to receive the Spousal Protection Annuity Option. Contract Anniversary- Each recurring 1-year anniversary of the date the contract was issued. Contract Owner(s)- The person(s) who owns all rights under the contract.All references in this prospectus to "you" shall mean the Contract Owner. Contract Value- The value of all Accumulation Units in a contract plus any amount held in the Fixed Account. Contract Year- Each year the contract is in force beginning with the date the contract is issued. Current Income Benefit Base- For purposes of the 7% Lifetime Income Option, it is equal to the Original Income Benefit Base adjusted throughout the life of the contract to account for subsequent purchase payments, excess withdrawals, and reset opportunities.This amount is multiplied by the Lifetime Withdrawal Percentage to arrive at the benefit amount for any given year. Daily Net Assets- A figure that is calculated at the end of each Valuation Date and represents the sum of all the Contract Owners' interests in the variable Sub-Accounts after the deduction of contract and underlying mutual fund expenses. Fixed Account- An investment option that is funded by Nationwide's General Account.Amounts allocated to the Fixed Account will receive periodic interest, subject to a guaranteed minimum crediting rate that varies depending on the type of allocation (e.g., new purchase payment, transfer, Dollar Cost Averaging allocation, etc.). General Account- All assets of Nationwide other than those of the Variable Account or in other separate accounts that have been or may be established by Nationwide. Individual Retirement Account- An account that qualifies for favorable tax treatment under Section 408(a) of the Internal Revenue Code, but does not include Roth IRAs. Individual Retirement Annuity or IRA- An annuity contract that qualifies for favorable tax treatment under Section 408(b) of the Internal Revenue Code, but does not include Roth IRAs. Investment-Only Contract- A contract purchased by a qualified pension, profit-sharing or stock bonus plan as defined by Section 401(a) of the Internal Revenue Code. Lifetime Withdrawal Percentage- An age-based percentage used to determine the annual amount available for withdrawal under the 7% Lifetime Income Option.The applicable percentage is multiplied by the Current Income Benefit Base to arrive at the benefit amount for any given year. Monthly Contract Anniversary- Each recurring 1-month anniversary of the date the contract was issued. Nationwide- Nationwide Life Insurance Company.All references in this prospectus to "we" or "us" shall mean Nationwide. Net Asset Value- The value of 1 share of an underlying mutual fund at the close of the New York Stock Exchange. Non-Qualified Contract- A contract which does not qualify for favorable tax treatment as a Qualified Plan, IRA, Roth IRA, SEP IRA, Simple IRA, or Tax Sheltered Annuity. Original Income Benefit Base- For purposes of the 7% Lifetime Income Option, the initial benefit base calculated on the date the contract is issued, which is equal to the Contract Value. Qualified Plan- A retirement plan that receives favorable tax treatment under Section 401 of the Internal Revenue Code, including Investment-Only Contracts.In this prospectus, all provisions applicable to Qualified Plans also apply to Investment-Only Contracts unless specifically stated otherwise. Roth IRA- An annuity contract which qualifies for favorable tax treatment under Section 408A of the Internal Revenue Code. SEC - Securities and Exchange Commission. SEP IRA- An annuity contract which qualifies for favorable tax treatment under Section 408(k) of the Internal Revenue Code. Simple IRA- An annuity contract which qualifies for favorable tax treatment under Section 408(p) of the Internal Revenue Code. Sub-Accounts- Divisions of the Variable Account, each of which invests in a single underlying mutual fund. Tax Sheltered Annuity- An annuity that qualifies for favorable tax treatment under Section 403(b) of the Internal Revenue Code.None of the Tax Sheltered Annuities sold under this prospectus are subject to the Employee Retirement Income Security Act of 1974, as amended ("ERISA"). 2 Valuation Date- Each day the New York Stock Exchange is open for business, or any other day during which there is a sufficient degree of trading of underlying mutual fund shares such that the current Net Asset Value of Accumulation Units or Annuity Units might be materially affected.Values of the Variable Account are determined as of the close of the New York Stock Exchange which generally closes at 4:00 pm EST. Valuation Period- The period of time commencing at the close of a Valuation Date and ending at the close of the New York Stock Exchange for the next succeeding Valuation Date. Variable Account- Nationwide Variable Account-12, a separate account of Nationwide that contains Variable Account allocations.The Variable Account is divided into Sub-Accounts, each of which invests in shares of a separate underlying mutual fund. 3 Table of Contents Page Glossary of Special Terms 2 Contract Expenses 6 Underlying Mutual Fund Annual Expenses 7 Example 8 Synopsis of the Contracts 8 Surrenders/Withdrawals Minimum Initial and Subsequent Purchase Payments Dollar Limit Restrictions Credits on Purchase Payments Charges and Expenses Annuity Payments Taxation Death Benefit Right to Examine and Cancel Condensed Financial Information 11 Financial Statements 11 Nationwide Life Insurance Company 11 General Distributor 11 Investing in the Contract 11 The Variable Account and Underlying Mutual Funds The Fixed Account The Contract in General 13 Distribution, Promotional, and Sales Expenses Underlying Mutual Fund Payments Profitability Contract Modification Nationwide's Obligation in Connection with the 7% Lifetime Income Option Standard Charges and Deductions 15 Mortality and Expense Risk Charge Administrative Charge Contract Maintenance Charge Contingent Deferred Sales Charge Premium Taxes Short-Term Trading Fees Optional Contract Benefits, Charges, and Deductions 17 Death Benefit Options Spousal Protection Annuity Option Beneficiary Protector II Option 7% Lifetime Income Option 7% Spousal Continuation Benefit Removal of Variable Account Charges 26 Ownership and Interests in the Contract 26 Contract Owner Joint Owner Contingent Owner Annuitant Contingent Annuitant Co-Annuitant Joint Annuitant Beneficiary and Contingent Beneficiary Changes to the Parties to the Contract Operation of the Contract 27 Purchase Payment Credits Pricing Application and Allocation of Purchase Payments Determining the Contract Value Transfer Requests 4 Table of Contents (continued) Page Transfers Prior to Annuitization Transfers After Annuitization Transfer Restrictions Right to Examine and Cancel 31 Surrender/Withdrawal Prior to Annuitization 32 Partial Withdrawals Full Surrenders Surrender/Withdrawal After Annuitization 32 Withdrawals Under Certain Plan Types 33 Withdrawals Under a Tax Sheltered Annuity Withdrawals Under a Texas Optional Retirement Program or a Louisiana Optional Retirement Plan Loan Privilege 33 Minimum and Maximum Loan Amounts Loan Processing Fee How Loan Requests are Processed Loan Interest Loan Repayment Distributions and Annuity Payments Transferring the Contract Grace Period and Loan Default Assignment 34 Contract Owner Services 34 Asset Rebalancing Dollar Cost Averaging Dollar Cost Averaging for Living Benefits Fixed Account Interest Out Dollar Cost Averaging Systematic Withdrawals Death Benefits 36 Death of Contract Owner Death of Annuitant Death of Contract Owner/Annuitant Death Benefit Payment Death Benefit Calculations Annuity Commencement Date 40 Annuitizing the Contract 40 Annuitization Date Annuitization Fixed Annuity Payments Variable Annuity Payments Frequency and Amount of Annuity Payments Annuity Payment Options 42 Annuity Payment Options for Contracts with Total Purchase Payments Less Than or Equal to $2,000,000 Annuity Payment Options for Contracts with Total Purchase Payments Greater Than $2,000,000 Annuitization of Amounts Greater than $5,000,000 Statements and Reports 43 Legal Proceedings 43 Table of Contents of The Statement of Additional Information 47 Appendix A: Underlying Mutual Funds 48 Appendix B: Condensed Financial Information 51 Appendix C: Contract Types and Tax Information 52 Appendix D: Reallocation Evaluation and Calculation Examples 61 5 Contract Expenses The following tables describe the fees and expenses that a Contract Owner will pay when buying, owning, or surrendering the contract. The first table describes the fees and expenses a Contract Owner will pay at the time the contract is purchased, surrendered, or when cash value is transferred between investment options. Contract Owner Transaction Expenses Maximum Contingent Deferred Sales Charge ("CDSC") (as a percentage of purchase payments withdrawn) 8%1 Number of Completed Years from Date of Purchase Payment 0 1 2 3 4 5 6 7 8 CDSC Percentage 8% 8% 7% 7% 6% 5% 4% 2% 0% Maximum Loan Processing Fee Maximum Premium Tax Charge (as a percentage of purchase payments) 5%3 The next table describes the fees and expenses that a Contract Owner will pay periodically during the life of the contract (not including underlying mutual fund fees and expenses). Recurring Contract Expenses Maximum Annual Contract Maintenance Charge Annual Loan Interest Charge 2.25%5 Variable Account Annual Expenses (assessed as an annualized percentage of Daily Net Assets) Mortality and Expense Risk Charge 1.05% Administrative Charge 0.20% Death Benefit Options (assessed as an annualized percentage of Daily Net Assets) (eligible applicants may purchase 1 option) Five-Year Enhanced Death Benefit Option Charge Total Variable Account Charges (including this option only) 0.05% 1.30% One-Year Enhanced Death Benefit Option Charge Total Variable Account Charges (including this option only) 0.15% 1.40% One-Month Enhanced Death Benefit Option Charge Total Variable Account Charges (including this option only) 0.30% 1.55% Combination Enhanced Death Benefit Option Charge Total Variable Account Charges (including this option only) 0.40%6 1.65% Spousal Protection Annuity Option Charge (assessed as an annualized percentage of Daily Net Assets) Total Variable Account Charges (including this option only) 0.10% 1.35% Beneficiary Protector II Option Charge (assessed as an annualized percentage of Daily Net Assets) Total Variable Account Charges (including this option only) 0.35%7 1.60% Additional Optional Riders (assessed annually as a percentage of Current Income Benefit Base8) Maximum 7% Lifetime Income Option Charge 1.50%9 Maximum 7% Spousal Continuation Benefit Charge 0.40%10 6 The next table shows the fees and expenses that a Contract Owner would pay if he/she elected all of the optional benefits under the contract (and the most expensive of mutually exclusive optional benefits). Summary of Maximum Contract Expenses (annualized rate, as a percentage of Daily Net Assets) Mortality and Expense Risk Charge (applicable to all contracts) 1.05% Administrative Charge (applicable to all contracts) 0.20% Combination Enhanced Death Benefit Option Charge 0.40% Spousal Protection Annuity Option Charge 0.10% Beneficiary Protector II Option Charge 0.35% Maximum 7% Lifetime Income Option Charge 1.50%11 Maximum 7% Spousal Continuation Benefit Charge 0.40%12 Maximum Possible Total Variable Account Charges 4.00%12 Underlying Mutual Fund Annual Expenses The next table shows the minimum and maximum total operating expenses as of December 31, 2010 charged by the underlying mutual funds that you may pay periodically during the life of the contract.More detail concerning each underlying mutual fund's fees and expenses is contained in the prospectus for each underlying mutual fund. Total Annual Underlying Mutual Fund Operating Expenses Minimum Maximum (expenses that are deducted from underlying mutual fund assets, including management fees, distribution (12b-1) fees, and other expenses, as a percentage of the underlying mutual fund's average net assets) 0.49% 1.52% The minimum and maximum underlying mutual fund operating expenses indicated above do not reflect voluntary or contractual reimbursements and/or waivers applied to some underlying mutual funds.Therefore, actual expenses could be lower.Refer to the underlying mutual fund prospectuses for specific expense information. 1 The Internal Revenue Code may impose restrictions on surrenders from contracts issued as Tax Sheltered Annuities. 2 Nationwide assesses a loan processing fee at the time each new loan is processed.Loans are only available for contracts issued as Tax Sheltered Annuities. 3 Nationwide will charge between 0% and 5% of purchase payments for premium taxes levied by state or other government entities.The amount assessed to the contract will equal the amount assessed by the state or government entity. 4 The Contract Maintenance Charge is deducted annually from all contracts containing less than $50,000 on each Contract Anniversary.This charge is permanently waived for any contract valued at $50,000 or more on any Contract Anniversary. 5 The loan interest rate is determined, based on market conditions, at the time of loan application or issuance.The loan balance in the collateral Fixed Account is credited with interest at 2.25% less than the loan interest rate.Thus, the net loan interest charge is an annual rate of 2.25%, which is applied against the outstanding loan balance. 6 The Combination Enhanced Death Benefit Option is only available for contracts with Annuitants age 80 or younger at the time of application. 7 In addition to the charge assessed to Variable Account allocations, allocations made to the Fixed Account will be assessed a fee of 0.35% by decreasing the interest credited to amounts allocated to the Fixed Account. 8 For information about how the Current Income Benefit Base is calculated see "Determination of the Income Benefit Base Prior to the First Withdrawal" later in this prospectus. 9 Currently, the charge associated with the 7% Lifetime Income Option is 1.20% of the Current Income Benefit Base. 10 The 7% Spousal Continuation Benefit may only be elected if and when the 7% Lifetime Income Option is elected.Currently, there is no charge associated with the 7% Spousal Continuation Benefit. 11 This charge is a percentage of the Current Income Benefit Base.For purposes of this table, Nationwide assumes the Current Income Benefit Base is equal to the Daily Net Assets. 12 The Maximum Possible Total Variable Account Charges associated with a particular contract may be higher or lower depending on whether the Current Income Benefit Base is higher or lower than the Daily Net Assets.For purposes of this table, Nationwide assumes the Current Income Benefit Base is equal to the Daily Net Assets. 7 Example This Example is intended to help Contract Owners compare the cost of investing in the contract with the cost of investing in other variable annuity contracts.These costs include Contract Owner transaction expenses, contract fees, Variable Account annual expenses, and underlying mutual fund fees and expenses.The Example does not reflect premium taxes which, if reflected, would result in higher expenses. The Example assumes: · a $10,000 investment in the contract for the time periods indicated; · a 5% return each year; · the maximum and the minimum fees and expenses of any of the underlying mutual funds; · the maximum Contingent Deferred Sales Charge; · A $50 Contract Maintenance Charge expressed as a percentage of the average contract account size; and · the total Variable Account charges associated with the most expensive allowable combination of optional benefits (4.00%1). For those contracts that do not elect the most expensive combination of optional benefits, the expenses would be lower. If you surrender your contract at the end of the applicable time period If you annuitize your contract at the end of the applicable time period If you do not surrender your contract 1 Yr. 3 Yrs. 5 Yrs. 10 Yrs. 1 Yr. 3 Yrs. 5 Yrs. 10 Yrs. 1 Yr. 3 Yrs. 5 Yrs. 10 Yrs. Maximum Total Underlying Mutual Fund Operating Expenses (1.52%) * Minimum Total Underlying Mutual Fund Operating Expenses (0.49%) * *The contracts sold under this prospectus do not permit annuitization during the first 2 Contract Years. ** To be filed by subsequent Pre-Effective Amendment. 1The Maximum Possible Total Variable Account Charges associated with a particular contract may be higher or lower depending on whether the Current Income Benefit Base is higher or lower than the Daily Net Assets.For purposes of this table, Nationwide assumes the Current Income Benefit Base is equal to the Daily Net Assets. Synopsis of the Contracts The annuity described in this prospectus is intended to provide benefits to a single or joint owner and his/her beneficiaries.The contracts described in this prospectus are individual flexible purchase payment contracts. The contracts can be categorized as: · Charitable Remainder Trusts; · Individual Retirement Annuities ("IRAs"); · Investment-Only Contracts (Qualified Plans); · Non-Qualified Contracts; · Roth IRAs; · Simplified Employee Pension IRAs ("SEP IRAs"); · Simple IRAs; and · Tax Sheltered Annuities (Non-ERISA). For more detailed information with regard to the differences in contract types, see "Appendix C: Contract Types and Tax Information."Prospective purchasers may apply to purchase a contract through broker dealers that have entered into a selling agreement with Waddell & Reed, Inc. Surrenders/Withdrawals Contract Owners may generally withdraw some or all of their Contract Value at any time prior to annuitization by notifying Nationwide in writing (see "Surrender/Withdrawal Prior to Annuitization").After the Annuitization Date, withdrawals are not permitted (see "Surrender/Withdrawal After Annuitization"). Minimum Initial and Subsequent Purchase Payments For Non-Qualified Contracts and Charitable Remainder Trusts, the minimum initial purchase payment is $10,000.For all other contract types, the minimum initial purchase payment is $1,000.A Contract Owner will meet the minimum initial purchase payment requirement by making purchase payments equal to required minimum over the course of the first Contract Year. The minimum subsequent purchase payment for all contracts is $1,000.However, for subsequent purchase payments sent via electronic deposit, the minimum subsequent purchase payment is $50. Nationwide reserves the right to refuse any purchase payment that would result in the cumulative total for all contracts issued by Nationwide on the life of any one Annuitant or owned by any one Contract Owner to exceed $1,000,000.Its decision as to whether or not to accept a purchase payment in excess of that amount will be based on one or more factors, including, but not limited to: age, spouse age (if applicable), Annuitant age, state of issue, total purchase payments, optional benefits elected, current market conditions, and current hedging costs.All such decisions will be based on internally established actuarial guidelines and will be applied 8 in a non-discriminatory manner.In the event that we do not accept a purchase payment under these guidelines, we will immediately return the purchase payment in its entirety in the same manner as it was received.If we accept the purchase payment, it will be applied to the contract immediately and will receive the next calculated Accumulation Unit value (see "Pricing").Any references in this prospectus to purchase payment amounts in excess of $1,000,000 are assumed to have been approved by Nationwide. Nationwide prohibits subsequent purchase payments made after death of the Contract Owner(s), the Annuitant or Co-Annuitant.If upon notification of death of the Contract Owner(s), the Annuitant or Co-Annuitant, it is determined that death occurred prior to a subsequent purchase payment being made, Nationwide reserves the right to return the purchase payment. Dollar Limit Restrictions In addition to the potential purchase payment restrictions listed above, certain features of the contract have additional purchase payment and/or Contract Value limitations associated with them: Annuitization.Annuity payment options will be limited if the Contract Owner submits total purchase payments in excess of $2,000,000.Furthermore, if the amount to be annuitized is greater than $5,000,000, we may limit both the amount that can be annuitized on a single life and the annuity payment options (see "Annuity Payment Options"). Death benefit calculations.Purchase payments up to $3,000,000 will result in a higher death benefit payment than purchase payments in excess of $3,000,000 (see "Death Benefit Calculations"). Optional rider.If the Contract Owner elects the 7% Lifetime Income Option, subsequent purchase payments may be limited to an aggregate total of $50,000 per calendar year. Credits on Purchase Payments Purchase Payment Credits ("PPCs") are additional credits that Nationwide will apply to a contract when cumulative purchase payments reach certain aggregate levels. Each time a Contract Owner submits a purchase payment, Nationwide will perform a calculation to determine if and how many PPCs are payable as a result of that particular deposit. PPCs are considered earnings, not purchase payments, and they will be allocated in the same proportion that purchase payments are allocated on the date the PPCs are applied. If the Contract Owner cancels the contract pursuant to the contractual free look provision, Nationwide will recapture all PPCs applied to the contract.In those states that require the return of purchase payments for IRAs that are surrendered pursuant to the contractual free look, Nationwide will recapture all PPCs, but under no circumstances will the amount returned to the Contract Owner be less than the purchase payments made to the contract.In those states that allow a return of Contract Value, the Contract Owner will retain any earnings attributable to the PPCs, but all losses attributable to the PPCs will be incurred by Nationwide.All PPCs are fully vested after the end of the contractual free look period (see "Purchase Payment Credits"). Charges and Expenses Mortality and Expense Risk Charge Nationwide deducts a Mortality and Expense Risk Charge equal to an annualized rate of 1.05% of the Daily Net Assets of the Variable Account.The Mortality and Expense Risk Charge compensates Nationwide for providing the insurance benefits under the contract, including the contract's standard death benefit that provides a guaranteed death benefit to the beneficiary(ies) even if the market declines.It also compensates Nationwide for assuming the risk that Annuitants will live longer than assumed.Finally, the Mortality and Expense Risk Charge compensates Nationwide for guaranteeing that charges will not increase regardless of actual expenses.Nationwide may realize a profit from this charge. Administrative Charge Nationwide deducts an Administrative Charge equal to an annualized rate of 0.20% of the Daily Net Assets of the Variable Account.The Administrative Charge reimburses Nationwide for administrative costs it incurs resulting from providing contract benefits, including preparation of the contract and prospectus, confirmation statements, annual account statements and annual reports, legal and accounting fees as well as various related expenses.Nationwide may realize a profit from this charge. Contract Maintenance Charge A $50 Contract Maintenance Charge is assessed on each Contract Anniversary and upon full surrender of the contract.If, on any Contract Anniversary (or on the date of a full surrender) the Contract Value is $50,000 or more, Nationwide will waive the Contract Maintenance Charge from that point forward. Contingent Deferred Sales Charge Nationwide does not deduct a sales charge from purchase payments upon deposit into the contract.However, Nationwide may deduct a Contingent Deferred Sales Charge ("CDSC") if any amount is withdrawn from the contract.This CDSC reimburses Nationwide for sales expenses.The amount of the CDSC will not exceed 8% of purchase payments withdrawn. Death Benefit Options The contract contains a standard death benefit at no additional charge.In lieu of the standard death benefit, an applicant may elect one of the following death benefit options at the time of application: Death Benefit Options Charge* Five-Year Enhanced Death Benefit Option 0.05% One-Year Enhanced Death Benefit Option 0.15% One-Month Enhanced Death Benefit Option 0.30% Combination Enhanced Death Benefit Option** 0.40% *The charges shown are the annualized rates charged as a percentage of the Daily Net Assets of the Variable Account. 9 **The Combination Enhanced Death Benefit Option is only available for contracts with Annuitants age 80 or younger at the time of application. The optional death benefits may provide a greater death benefit than the standard death benefit (see "Death Benefit Calculations"). Spousal Protection Annuity Option A Spousal Protection Annuity Option is available under the contract at the time of application.If the Contract Owner elects the Spousal Protection Annuity Option, Nationwide will deduct an additional charge at an annualized rate of 0.10% of the Daily Net Assets of the Variable Account. Beneficiary Protector II Option An applicant may elect the Beneficiary Protector II Option at the time of application.This option provides that upon the death of the Annuitant (and potentially, the Co-Annuitant, if one is named), and in addition to any death benefit payable, Nationwide will credit an additional amount to the contract (the "benefit").This benefit would be advantageous if the Contract Owner anticipates the assessment of taxes in connection with the payment of the death benefit proceeds.This option is only available for contracts with Annuitantsage 75 or younger at the time of application.If the Contract Owner of an eligible contract elects the Beneficiary Protector II Option, Nationwide will deduct an additional charge at an annualized rate of 0.35% of the Daily Net Assets of the Variable Account.Additionally, allocations made to the Fixed Account will be assessed a fee of 0.35%. 7% Lifetime Income Option The 7% Lifetime Income Option provides for lifetime withdrawals, up to a certain amount each year, even after the Contract Value is $0.Additionally, if the Contract Owner delays taking withdrawals for 10 years, Nationwide will guarantee that the Current Income Benefit Base on the 10th Contract Anniversary will be no less than the Original Income Benefit Base plus simple interest at a rate of 7% annually for each of those 10 years.The 7% Lifetime Income Option is available under the contract at the time of application.The Contract Owner (or the Annuitant in the case of a non-natural Contract Owner) must be between age 45 and 85 at the time of application.The 7% Lifetime Income Option may not be elected if another Lifetime Income Option is elected. If the applicant elects the 7% Lifetime Income Option, Nationwide will deduct an additional charge not to exceed 1.50% of the Current Income Benefit Base, which is the amount upon which the annual benefit is based.Currently, the charge for the 7% Lifetime Income Option is 1.20% of the Current Income Benefit Base.The charge is deducted on each Contract Anniversary and is taken from the Sub-Accounts proportionally based on contract allocations at the time the charge is deducted. 7% Spousal Continuation Benefit The 7% Spousal Continuation Benefit allows a surviving spouse to continue to receive, for the duration of his/her lifetime, the benefit associated with the 7% Lifetime Income Option, provided that certain conditions are satisfied.The 7% Spousal Continuation Benefit is only available for election at the time of application if the 7% Lifetime Income Option is elected. If the applicant elects the 7% Spousal Continuation Benefit, Nationwide will deduct an additional charge not to exceed 0.40% of the Current Income Benefit Base.Currently, there is no charge for the 7% Spousal Continuation Benefit.If this option is elected, the Lifetime Withdrawal Percentages will be reduced.The Contract Owner’s spouse (or the Annuitant’s spouse in the case of a non-natural Contract Owner) must be between age 45 and 85 at the time of application.If assessed, the charge is deducted at the same time and in the same manner as the 7% Lifetime Income Option charge. Charges for Optional Benefits The charges associated with optional benefits are only assessed prior to annuitization. Underlying Mutual Fund Annual Expenses The underlying mutual funds charge fees and expenses that are deducted from underlying mutual fund assets.These fees and expenses are in addition to the fees and expenses assessed by the contract.The prospectus for each underlying mutual fund provides information regarding the fees and expenses applicable to the fund (see "The Variable Account and Underlying Mutual Funds"). Annuity Payments On the Annuitization Date, annuity payments begin (see "Annuity Commencement Date" and "Annuitizing the Contract").Annuity payments will be based on the annuity payment option chosen prior to annuitization.Nationwide will send annuity payments no later than 7 days after each annuity payment date. Taxation How a contract is taxed depends on the type of contract issued and the purpose for which the contract is purchased.Nationwide will charge against the contract any premium taxes levied by any governmental authority.Premium tax rates currently range from 0% to 5% (see "Premium Taxes" and "Appendix C: Contract Types and Tax Information"). Death Benefit An applicant may elect the standard death benefit (at no additional cost) or may elect 1 of 4 available enhanced death benefit options for an additional charge (see "Death Benefits"). Right to Examine and Cancel Under state insurance laws, Contract Owners have the right, during a limited period of time, to examine their contract and decide if they want to keep it or cancel it.This right is referred to as a "free look" right.The length of this time period depends on state law and may vary depending on whether your purchase is replacing another annuity contract you own. If the Contract Owner elects to cancel the contract pursuant to the free look provision, where required by law, Nationwide will return the greater of the Contract Value or the amount of 10 purchase payment(s) applied during the free look period, less any Purchase Payment Credits, withdrawals from the contract, and applicable federal and state income tax withholding.Otherwise, Nationwide will return the Contract Value, less any Purchase Payment Credits, withdrawals from the contract, and any applicable federal and state income tax withholding (see "Right to Examine and Cancel" and "Purchase Payment Credits"). Condensed Financial Information The value of an Accumulation Unit is determined on the basis of changes in the per share value of the underlying mutual funds and the assessment of Variable Account charges which may vary from contract to contract (see "Determining the Contract Value").Since this annuity contract was not available as of December 31, 2010, there are no Accumulation Unit values available. Financial Statements Financial statements for the Variable Account and consolidated financial statements of Nationwide are located in the Statement of Additional Information.A current Statement of Additional Information may be obtained, without charge, by contacting Nationwide's home office at the telephone number listed on page 1 of this prospectus. Nationwide Life Insurance Company Nationwide, the depositor, is a stock life insurance company organized under Ohio law in March 1929, with its home office at One Nationwide Plaza, Columbus, Ohio 43215.Nationwide is a provider of life insurance, annuities and retirement products.It is admitted to do business in all states, the District of Columbia and Puerto Rico. Nationwide is a member of the Nationwide group of companies.Nationwide Mutual Insurance Company and Nationwide Mutual Fire Insurance Company (the "Companies") are the ultimate controlling persons of the Nationwide group of companies.The Companies were organized under Ohio law in December 1925 and 1933 respectively.The Companies engage in a general insurance and reinsurance business, except life insurance. General Distributor The contracts are distributed by the general distributor, Waddell & Reed, Inc., 6300 Lamar Avenue, Overland Park, Kansas 66202. Investing in the Contract The Variable Account and Underlying Mutual Funds Nationwide Variable Account-12 is a variable account that invests in the underlying mutual funds listed in "Appendix A: Underlying Mutual Funds."Nationwide established the Variable Account on July 10, 2001 pursuant to Ohio law.Although the Variable Account is registered with the SEC as a unit investment trust pursuant to the Investment Company Act of 1940 ("1940 Act"), the SEC does not supervise the management of Nationwide or the Variable Account. Income, gains, and losses credited to, or charged against, the Variable Account reflect the Variable Account's own investment experience and not the investment experience of Nationwide's other assets.The Variable Account's assets are held separately from Nationwide's assets and are not chargeable with liabilities incurred in any other business of Nationwide.Nationwide is obligated to pay all amounts promised to Contract Owners under the contracts. The Variable Account is divided into Sub-Accounts, each of which invests in shares of a single underlying mutual fund.Nationwide uses the assets of each Sub-Account to buy shares of the underlying mutual funds based on Contract Owner instructions. Contract Owners receive underlying mutual fund prospectuses when they make their initial Sub-Account allocations and any time they change those allocations. Contract Owners can obtain prospectuses for underlying funds free of charge at any other time by contacting Nationwide's home office at the telephone number listed on page 1 of this prospectus.Contract Owners should read these prospectuses carefully before investing. Underlying mutual funds in the Variable Account are NOT publicly traded mutual funds.They are only available as investment options in variable life insurance policies or variable annuity contracts issued by life insurance companies, or in some cases, through participation in certain qualified pension or retirement plans. The investment advisors of the underlying mutual funds may manage publicly traded mutual funds with similar names and investment objectives.However, the underlying mutual funds are NOT directly related to any publicly traded mutual fund.Contract Owners should not compare the performance of a publicly traded fund with the performance of underlying mutual funds participating in the Variable Account.The performance of the underlying mutual funds could differ substantially from that of any publicly traded funds. The particular underlying mutual funds available under the contract may change from time to time.Specifically, underlying mutual funds or underlying mutual fund share classes that are currently available may be removed or closed off to future investment.New underlying mutual funds or new share classes of currently available underlying mutual funds may be added.Contract Owners will receive notice of any such changes that affect their contract.Some optional benefits available under the contract limit the list of the underlying mutual funds available in connection with that option. Voting Rights Contract Owners who have allocated assets to the underlying mutual funds are entitled to certain voting rights.Nationwide will vote Contract Owner shares at special shareholder meetings based on Contract Owner instructions.However, if the law changes and Nationwide is allowed to vote in its own right, it may elect to do so. Contract Owners with voting interests in an underlying mutual fund will be notified of issues requiring the shareholders' vote as soon as possible before the shareholder meeting. 11 Notification will contain proxy materials and a form with which to give Nationwide voting instructions.Nationwide will vote shares for which no instructions are received in the same proportion as those that are received.What this means is that when only a small number of Contract Owners vote, each vote has a greater impact on, and may control the outcome. The number of shares which a Contract Owner may vote is determined by dividing the cash value of the amount they have allocated to an underlying mutual fund by the Net Asset Value of that underlying mutual fund.Nationwide will designate a date for this determination not more than 90 days before the shareholder meeting. Material Conflicts The underlying mutual funds may be offered through separate accounts of other insurance companies, as well as through other separate accounts of Nationwide.Nationwide does not anticipate any disadvantages to this.However, it is possible that a conflict may arise between the interests of the Variable Account and one or more of the other separate accounts in which these underlying mutual funds participate. Material conflicts may occur due to a change in law affecting the operations of variable life insurance policies and variable annuity contracts, or differences in the voting instructions of the Contract Owners and those of other companies.If a material conflict occurs, Nationwide will take whatever steps are necessary to protect Contract Owners and variable annuity payees, including withdrawal of the Variable Account from participation in the underlying mutual fund(s) involved in the conflict. Substitution of Securities Nationwide may substitute, eliminate, or combine shares of another underlying mutual fund for shares already purchased or to be purchased in the future if either of the following occurs: shares of a current underlying mutual fund are no longer available for investment; or further investment in an underlying mutual fund is inappropriate. No substitution of shares may take place without the prior approval of the SEC.All affected Contract Owners will be notified in the event there is a substitution, elimination or combination of shares. Deregistration of the Variable Account Nationwide may deregister Nationwide Variable Account-12 under the 1940 Act in the event the Variable Account meets an exemption from registration under the 1940 Act, if there are no shareholders in the separate account, or for any other purpose approved by the SEC. No deregistration may take place without the prior approval of the SEC.All affected Contract Owners will be notified in the event Nationwide deregisters the Variable Account. The Fixed Account The Fixed Account is an investment option that is funded by Nationwide's General Account.The General Account contains all of Nationwide's assets other than those in this and other Nationwide separate accounts and is used to support Nationwide's annuity and insurance obligations.The General Account is not subject to the same laws as the Variable Account and the SEC has not reviewed material in this prospectus relating to the Fixed Account. Purchase payments will be allocated to the Fixed Account by election of the Contract Owner.Nationwide reserves the right to limit or refuse purchase payments and/or transfers allocated to the Fixed Account at its sole discretion.Generally, Nationwide will invoke this right when interest rates are low by historical standards. The investment income earned by the Fixed Account will be allocated to the contracts at varying guaranteed interest rate(s) depending on the following categories of Fixed Account allocations: · New Money Rate – The rate credited on the Fixed Account allocation when the contract is purchased or when subsequent purchase payments are made.Subsequent purchase payments may receive different New Money Rates than the rate when the contract was issued, since the New Money Rate is subject to change based on market conditions. · Variable Account to Fixed Rate – Allocations transferred from any of the underlying investment options in the Variable Account to the Fixed Account may receive a different rate.The rate may be lower than the New Money Rate.There may be limits on the amount and frequency of movements from the Variable Account to the Fixed Account. · Renewal Rate – The rate available for maturing Fixed Account allocations which are entering a new guarantee period.The Contract Owner will be notified of this rate in a letter issued with the quarterly statements when any of the money in the Contract Owner's Fixed Account matures.At that time, the Contract Owner will have an opportunity to leave the money in the Fixed Account and receive the Renewal Rate or the Contract Owner can move the money to any of the other underlying mutual fund options. · Dollar Cost Averaging Rate – From time to time, Nationwide may offer a more favorable rate for an initial purchase payment into a new contract when used in conjunction with any of the available Dollar Cost Averaging programs.Rates will vary depending on the Dollar Cost Averaging program elected (see "Contract Owner Services"). All of these rates are subject to change on a daily basis; however, once applied to the Fixed Account, the interest rates are guaranteed until the end of the calendar quarter during which the 12-month anniversary of the Fixed Account allocation occurs. Credited interest rates are annualized rates – the effective yield of interest over a 1-year period.Interest is credited to each contract on a daily basis.As a result, the credited interest rate 12 is compounded daily to achieve the stated effective yield. The guaranteed rate for any purchase payment will be effective for not less than 12 months.Nationwide guarantees that the rate will not be less than the minimum interest rate required by applicable state law. Any interest in excess of the minimum interest rate required by applicable state law will be credited to Fixed Account allocations at Nationwide's sole discretion.The Contract Owner assumes the risk that interest credited to Fixed Account allocations may not exceed the minimum interest rate required by applicable state law for any given year. Nationwide guarantees that the Fixed Account value will not be less than the amount of the purchase payments allocated to the Fixed Account, plus any Purchase Payment Credits applied, plus interest credited as described above, less any withdrawals and any applicable charges including CDSC. Fixed Account Interest Rate Guarantee Period The Fixed Account interest rate guarantee period is the period of time that the Fixed Account interest rate is guaranteed to remain the same.During a Fixed Account interest rate guarantee period, transfers cannot be made from the Fixed Account, and amounts transferred to the Fixed Account must remain on deposit. For new purchase payments allocated to the Fixed Account and transfers to the Fixed Account, the Fixed Account interest rate guarantee period begins on the date of deposit or transfer and ends on the 1-year anniversary of the deposit or transfer.The guaranteed interest rate period may last for up to 3 months beyond the 1-year anniversary because guaranteed terms end on the last day of a calendar quarter. Fixed Account Charges Assessed for Certain Optional Benefits All interest rates credited to the Fixed Account will be determined as described above.Based on the criteria listed above, it is possible for a contract with various optional benefits to receive the same rate of interest as a contract with no optional benefits.However, for Contract Owners that elect certain optional benefits available under the contract, a charge is assessed to assets allocated to the Fixed Account by reducing the interest crediting rate.Consequently, the charge assessed for the optional benefit will result in a lower credited interest rate (reduced by the amount of the charge), as specified below: Optional Benefit Fixed Account Charge Beneficiary Protector II Option 0.35% The Fixed Account charges are assessed by decreasing the interest rate of return credited to assets allocated to the Fixed Account. Although the charge assessed when the above optional benefit is elected will result in a lower credited interest rate, Nationwide guarantees that the interest rate credited to any assets in the Fixed Account will never be less than the minimum interest rate required by applicable state law. The Contract in General In order to comply with the USA Patriot Act and rules promulgated thereunder, Nationwide has implemented procedures designed to prevent contracts described in this prospectus from being used to facilitate money laundering or the financing of terrorist activities. Due to state law variations, the options and benefits described in this prospectus may vary or may not be available depending on the state in which the contract is issued.Possible state law variations include, but are not limited to, minimum initial and subsequent purchase payment amounts, age issuance limitations, availability of certain investment options, free look rights, annuity payment options, ownership and interests in the contract, and CDSC-free withdrawal privileges.This prospectus describes all the material features of the contract. To review a copy of the contract and any endorsements, please contact Nationwide's home office at the telephone number listed on page 1 of this prospectus. If the contract described in this prospectusis purchased to replace another variable annuity, be aware that the mortality tables used to determine the amount of annuity payments may be less favorable than those in the contract being replaced. The contract described in this prospectus is incontestable 2 years after the date of issue or during the lifetime of the Annuitant, whichever is shorter. The annuity described in this prospectus is intended to provide benefits to a single individual and his/her beneficiaries.It is not intended to be used by institutional investors, in connection with other Nationwide contracts that have the same Annuitant, or in connection with other Nationwide contracts that have different Annuitants, but the same Contract Owner.If Nationwide determines that the risks it intended to assume in issuing the contract have been altered by misusing the contract as described above, Nationwide reserves the right to take any action it deems necessary to reduce or eliminate the altered risk.Nationwide also reserves the right to take any action it deems necessary to reduce or eliminate altered risk resulting from materially false, misleading, incomplete or otherwise deficient information provided by the Contract Owner. These contracts are offered to customers of various financial institutions and brokerage firms.No financial institution or brokerage firm is responsible for any of the contractual insurance benefits and features guaranteed under the contracts.These guarantees are the sole responsibility of Nationwide. In general, deferred variable annuities are long-term investments; they are not intended as short-term investments.Deferred variable annuities are not intended to be sold to a terminally ill Contract Owner or Annuitant.Accordingly, Nationwide has designed the contract to offer features, pricing, and investment options that encourage long-term ownership.It is very important that Contract Owners and prospective Contract Owners understand all the costs associated with owning a contract, and if and how those costs change during the lifetime of the contract.Contract and optional charges may not be the same in later Contract Years as they are in early Contract Years.The various contract and optional benefit 13 charges are assessed in order to compensate Nationwide for administrative services, distribution and operational expenses, and assumed actuarial risks associated with the contract. Following is a discussion of some relevant factors that may be of particular interest to prospective investors. Distribution, Promotional, and Sales Expenses Nationwide pays commissions to the firms that sell the contracts.The maximum gross commission that Nationwide will pay on the sale of the contracts is 6.5% of purchase payments.Note that the individual registered representatives typically receive only a portion of this amount; the remainder is retained by the firm.Nationwide may also, instead of a premium-based commission, pay an asset-based commission (sometimes referred to as "trails" or "residuals"), or a combination of the two. In addition to or partially in lieu of commission, Nationwide may also pay the selling firms a marketing allowance, which is based on the firm's ability and demonstrated willingness to promote and market Nationwide's products.How any marketing allowance is spent is determined by the firm, but generally will be used to finance firm activities that may contribute to the promotion and marketing of Nationwide's products.For more information on the exact compensation arrangement associated with this contract, please consult your registered representative. Underlying Mutual Fund Payments Nationwide's Relationship with the Underlying Mutual Funds The underlying mutual funds incur expenses each time they sell, administer, or redeem their shares.The Variable Account aggregates Contract Owner purchase, redemption, and transfer requests and submits net or aggregated purchase/redemption requests to each underlying mutual fund daily.The Variable Account (and not the Contract Owners) is the underlying mutual fund shareholder.When the Variable Account aggregates transactions, the underlying mutual fund does not incur the expense of processing individual transactions it would normally incur if it sold its shares directly to the public.Nationwide incurs these expenses instead. Nationwide also incurs the distribution costs of selling the contract (as discussed above), which benefit the underlying mutual funds by providing Contract Owners with Sub-Account options that correspond to the underlying mutual funds. An investment advisor or subadvisor of an underlying mutual fund or its affiliates may provide Nationwide or its affiliates with wholesaling services that assist in the distribution of the contract and may pay Nationwide or its affiliates to participate in educational and/or marketing activities.These activities may provide the advisor or subadvisor (or their affiliates) with increased exposure to persons involved in the distribution of the contract. Types of Payments Nationwide Receives In light of the above, the underlying mutual funds and their affiliates make certain payments to Nationwide or its affiliates (the "payments").The amount of these payments is typically based on a percentage of assets invested in the underlying mutual funds attributable to the contracts and other variable contracts Nationwide and its affiliates issue, but in some cases may involve a flat fee.These payments may be used by us for any corporate purpose, which include reducing the prices of the contracts, paying expenses that Nationwide or its affiliates incur in promoting, marketing, and administering the contracts and the underlying mutual funds, and achieving a profit. Nationwide or its affiliates receive the following types of payments: · Underlying mutual fund 12b-1 fees, which are deducted from underlying mutual fund assets; · Sub-transfer agent fees or fees pursuant to administrative service plans adopted by the underlying mutual fund, which may be deducted from underlying mutual fund assets; and · Payments by an underlying mutual fund's advisor or subadvisor (or its affiliates).Such payments may be derived, in whole or in part, from the advisory fee, which is deducted from underlying mutual fund assets and is reflected in mutual fund charges. Furthermore, Nationwide benefits from assets invested in Nationwide's affiliated underlying mutual funds (i.e., Nationwide Variable Insurance Trust) because its affiliates also receive compensation from the underlying mutual funds for investment advisory, administrative, transfer agency, distribution, and/or other services.Thus, Nationwide may receive more revenue with respect to affiliated underlying mutual funds than unaffiliated underlying mutual funds. Nationwide took into consideration the anticipated payments from the underlying mutual funds when we determined the charges imposed under the contracts (apart from fees and expenses imposed by the underlying mutual funds).Without these payments, Nationwide would have imposed higher charges under the contract. Amount of Payments Nationwide Receives Most underlying mutual funds or their affiliates have agreed to make payments to Nationwide or its affiliates, although the applicable percentages may vary from underlying mutual fund to underlying mutual fund and some may not make any payments at all.Because the amount of the actual payments Nationwide and its affiliates receive depends on the assets of the underlying mutual funds attributable to the contract, Nationwide and its affiliates may receive higher payments from underlying mutual funds with lower percentages (but greater assets) than from underlying mutual funds that have higher percentages (but fewer assets). For additional information related to amount of payments Nationwide receives, go to www.nationwide.com. Identification of Underlying Mutual Funds Nationwide may consider several criteria when identifying the underlying mutual funds, including some or all of the following:investment objectives, investment process, investment performance, risk characteristics, investment capabilities, experience and resources, investment consistency, 14 and fund expenses.Another factor Nationwide considers during the identification process is whether the underlying mutual fund's advisor or subadvisor is one of our affiliates or whether the underlying mutual fund, its advisor, its subadvisor(s), or an affiliate will make payments to us or our affiliates. There may be underlying mutual funds with lower fees, as well as other variable contracts that offer underlying mutual funds with lower fees.You should consider all of the fees and charges of the contract in relation to its features and benefits when making your decision to invest.Please note that higher contract and underlying mutual fund fees and charges have a direct effect on and may lower your investment performance. Profitability Nationwide does consider profitability when determining the charges in the contract.In early Contract Years, Nationwide does not anticipate earning a profit, since that is a time when administrative and distribution expenses are typically higher.Nationwide does, however, anticipate earning a profit in later Contract Years.In general, Nationwide's profit will be greater the higher the investment return and the longer the contract is held. Contract Modification Nationwide may modify the annuity contracts, but no modification will affect the amount or term of any annuity contract unless a modification is required to conform the contract to applicable federal or state law.No modification will affect the method by which the Contract Values are determined. Nationwide’s Obligation in Connection with the 7% Lifetime Income Option Nationwide’s 7% Lifetime Income Option guarantees that, subject to the terms and conditions of the contract, Nationwide will make lifetime income withdrawal payments even after the Contract Value is depleted.If the Contract Value gets depleted, additional lifetime income withdrawal payments are: (i) obligations of Nationwide’s General Account; and (ii) subject to the rights of Nationwide’s creditors and ultimately, its overall claims paying ability. Standard Charges and Deductions Mortality and Expense Risk Charge Nationwide deducts a Mortality and Expense Risk Charge from the Variable Account.This amount is computed on a daily basis and is equal to an annualized rate of 1.05% of the Daily Net Assets of the Variable Account.This fee compensates Nationwide for providing the insurance benefits under the contract, including the contract's standard death benefit.It also compensates Nationwide for assuming the risk that Annuitants will live longer than assumed.Finally, the Mortality and Expense Risk Charge compensates Nationwide for guaranteeing that charges will not increase regardless of actual expenses.Nationwide may realize a profit from this charge. Administrative Charge Nationwide deducts an Administrative Charge from the Variable Account.This amount is computed on a daily basis and is equal to an annualized rate of 0.20% of the Daily Net Assets of the Variable Account.This fee reimburses Nationwide for administrative costs it incurs resulting from providing contract benefits, including preparation of the contract and prospectus, confirmation statements, annual account statements and annual reports, legal and accounting fees, as well as various related expenses.Nationwide may realize a profit from this charge. Contract Maintenance Charge Nationwide deducts a Contract Maintenance Charge of $50 on each Contract Anniversary that occurs before annuitization and upon full surrender of the contract.This charge reimburses Nationwide for administrative expenses involved in issuing and maintaining the contract. If, on any Contract Anniversary (or on the date of a full surrender), the Contract Value is $50,000 or more, Nationwide will waive the Contract Maintenance Charge from that point forward. The deduction of the Contract Maintenance Charge will be taken proportionally from each Sub-Account and the Fixed Account based on the value in each option as compared to the total Contract Value. Nationwide will not reduce or eliminate the Contract Maintenance Charge where it would be discriminatory or unlawful. Contingent Deferred Sales Charge No sales charge deduction is made from purchase payments upon deposit into the contract.However, if any part of the contract is withdrawn, Nationwide may deduct a CDSC.The CDSC will not exceed 8% of purchase payments withdrawn. The CDSC is calculated by multiplying the applicable CDSC percentage (noted below) by the amount of purchase payments withdrawn.For purposes of calculating the CDSC, withdrawals are considered to come first from the oldest purchase payment made to the contract, then the next oldest purchase payment, and so forth. The CDSC applies as follows: Number of Completed Years from Date of Purchase Payment CDSC Percentage 0 8% 1 8% 2 7% 3 7% 4 6% 5 5% 6 4% 7 2% 8 0% 15 Earnings are not subject to the CDSC, but may not be distributed prior to the distribution of all purchase payments.(For tax purposes, a withdrawal is usually treated as a withdrawal of earnings first.) The CDSC is used to cover sales expenses, including commissions, production of sales material, and other promotional expenses.If expenses are greater than the CDSC, the shortfall will be made up from Nationwide's general assets, which may indirectly include portions of the Variable Account charges, since Nationwide may generate a profit from these charges. All or a portion of any withdrawal may be subject to federal income taxes.Contract Owners taking withdrawals before age 59½ may be subject to a 10% penalty tax. Additional purchase payments made to the contract after receiving the benefit of the Spousal Protection Annuity Option are subject to the same CDSC provisions that were applicable prior to receiving the benefit of the Spousal Protection Annuity Option (see "Spousal Protection Annuity Option"). Waiver of Contingent Deferred Sales Charge The maximum that can be withdrawn annually without a CDSC is the greatest of: 10% of (purchase payments that are subject to CDSC minus purchase payments previously withdrawn that were already subject to CDSC); an amount withdrawn to meet minimum distribution requirements for this contract under the Internal Revenue Code; or for those contracts with the 7% Lifetime Income Option, withdrawals up to the annual benefit amount. This CDSC-free withdrawal privilege is non-cumulative.Free amounts not taken during any given Contract Year cannot be taken as free amounts in a subsequent Contract Year. Note:CDSC-free withdrawals do not count as "purchase payments previously withdrawn that were subject to CDSC" and, therefore, do not reduce the amount used to calculate subsequent CDSC-free withdrawal amounts. In addition, no CDSC will be deducted: upon the annuitization of contracts which have been in force for at least 2 years; upon payment of a death benefit. However, additional purchase payments made to the contract after receiving the benefit of the Spousal Protection Annuity Option are subject to the CDSC provisions of the contract (see "Spousal Protection Annuity Option"); or from any values which have been held under a contract for at least 8 years. No CDSC applies to transfers between or among the various investment options in the contract. A contract held by a Charitable Remainder Trust (within the meaning of Internal Revenue Code Section 664) may withdraw CDSC-free the greater of the amount that would otherwise be available for withdrawal without a CDSC; and the difference between: a) the Contract Value at the close of the day prior to the date of the withdrawal; and b) the total purchase payments made to the contract (less an adjustment for amounts withdrawn). The CDSC will not be eliminated if to do so would be unfairly discriminatory or prohibited by state law. The waiver of CDSC only applies to partial withdrawals.If the Contract Owner elects to surrender the contract in full, Nationwide will assess a CDSC on the entire amount withdrawn.For purposes of the CDSC-free withdrawal privilege, a full surrender is: · multiple withdrawals taken within a 1-year period that deplete the entire Contract Value; or · any single withdrawal of 90% or more of the Contract Value. Long-Term Care/Nursing Home and Terminal Illness Waiver The contract includes a Long-Term Care/Nursing Home and Terminal Illness waiver at no additional charge. Under this provision, no CDSC will be charged if the 3rd Contract Anniversary has passed, and: the Contract Owner has been confined to a long-term care facility or hospital for a continuous 90-day period that began after the contract issue date; or the Contract Owner has been diagnosed by a physician at any time after contract issuance to have a terminal illness, and Nationwide receives and records a letter from that physician indicating such diagnosis. Written notice and proof of terminal illness or confinement for 90 days in a hospital or long-term care facility must be received in a form satisfactory to Nationwide and recorded at Nationwide's home office prior to waiver of the CDSC. In the case of joint ownership, the waivers will apply if either joint owner meets the qualifications listed above. For those contracts that have a non-natural person as Contract Owner as an agent for a natural person, the Annuitant may exercise the right of the Contract Owner for purposes described in this provision.If the non-natural Contract Owner does not own the contract as an agent for a natural person (e.g., the Contract Owner is a corporation or a trust for the benefit of an entity), the Annuitant may not exercise the rights described in this provision. Disability Waiver The contract includes a Disability Waiver at no additional charge. Under this provision, no CDSC will be charged if the Contract Owner becomes disabled at any time after contract issuance, but prior to reaching age 65.For purposes of this waiver, disability is defined as the inability to engage in any substantial gainful activity because of a mental or physical 16 impairment that is expected to be long-term or terminal.Nationwide may require proof of disability prior to waiving CDSC under this waiver.Once this waiver is invoked, no additional purchase payments may be applied to the contract. In the case of joint ownership, the waivers will apply if either joint owner meets the qualifications listed above. For those contracts that have a non-natural person as Contract Owner as an agent for a natural person, the Annuitant may exercise the right of the Contract Owner for purposes described in this provision.If the non-natural Contract Owner does not own the contract as an agent for a natural person (e.g., the Contract Owner is a corporation or a trust for the benefit of an entity), the Annuitant may not exercise the rights described in this provision. Premium Taxes Nationwide will charge against the Contract Value any premium taxes levied by a state or other government entity.Premium tax rates currently range from 0% to 5%.This range is subject to change.Nationwide will assess premium taxes to the contract at the time Nationwide is assessed the premium taxes by the state.Premium tax requirements vary from state to state.Premium taxes may be deducted from death benefit proceeds. Short-Term Trading Fees Some underlying mutual funds may assess (or reserve the right to assess) a short-term trading fee in connection with transfers from a Sub-Account that occur within 60 days after the date of allocation to the Sub-Account. Short-term trading fees are intended to compensate the underlying mutual fund (and Contract Owners with interests allocated in the underlying mutual fund) for the negative impact on fund performance that may result from frequent, short-term trading strategies.Short-term trading fees are not intended to affect the large majority of Contract Owners not engaged in such strategies. Any short-term trading fee assessed by any underlying mutual fund available in conjunction with the contracts described in this prospectus will equal 1% of the amount determined to be engaged in short-term trading.Short-term trading fees will only apply to those Sub-Accounts corresponding to underlying mutual funds that charge such fees (see the underlying mutual fund prospectus).Any short-term trading fees paid are retained by the underlying mutual fund, not by Nationwide, and are part of the underlying mutual fund's assets.Contract Owners are responsible for monitoring the length of time allocations are held in any particular underlying mutual fund.Nationwide will not provide advance notice of the assessment of any applicable short-term trading fee. Currently, none of the underlying mutual funds assess or reserve the right to assess a short-term trading fee. If a short-term trading fee is assessed, the underlying mutual fund will charge the Variable Account 1% of the amount determined to be engaged in short-term trading.The Variable Account will then pass the short-term trading fee on to the specific Contract Owner that engaged in short-term trading by deducting an amount equal to the short-term trading fee from that Contract Owner's Sub-Account value.All such fees will be remitted to the underlying mutual fund; none of the fee proceeds will be retained by Nationwide or the Variable Account. When multiple purchase payments (or exchanges) are made to a Sub-Account that is subject to short-term trading fees, transfers will be considered to be made on a first in/first out (FIFO) basis for purposes of determining short-term trading fees.In other words, units held the longest time will be treated as being transferred first, and units held for the shortest time will be treated as being transferred last. Some transactions are not subject to the short-term trading fees.Transactions that are not subject to short-term trading fees include: · scheduled and systematic transfers, such as Dollar Cost Averaging, Asset Rebalancing, and Systematic Withdrawals; · contract loans or withdrawals, including CDSC-free withdrawals; · transfers made upon annuitization of the contract; · withdrawals of Annuity Units to make annuity payments; · withdrawals of Accumulation Units to pay a death benefit; or · withdrawals of Accumulation Units to pay the annual Contract Maintenance Charge. New share classes of certain currently available underlying mutual funds may be added as investment options under the contracts.These new share classes may require the assessment of short-term trading or redemption fees.When these new share classes are added, new purchase payment allocations and exchange reallocations to the underlying mutual funds in question may be limited to the new share class. Optional Contract Benefits, Charges, and Deductions For an additional charge, the following optional benefits are available to contract applicants.Unless otherwise indicated: optional benefits must be elected at the time of application; optional benefits, once elected, may not be terminated; and the charges associated with the optional benefits will be assessed until annuitization. Death Benefit Options For an additional charge, an applicant may elect one of the following death benefit options in lieu of the standard death benefit. Five-Year Enhanced Death Benefit Option For an additional charge at an annualized rate of 0.05% of the Daily Net Assets of the Variable Account, an applicant can elect the Five-Year Enhanced Death Benefit Option. 17 Nationwide may realize a profit from the charge assessed for this option. If the Annuitant dies before the Annuitization Date, the death benefit will be the greatest of: the Contract Value as of the date that Nationwide receives all the information necessary to pay the death benefit; the total of all purchase payments, less an adjustment for amounts withdrawn; or the highest Contract Value on any 5-year Contract Anniversary prior to the Annuitant's 86th birthday, less an adjustment for amounts subsequently withdrawn, plus purchase payments received after that 5-year Contract Anniversary. The adjustment for amounts withdrawn will reduce items (2) and (3) above in the same proportion that the Contract Value was reduced on the date(s) of the partial withdrawals. Note: For Contract Owners who have elected this option, if the total of all purchase payments made to the contract is greater than $3,000,000, the death benefit will be adjusted as described in the "Death Benefit Calculations" provision. One-Year Enhanced Death Benefit Option For an additional charge at an annualized rate of 0.15% of the Daily Net Assets of the Variable Account, an applicant can elect the One-Year Enhanced Death Benefit Option.Nationwide may realize a profit from the charge assessed for this option. If the Annuitant dies before the Annuitization Date, the death benefit will be the greatest of: the Contract Value as of the date that Nationwide receives all the information necessary to pay the death benefit; the total of all purchase payments, less an adjustment for amounts withdrawn; or the highest Contract Value on any Contract Anniversary prior to the Annuitant's 86th birthday, less an adjustment for amounts subsequently withdrawn, plus purchase payments received after that Contract Anniversary. The adjustment for amounts withdrawn will reduce items (2) and (3) above in the same proportion that the Contract Value was reduced on the date(s) of the partial withdrawals. Note: For Contract Owners who have elected this option, if the total of all purchase payments made to the contract is greater than $3,000,000, the death benefit will be adjusted as described in the "Death Benefit Calculations" provision. One-Month Enhanced Death Benefit Option For an additional charge at an annualized rate of 0.30% of the Daily Net Assets of the Variable Account, an applicant can elect the One-Month Enhanced Death Benefit Option.Nationwide may realize a profit from the charge assessed for this option. If the Annuitant dies before the Annuitization Date, the death benefit will be the greatest of: the Contract Value as of the date that Nationwide receives all the information necessary to pay the death benefit; the total of all purchase payments, less an adjustment for amounts withdrawn; or the highest Contract Value on any monthly Contract Anniversary prior to the Annuitant's 86th birthday, less an adjustment for amounts subsequently withdrawn, plus purchase payments received after that monthly Contract Anniversary. The adjustment for amounts withdrawn will reduce items (2) and (3) above in the same proportion that the Contract Value was reduced on the date(s) of the partial withdrawals. Note: For Contract Owners who have elected this option, if the total of all purchase payments made to the contract is greater than $3,000,000, the death benefit will be adjusted as described in the "Death Benefit Calculations" provision. Combination Enhanced Death Benefit Option Applicants with Annuitants age 80 or younger at the time of application can elect the Combination Enhanced Death Benefit Option for an additional charge at an annualized rate of 0.40% of the Daily Net Assets of the Variable Account.Nationwide may realize a profit from the charge assessed for this option. If the Annuitant dies before the Annuitization Date, the death benefit will be the greatest of: the Contract Value as of the date that Nationwide receives all the information necessary to pay the death benefit; the total of all purchase payments , less an adjustment for amounts withdrawn; the highest Contract Value on any Contract Anniversary before the Annuitant's 81st birthday, less an adjustment for amounts subsequently withdrawn, plus purchase payments received after that Contract Anniversary; or the 5% interest anniversary value (as described in the "Death Benefits Calculations" provision). The adjustment for amounts withdrawn will reduce items (2) and (3) above in the same proportion that the Contract Value was reduced on the date(s) of the partial withdrawals. Note: For Contract Owners who have elected this option, if the total of all purchase payments made to the contract is greater than $3,000,000, the death benefit will be adjusted as described in the "Death Benefit Calculations" provision. Spousal Protection Annuity Option For an additional charge at an annualized rate of 0.10% of the Daily Net Assets of the Variable Account, an applicant can elect the Spousal Protection Annuity Option.The Spousal Protection Annuity Option is not available for contracts issued as Charitable Remainder Trusts.Nationwide may realize a profit from the charge assessed for this option. The Spousal Protection Annuity Option allows a surviving spouse to continue the contract while receiving the economic benefit of the death benefit upon the death of the other spouse, 18 provided the conditions described below are satisfied: One or both spouses (or revocable trust of which either or both of the spouses is/are grantor(s)) must be named as the Contract Owner.For contracts issued as IRAs and Roth IRAs, only the person for whom the IRA or Roth IRA was established may be named as the Contract Owner; The spouses must be co-Annuitants; (a)Both spouses must be age 85 or younger at the time the contract is issued for the standard death benefit, the One-Year Enhanced Death Benefit Option, the One-Month Enhanced Death Benefit Option, or the Five-Year Enhanced Death Benefit Option; (b)Both spouses must be age 80 or younger at the time the contract is issued for the Combination Enhanced Death Benefit Option; Both spouses must be named as beneficiaries; No person other than the spouse may be named as the Contract Owner, Annuitant, or primary beneficiary; If both spouses are alive upon annuitization, the Contract Owner must specify which spouse is the Annuitant upon whose continuation of life any annuity payments involving life contingencies depend (for IRA and Roth IRA contracts, this person must be the Contract Owner); and If the Contract Owner requests to add a co-Annuitant after contract issuance, the date of marriage must be after the contract issue date and Nationwide will require the Contract Owner to provide a copy of the marriage certificate. If the co-Annuitant dies before the Annuitization Date, the surviving spouse may continue the contract as its sole Contract Owner.Additionally, if the death benefit value is higher than the Contract Value at the time of the first co-Annuitant's death, Nationwide will adjust the Contract Value to equal the death benefit value.The surviving co-Annuitant may then name a new beneficiary but may not name another co-Annuitant. If the marriage terminates due to the death of a spouse, divorce, dissolution, or annulment, the surviving spouse may not elect the Spousal Protection Annuity Option to cover a subsequent spouse. Beneficiary Protector II Option The Beneficiary Protector II Option provides that upon the death of the Annuitant (and potentially, the Co-Annuitant, if one is named), and in addition to any death benefit payable, Nationwide will credit an additional amount to the contract (the "benefit").This benefit would be advantageous if the Contract Owner anticipates the assessment of taxes in connection with the payment of the death benefit proceeds.Nationwide makes no assurances that the benefit associated with this option will offset all taxes.Consult a qualified tax adviser. The amount of the benefit depends on the Annuitant's age at the time of application and, if applicable, the Co-Annuitant's age at the time of the first Annuitant's death. The charge associated with the Beneficiary Protector II Option is equal to an annualized rate of 0.35% of the Daily Net Assets of the Variable Account.In addition, allocations to the Fixed Account will be assessed a fee of 0.35% by decreasing the interest Nationwide credits to amounts allocated to the Fixed Account.Nationwide may realize a profit from the charge assessed for this option.The Beneficiary Protector II Option is only available for contracts with Annuitants age 75 or younger at the time of application. After the death of the last surviving Annuitant or after all applicable benefits have been credited to the contract, the charge associated with the Beneficiary Protector II Option will be removed and the beneficiary may: (a) take distribution of the contract in the form of the death benefit or required distributions as applicable; or (b) if the beneficiary is the deceased Annuitant's surviving spouse, continue the contract as the new beneficial Contract Owner and subject to any mandatory distribution rules. Calculation of the First Benefit The formula for determining the first benefit, which is paid upon the first Annuitant's death, is as follows: Earnings Percentage x Adjusted Earnings If the Annuitant is age 70 or younger at the time of application, the Earnings Percentage will be 40%.If the Annuitant is age 71 through age 75 at the time of application, the Earnings Percentage will be 25%. Adjusted Earnings (a) – (b); where: a the Contract Value on the date the death benefit is calculated and prior to any death benefit calculation; and b purchase payments, proportionally adjusted for withdrawals. The adjustment for amounts withdrawn will reduce purchase payments in the same proportion that the Contract Value was reduced on the date(s) of the partial withdrawal(s). There is a limit on the amount of Adjusted Earnings used in the first benefit calculation. Maximum Adjusted Earnings 200% of the total of all purchase payments that were applied to the contract more than 12 months before the date of the Annuitant's death (if there are Co-Annuitants, then the date of death of the first Co-Annuitant to die) proportionally adjusted for any and all withdrawals taken before the Annuitant's death. If there is no Co-Annuitant named, the benefit will be paid in addition to the death benefit. If there is a Co-Annuitant named, the benefit will be credited to the contract.The Beneficiary Protector II Option will remain on the contract (including the associated charge) until the death of the Co-Annuitant. 19 Calculation of the Second Benefit If a Co-Annuitant is named under the contract, a second benefit will be paid upon the death of the Co-Annuitant if the Co-Annuitant is age 75 or younger at the date of the first Annuitant's death.If the Co-Annuitant is older than age 75 at the date of the first Annuitant's death, no second benefit will be paid and the charge associated with the Beneficiary Protector II Option will be removed. The calculation of the second benefit will be based on earnings to the contract after the first benefit was calculated.The formula for calculating the second benefit is as follows: Earnings Percentage x Adjusted Earnings from the Date of the First Benefit If the Co-Annuitant is age 70 or younger at the time of the first Annuitant's death, the Earnings Percentage will be 40%.If the Co-Annuitant is age 71 through age 75 at the time of the first Annuitant's death, the Earnings Percentage will be 25%. Adjusted Earnings from the Date of the First Benefit (a) – (b) – (c), where: a Contract Value on the date the second death benefit is calculated (before the second death benefit is calculated); b the Contract Value on the date the first benefit and the first death benefit were calculated (after the first benefit and the first death benefit were applied), proportionately adjusted for withdrawals; and c purchase payments made after the first benefit was applied, proportionately adjusted for withdrawals. The adjustment for amounts withdrawn will reduce the beginning Contract Value and purchase payments in the same proportion that the Contract Value was reduced on the date(s) of the partial withdrawal(s). There is a limit on the amount of Adjusted Earnings from the Date of the First Benefit used in the second benefit calculation. Maximum Adjusted Earnings from the Date of the First Benefit 200% of the total of all purchase payments that were applied to the contract more than 12 months before the date of the Co-Annuitant's death (regardless of the date of the first Annuitant's death), proportionally adjusted for any and all withdrawals taken from the contract. After the second benefit is applied, the charge associated with the Beneficiary Protector II Option will be removed. How the Benefit is Allocated Any amounts credited to the contract pursuant to the Beneficiary Protector II Option will be allocated among the Sub-Accounts and the Fixed Account in the same proportion as each purchase payment is allocated to the contract on the date the benefit is applied. 7% Lifetime Income Option The 7% Lifetime Income Option (the "7% L.inc Option") provides for lifetime withdrawals, up to a certain amount each year, even after the Contract Value is $0.The age of the person upon which the benefit depends (the "determining life") must be between 45 and 85 years old at the time of application.For most contracts, the determining life is that of the Contract Owner.For those contracts where the Contract Owner is a non-natural person, for purposes of this option, the determining life is that of the Annuitant, and all references in this option to "Contract Owner" shall mean Annuitant.If, in addition to the Annuitant, a Co-Annuitant or joint annuitant has been elected, the determining life will be that of the younger Annuitant.The determining life may not be changed.If the Contract Owner is changed or the contract is assigned, lifetime income withdrawal amounts under this option will be paid to the determining life (and his or her spouse if the 7% Spousal Continuation Benefit is elected). Availability The 7% L.inc Option is available under the contract at the time of application.The 7% L.inc Option is not available on beneficially owned contracts – those contracts that are inherited by a beneficiary and the beneficiary continues to hold the contract as a beneficiary (as opposed to treating the contract as his/her own) for tax purposes. 7% L.inc Option Charge In exchange for this lifetime withdrawal benefit, Nationwide will assess an annual charge not to exceed 1.50% of the Current Income Benefit Base.The current charge for the 7% L.inc Option is 1.20% of the Current Income Benefit Base.The current charge associated with the 7% L.inc Option will not change, except, possibly, upon the Contract Owner's election to reset the benefit base, as discussed herein.If the current charge does change, it will not exceed the maximum charge of 1.50% of the Current Income Benefit Base. The charge will be assessed on each Contract Anniversary and will be deducted via redemption of Accumulation Units.A prorated charge will also be deducted upon full surrender of the contract.Accumulation Units will be redeemed proportionally from each Sub-Account in which the Contract Owner is invested at the time the charge is taken.Amounts redeemed as the 7% L.inc Option charge will not negatively impact calculations associated with other benefits elected or available under the contract, will not be subject to a CDSC, and will not reduce amounts available under the CDSC-free withdrawal privilege. Lifetime Income Option Investment Requirements Election of the 7% L.inc Option requires that the Contract Owner, until annuitization, allocate the entire Contract Value to a limited set of investment options currently available in the contract (see "Appendix D: Reallocation Evaluation and Calculation Examples").Nationwide may offer Dollar Cost Averaging for Living Benefits described in the "Contract Owner Services" provision.Allocation requests to investment options other than permitted investment options will not be honored; they will be treated as though no allocation request was submitted.Allocation to the Fixed Account is not permitted (except as the originating account when the Contract Owner elects Dollar Cost Averaging for Living Benefits). 20 Additionally, at certain times, Nationwide will analyze the allocation of the contract's assets and may transfer assets within the contract.The purpose of the evaluations and reallocations is to help Nationwide manage its obligations to Contract Owners to pay income payments, and at the same time, to maximize the Contract Owner's ability to invest in the elected investment option(s).Evaluations will occur at the following times: · at the time of contract issuance; · on each contract's monthly anniversary; and · each time the Contract Owner (or other individual authorized by the Contract Owner) initiates a transfer between or among the permitted investment options (including transfers due to Dollar Cost Averaging for Living Benefits and Asset Rebalancing). Any given evaluation may result in the transfer of a portion of the Contract Value from the elected investment option(s) to a relatively stable investment option, or vice versa.The investment option that Nationwide uses as the stable investment option is a Sub-Account that invests in bonds (the "Bond Fund"). Each evaluation is comprised of 4 main steps.Each step is supported by pre-determined mathematical formulas that will not change.The specifics of the evaluation and examples are contained in "Appendix D: Reallocation Evaluation and Calculation Examples."A brief description of the process is as follows: Step 1 – Calculate the Target Equity Allocation.The Target Equity Allocation is the percentage of Contract Value that Nationwide determines should be allocated to equity investments.This calculation takes into consideration, among other things, the Adjusted Highest Anniversary Value (defined in "Appendix D: Reallocation Evaluation and Calculation Examples"), the Contract Value, and the age of the contract. Step 2 – Calculate the Current Equity Allocation.The Current Equity Allocation is the percentage of Contract Value that is currently allocated to equity investments.This calculation takes into consideration, among other things, the Contract Value and the specific investment options to which Contract Value is allocated. Step 3 – Compare the Current Equity Allocation to the Target Equity Allocation.If the Current Equity Allocation is within 3% of the Target Equity Allocation, then no transfers to or from the Bond Fund will occur.If the Current Equity Allocation is more than 3% higher than the Target Equity Allocation, a transfer from the elected investment option(s) to the Bond Fund will occur to bring the contract's allocation of assets to the Target Equity Allocation.Conversely, if the Current Equity Allocation is more than 3% lower than the Target Equity Allocation, a transfer from the Bond Fund to the elected investment option(s) will occur to bring the contract's allocation of assets to the Target Equity Allocation (only if there are assets in the Bond Fund). Step 4 – Calculate the Amount of the Transfer.If necessary, Nationwide determines the amount of assets to be transferred.The calculation to determine this amount takes into consideration the current contract allocations and equity exposure.The transfers will occur on the same Valuation Date that the evaluation occurs.Transfers in connection with a reallocation evaluation will not count as a transfer event and will not be subject to short-term trading fees.Note: an evaluation will never result in a contract's assets being allocated to any investment option other than the Bond Fund and the investment option(s) currently elected by the Contract Owner. Currently, Nationwide uses the NVIT –NVIT Income Bond Fund: Class II as the Bond Fund (see "Appendix A: Underlying Mutual Funds").The Bond Fund is not a Sub-Account that can be affirmatively elected by the Contract Owner.The Contract Owner may not allocate purchase payments to, request fund-directed withdrawals from, or direct transfers to or from the Bond Fund.Any assets allocated to the Bond Fund will be so allocated as a result of the evaluation process. Nationwide reserves the right to designate a different underlying mutual fund as the Bond Fund if the NVIT –NVIT Income Bond Fund: Class II is no longer available or is otherwise determined to be unsuitable for the purposes intended by this option.If Nationwide changes the Bond Fund, it will notify Contract Owners of such change.No transfer of assets from the NVIT –NVIT Income Bond Fund: Class II as a result of such a change will occur without Contract Owner consent or regulatory approval. Transfers Among Permitted Investment Options The Contract Owner may reallocate the Contract Value among the limited set of investment options in accordance with the "Transfers Prior to Annuitization" provision.The Bond Fund is not a permitted investment option and Contract Owners cannot direct transfers to or from the Bond Fund. Transfers between or among permitted investment options that are entirely the result of Contract Owner-initiated transfer requests may be subject to short-term trading fees and will count as a transfer event.Conversely, transfers that are the result of a reallocation evaluation (or are partially attributable to a reallocation evaluation) will not be subject to short-term trading fees and will not count as a transfer event. Subsequent Purchase Payments Subsequent purchase payments are permitted under the 7% L.inc Option as long as the Contract Value is greater than $0.There may be instances where a subsequent purchase payment creates a financial risk that Nationwide is unwilling to bear.If this occurs, Nationwide may exercise its right to refuse subsequent purchase payments which total in aggregate $50,000 or more in any calendar year.The $50,000 threshold will take into consideration all contracts issued by Nationwide to a particular Contract Owner or using the same determining life.If Nationwide exercises this right to refuse a purchase 21 payment, the entire purchase payment that causes the aggregate amount to exceed $50,000 will be immediately returned to the Contract Owner in the same form in which it was received.Generally, Nationwide may invoke this right in times of economic instability.Contract Owners may call Nationwide's home office at the phone number on page 1 to find out if Nationwide will accept a particular subsequent purchase payment. Determination of the Income Benefit Base Prior to the First Withdrawal Upon contract issuance, the Original Income Benefit Base is equal to the Contract Value.Thereafter, Nationwide tracks, on a continuous basis, the Current Income Benefit Base.The Current Income Benefit Base from the date of contract issuance until the first withdrawal will reflect any additional purchase payments, Purchase Payment Credits, and reset opportunities, as described below. Provided no withdrawals are taken from the contract, the Current Income Benefit Base for the 7% L.inc Option will equal the greater of: the highest Contract Value on any Contract Anniversary plus purchase payments submitted and any Purchase Payment Credits applied after that Contract Anniversary; or the sum of the following calculations: (a) Original Income Benefit Base with Roll-up: the Original Income Benefit Base, plus 7% of the Original Income Benefit Base for each Contract Anniversary up to and including the 10th Contract Anniversary; plus (b) Purchase Payments with Roll-up:any purchase payments submitted after contract issuance and before the 10th Contract Anniversary, plus any Purchase Payment Credits applied, increased by simple interest at an annual rate of 7% each year through the 10th Contract Anniversary; plus (c) Purchase Payments with No Roll-up: any purchase payments submitted after the 10th Contract Anniversary plus any Purchase Payment Credits applied. When a purchase payment and any Purchase Payment Credit is applied on a date other than a Contract Anniversary, simple interest is calculated using a prorated method based upon the number of days from the date of the purchase payment to the next Contract Anniversary.However, if at any time prior to the first withdrawal the Contract Value equals $0, no additional purchase payments will be accepted and no further benefit base calculations will be made.The Current Income Benefit Base will be set equal to the benefit base calculated on the most recent Contract Anniversary, and the annual benefit amount will be based on that Current Income Benefit Base.Since the roll-up is only calculated for the first 10 Contract Years, any purchase payments the Contract Owner makes during the first 10 Contract Years will increase the Current Income Benefit Base more than purchase payments made after the 10th Contract Year. Lifetime Income Withdrawals At any time after the 7% L.inc Option is elected, the Contract Owner may begin taking the lifetime income benefit by taking a withdrawal from the contract.The first withdrawal under the contract constitutes the first lifetime income withdrawal, even if such withdrawal is taken to meet minimum distribution requirements under the Internal Revenue Code.Nationwide will surrender Accumulation Units proportionally from the Sub-Accounts (including the Bond Fund) as of the date of the withdrawal request.As with any withdrawal, lifetime income withdrawals reduce the Contract Value and consequently, the amount available for annuitization. At the time of the first withdrawal, the Current Income Benefit Base is locked in and will not change unless the Contract Owner takes excess withdrawals, elects a reset opportunity (both discussed later in this provision), or submits additional purchase payments.Additional purchase payments submitted after the first withdrawal from the contract will increase the Current Income Benefit Base by the amount of the purchase payment. Simultaneously, the Lifetime Withdrawal Percentage is determined based on the age of the Contract Owner as indicated in the following table: Contract Owner’s Age (at time of first withdrawal) Lifetime Withdrawal Percentage 45 up to 59½ 3% 59½ through 64 4% 65 through 80 5% 81 and older 6% For contracts that elect the 7% Spousal Continuation Option, the Lifetime Withdrawal Percentages will be different (see "7% Spousal Continuation Option"). A Contract Owner will receive the greatest Lifetime Withdrawal Percentage only if he or she does not take a withdrawal from the contract prior to age 81.Note: The Internal Revenue Code requires that IRAs, SEP IRAs, and Simple IRAs begin distributions no later than April 1 of the calendar year following the calendar year in which the Contract Owner reaches age 70½.Contract Owners subject to minimum required distribution rules may not be able to take advantage of the Lifetime Withdrawal Percentages available at higher age bands if distributions are taken from the contract to meet these Internal Revenue Code requirements.Contract Owners who elect not to take minimum required distributions from this contract, i.e., they take minimum required distributions from other sources, may be able to take advantage of Lifetime Withdrawal Percentages at the higher age bands.Consult a qualified tax advisor for more information. At the time of the first withdrawal and on each Contract Anniversary thereafter, the Lifetime Withdrawal Percentage is multiplied by the Current Income Benefit Base to determine the benefit amount for that year.The benefit amount is the maximum amount that can be withdrawn from the contract before the next Contract Anniversary without reducing the 22 Current Income Benefit Base.The ability to withdraw the current benefit amount will continue until the earlier of the Contract Owner's death or annuitization. The Contract Owner can elect to set up Systematic Withdrawals or can request each withdrawal separately.All lifetime income withdrawal requests must be made on a Nationwide form available by contacting Nationwide's home office at the phone number and address shown on page 1 of this prospectus. Each year's benefit amount is non-cumulative.A Contract Owner cannot take a previous year's benefit amount in a subsequent year without causing an excess withdrawal (see below) that will reduce the Current Income Benefit Base.Although withdrawals up to the benefit amount do not reduce the Current Income Benefit Base, they do reduce the Contract Value and the death benefit, and are subject to the CDSC provisions of the contract. If a CDSC does apply, application of the CDSC could cause the gross withdrawal (the withdrawal amount plus the CDSC) to exceed the Lifetime Withdrawal Percentage limit.To avoid this, the Contract Owner can request to receive the withdrawal net of the CDSC amount.The gross amount of the withdrawal (including the CDSC) is the amount used to determine whether the withdrawal exceeds the Lifetime Withdrawal Percentage limit. Impact of Withdrawals in Excess of the Withdrawal Percentage Limit The Contract Owner is permitted to withdraw Contract Value in excess of that year's benefit amount provided that the Contract Value is greater than $0.Withdrawals in excess of the benefit amount will reduce the Current Income Benefit Base, and consequently, the benefit amount calculated for subsequent years.In the event of excess withdrawals, the Current Income Benefit Base will be reduced by the greater of: the dollar amount of the withdrawal in excess of the benefit amount; or a figure representing the proportional amount of the withdrawal.This amount is determined by the following formula: dollar amount of the excess withdrawal X Current Income Benefit Base prior to the withdrawal Contract Value (reduced by the amount of the benefit amount withdrawn) In situations where the Contract Value exceeds the existing Current Income Benefit Base, excess withdrawals will typically result in a dollar amount reduction to the new Current Income Benefit Base.In situations where the Contract Value is less than the existing Current Income Benefit Base, excess withdrawals will typically result in a proportional reduction to the new Current Income Benefit Base. Currently, Nationwide allows for an "RMD privilege" whereby Nationwide permits a Contract Owner to withdraw Contract Value in excess of the benefit amount without reducing the Current Income Benefit Base if such excess withdrawal is for the sole purpose of meeting Internal Revenue Code required minimum distributions for this contract.This RMD privilege does not apply to beneficially owned contracts.In order to qualify for the RMD privilege, the Contract Owner must: be at least 70½ years old as of the date of the request; own the contract as an IRA, SEP IRA, Simple IRA, or Investment-Only Contract; and submit a completed administrative form in advance of the withdrawal to Nationwide's home office which can be obtained by contacting Nationwide's home office at the telephone number listed on page 1 of this prospectus. Nationwide reserves the right to modify or eliminate the RMD privilege if there is any change to the Internal Revenue Code or IRS rules relating to required minimum distributions, including the issuance of relevant IRS guidance.If Nationwide exercises this right, Nationwide will provide notice to Contract Owners and any withdrawal in excess of the benefit amount will reduce the remaining Current Income Benefit Base. Once the Contract Value falls to $0, the Contract Owner is no longer permitted to submit additional purchase payments or take withdrawals in excess of the benefit amount.Additionally, there is no Contract Value to annuitize, making the payment of the benefit associated with this option the only income stream producing benefit remaining in the contract. Reset Opportunities Nationwide offers an automatic reset of the income benefit base.If, on any Contract Anniversary, the Contract Value exceeds the Current Income Benefit Base, Nationwide will automatically reset the Current Income Benefit Base to equal that Contract Value.This higher amount will be the new Current Income Benefit Base.This automatic reset will continue until either the current price or the list of permitted investment options associated with the 7% L.inc Option changes. In the event the current price or the list of permitted investment options of the 7% L.inc Option changes, the reset opportunities still exist, but are no longer automatic.An election to reset the Current Income Benefit Base must be made by the Contract Owner to Nationwide.On or about each Contract Anniversary, Nationwide will provide the Contract Owner with information necessary to make this determination.Specifically, Nationwide will provide: the Contract Value; the Current Income Benefit Base; the current terms and conditions associated with the 7% L.inc Option; and instructions on how to communicate an election to reset the benefit base. If the Contract Owner elects to reset the Current Income Benefit Base, it will be at the then current terms and conditions of the option as described in the most current prospectus.If Nationwide does not receive a Contract Owner's election to reset the Current Income Benefit Base within 60 days after the Contract Anniversary, Nationwide will assume that the Contract Owner does not wish to reset the Current Income Benefit Base.If the Current Income Benefit Base is not reset, 23 it will remain the same and the terms and conditions of the 7% L.inc Option will not change (as applicable to that particular contract). Contract Owners may cancel the automatic reset feature of the 7% L.inc Option by notifying Nationwide as to such election. Settlement Options If, after beginning the lifetime income withdrawals, a Contract Owner's Contract Value falls to $0 and there is still a positive Current Income Benefit Base, Nationwide will provide the Contract Owner with settlement options.Specifically, Nationwide will provide a notification to the Contract Owner describing the following 3 options, along with instructions on how to submit the election to Nationwide: The Contract Owner can continue to take annual withdrawals of no more than the annual benefit amount until the death of the Contract Owner; The Contract Owner can elect the Age Based Lump Sum Settlement Option, as described below; or If the Contract Owner qualifies after a medical examination, the Contract Owner can elect the Underwritten Lump Sum Settlement Option, as described below. The options above each result in a different amount ultimately received under the 7% L.inc Option.The Underwritten Lump Sum Settlement Option will generally pay a larger amount than the Age Based Lump Sum Settlement Option when a Contract Owner is healthier than the normal population.Regardless of age or health, the Underwritten Lump Sum Settlement Option amount will never be less than the Age Based Lump Sum Settlement Option amount.Election of the Age Based Lump Sum Settlement Option enables the Contract Owner to receive payment without a medical exam, which could potentially delay payment.Before selecting a settlement option, consult with a qualified financial advisor to determine which option is best for you based on your individual financial situation and needs. The Contract Owner will have 60 days from the date of Nationwide's notification letter to make an election.Once the Contract Owner makes an election, the election is irrevocable.If the Contract Owner does not make an election within the 60 days of the date of the notification letter, Nationwide will assume that the Contract Owner intends to continue to take withdrawals of the annual benefit amount.If the Contract Owner had requested Systematic Withdrawals of the annual benefit amount prior to the notice, those Systematic Withdrawals will continue.If the Contract Owner had not requested Systematic Withdrawals prior to the notice, the Contract Owner may request Systematic Withdrawals by contacting Nationwide at the phone number and address shown on page 1.It is the Contract Owner's responsibility to establish Systematic Withdrawals or otherwise request the annual benefit amount.Benefit amounts not withdrawn in a given year are forfeited. Age Based Lump Sum Settlement Option.Under the Age Based Lump Sum Settlement Option, in lieu of taking withdrawals of the annual benefit amount, Nationwide will pay the Contract Owner a lump sum equal to the Contract Owner's most recently calculated annual benefit amount multiplied by the Annual Benefit Multiplier listed below: Contract Owner's Age (as of the date the Age Based Lump Sum Option is elected) Annual Benefit Multiplier Up to Age 70 71-75 76-80 81-85 86-90 91-95 96+ For contracts that have elected the 7% Spousal Continuation Benefit, if both spouses are living on the date the Age Based Lump Sum Settlement Option is elected, Nationwide will use the age of the younger spouse minus 3 years to determine the Annual Benefit Multiplier.If only 1 spouse is living on the date the Age Based Lump Sum Settlement Option is elected, Nationwide will use the age of the living spouse to determine the Annual Benefit Multiplier. Underwritten Lump Sum Settlement Option.Under the Underwritten Lump Sum Settlement Option, in lieu of taking withdrawals of the annual benefit amount, for those who qualify based on a medical exam, Nationwide will pay the Contract Owner a lump sum based upon the attained age, sex, and health of the Contract Owner (and spouse if the 7% Spousal Continuation Benefit is elected).Once Nationwide receives the Contract Owner's election to take the Underwritten Lump Sum Settlement Option, Nationwide will provide the Contract Owner with a medical examination form, which must be completed by a certified physician chosen by the Contract Owner and returned to Nationwide's home office within 30 days.Upon completion of underwriting by Nationwide, the lump sum settlement amount is issued to the Contract Owner. If Nationwide does not receive the completed form within the 30-day period, Nationwide will pay the Contract Owner the amount that would be payable under the Age Based Lump Sum Settlement Option. Annuitization If the Contract Owner elects to annuitize the contract, this option will terminate.Specifically, the charge associated with the option will no longer be assessed and all benefits associated with the 7% L.inc Option will terminate. Death of Determining Life For contracts with no 7% Spousal Continuation Benefit, upon the death of the determining life, the benefits associated with the option terminate.If the Contract Owner is also the Annuitant, the death benefit will be paid in accordance with the "Death Benefits" provision.If the Contract Owner is not the Annuitant, the Contract Value will be distributed in accordance with the "Required Distributions" section of "Appendix C: Contract Types and Tax Information." For contracts with the 7% Spousal Continuation Benefit, upon the death of the determining life, the surviving spouse 24 continues to receive the same benefit associated with the 7% L.inc Option which had been received by the deceased spouse, for the remainder of the survivor's lifetime.The Contract Value will reflect the death benefit and Spousal Protection Annuity Option. Tax Treatment Although the tax treatment for withdrawals under withdrawal benefits such as the 7% L.inc Option is not clear, Nationwide will treat a portion of each withdrawal as a taxable distribution, as follows: First, we determine which is greater: (1) the Contract Value immediately before the withdrawal; or (2) the guaranteed benefit amount immediately before the withdrawal.That amount (the greater of (1) or (2)) minus any remaining investment in the contract at the time of the withdrawal will be reported as a taxable distribution. For any withdrawal taken when the Contract Value is less than or equal to the total investment in the contract, Nationwide treats the withdrawal as a tax-free return of investment until the entire investment in the contract has been received tax-free.Once the entire investment in the contract has been received tax-free, withdrawals will be reported as taxable distributions.Please consult a qualified tax adviser. 7% Spousal Continuation Benefit At the time the 7% Lifetime Income Option is elected, the Contract Owner may elect the 7% Spousal Continuation Benefit (not available for contracts issued as Charitable Remainder Trusts).The 7% Spousal Continuation Benefit allows a surviving spouse to continue to receive, for the duration of his/her lifetime, the benefit associated with the 7% Lifetime Income Option, provided certain conditions are met.Once the 7% Spousal Continuation Benefit is elected, it may not be removed from the contract, except as provided in the "Marriage Termination" section. The charge for the 7% Spousal Continuation Benefit will not exceed 0.40% of the Current Income Benefit Base.Currently, there is no charge for the 7% Spousal Continuation Benefit. If the Contract Owner elects the 7% Spousal Continuation Benefit, Nationwide will reduce the Lifetime Withdrawal Percentages associated with the 7% Lifetime Income Option as follows: Contract Owner’s Age (at time of first withdrawal) Lifetime Withdrawal Percentage 45 up to 59½ 3.0% 59½ through 64 3.5% 65 through 80 4.5% 81 and older 5.5% The Lifetime Withdrawal Percentage will be based on the age of the younger spouse as of the date of the first withdrawal from the contract. To be eligible for the 7% Spousal Continuation Benefit, the following conditions must be met: Both spouses must be between 45 and 85 years old at the time of application; Both spouses must be at least age 45 before either spouse is eligible to begin withdrawals.Note: the Internal Revenue Code imposes a penalty tax if a distribution is made before the Contract Owner reaches age 59½ unless certain exceptions are met (see "Federal Tax Considerations’" in "Appendix C: Contract Types and Tax Information"); If the Contract Owner is a non-natural person, both spouses must be named as Co-Annuitants; One or both spouses (or a revocable trust of which either or both of the spouses is/are grantor(s)) must be named as the Contract Owner.For contracts issued as IRAs and Roth IRAs, only the person for whom the IRA or Roth IRA was established may be named as the Contract Owner; Both spouses must be named as primary beneficiaries; No person other than the spouse may be named as Contract Owner, Annuitant, or primary beneficiary; and If both spouses are alive upon annuitization, the Contract Owner must specify which spouse is the Annuitant upon whose continuation of life any annuity payments involving life contingencies depend (for IRA and Roth IRA contracts, this person must be the Contract Owner). Note: The 7% Spousal Continuation Benefit is distinct from the Spousal Protection Annuity Option associated with the death benefits.The 7% Spousal Continuation Benefit allows a surviving spouse to continue receiving the lifetime income payments associated with the 7% Lifetime Income Option.In contrast, the Spousal Protection Annuity Option is a death benefit bump-up feature associated with the death benefits. Marriage Termination If, prior to taking any withdrawals from the contract, the marriage terminates due to divorce, dissolution, or annulment, the Contract Owner may remove the 7% Spousal Continuation Benefit from the contract.Nationwide will remove the benefit and the associated charge upon the Contract Owner’s written request and evidence of the marriage termination satisfactory to Nationwide.Once the 7% Spousal Continuation Benefit is removed from the contract, the benefit may not be re-elected or added to cover a subsequent spouse. If, after taking any withdrawals from the contract, the marriage terminates due to divorce, dissolution, or annulment, the Contract Owner may not remove the 7% Spousal Continuation Benefit from the contract. Risks Associated with Electing the 7% Spousal Continuation Benefit There are situations where a Contract Owner who elects the 7% Spousal Continuation Benefit will not receive the benefits associated with the option.This will occur if: the Contract Owner's spouse (Co-Annuitant) dies before him/her; the contract is annuitized; or 25 after the first withdrawal, the marriage terminates due to divorce, dissolution, or annulment. Additionally, in the situations described in (1) and (3) above, not only will the Contract Owner not receive the benefit associated with the 7% Spousal Continuation Benefit, but he/she must continue to pay any applicable charge until annuitization (currently, there is no charge for this option). Removal of Variable Account Charges The Mortality and Expense Risk Charge and the Administrative Charge apply for the life of the contract.The charge for each optional benefit is assessed until annuitization, except for the charge for the Beneficiary Protector II Option, the charge for which is removed after the benefit associated with that feature is paid.To remove the charge, Nationwide systematically re-rates the contract.This re-rating results in lower contract charges, but no change in Contract Value or any other contractual benefit. Re-rating involves 2 steps: the adjustment of contract expenses and the adjustment of the number of Accumulation Units in the contract. The first step, the adjustment of contract expenses, involves removing the charge from the unit value calculation.For example, on a contract where the only optional benefit elected was the Beneficiary Protector II Option, the Variable Account value will be calculated using unit values with Variable Account charges of 1.60%.Once the benefit is paid, the contract will be re-rated, and the 0.35% charge associated with the Beneficiary Protector II Option will be removed.From that point on, the Variable Account value will be calculated using the unit values with Variable Account charges at 1.25%.Thus, the Beneficiary Protector II Option charge is no longer included in the daily Sub-Account valuation for the contract. The second step of the re-rating process, the adjustment of the number of Accumulation Units in the contract, is necessary in order to keep the re-rating process from altering the Contract Value.Generally, for any given Sub-Account, the higher the Variable Account charges, the lower the Accumulation Unit value, and vice versa.For example, Sub-Account X with charges of 1.60% will have a lower Accumulation Unit value than Sub-Account X with charges of 1.25% (higher expenses result in lower Accumulation Unit values).When, upon re-rating, the Accumulation Unit values used in calculating Variable Account value are dropped from the higher expense level to the lower expense level, the higher Accumulation Unit values will cause an incidental increase in the Contract Value.In order to avoid this incidental increase, Nationwide adjusts the number of Accumulation Units in the contract down so that the Contract Value after the re-rating is the same as the Contract Value before the re-rating. Ownership and Interests in the Contract Contract Owner Prior to the Annuitization Date, the Contract Owner has all rights under the contract, unless a joint owner is named.If a joint owner is named, each joint owner has all rights under the contract.Purchasers who name someone other than themselves as the Contract Owner will have no rights under the contract. On the Annuitization Date, the Annuitant becomes the Contract Owner, unless the Contract Owner is a Charitable Remainder Trust.If the Contract Owner is a Charitable Remainder Trust, the Charitable Remainder Trust continues to be the Contract Owner after annuitization. Contract Owners of Non-Qualified Contracts may name a new Contract Owner at any time before the Annuitization Date.Any change of Contract Owner automatically revokes any prior Contract Owner designation.Changes in Contract Ownership may result in federal income taxation and may be subject to state and federal gift taxes. Joint Owner Joint owners each own an undivided interest in the contract. Non-Qualified Contract Owners can name a joint owner at any time before annuitization.However, joint owners must be spouses at the time joint ownership is requested, unless state law requires Nationwide to allow non-spousal joint owners. Generally, the exercise of any ownership rights under the contract must be in writing and signed by both joint owners.However, if a written election, signed by both Contract Owners, authorizing Nationwide to allow the exercise of ownership rights independently by either joint owner is submitted, Nationwide will permit joint owners to act independently.If such an authorization is submitted, Nationwide will not be liable for any loss, liability, cost, or expense for acting in accordance with the instructions of either joint owner. If either joint owner dies before the Annuitization Date, the contract continues with the surviving joint owner as the remaining Contract Owner. Contingent Owner The contingent owner succeeds to the rights of a Contract Owner if a Contract Owner who is not the Annuitant dies before the Annuitization Date, and there is no surviving joint owner. If a Contract Owner who is the Annuitant dies before the Annuitization Date, the contingent owner will not have any rights under the contract, unless such contingent owner is also the beneficiary. The Contract Owner may name a contingent owner at any time before the Annuitization Date. Annuitant The Annuitant is the person who will receive annuity payments and upon whose continuation of life any annuity payment involving life contingencies depends.This person must be age 85 or younger at the time of contract issuance, unless Nationwide approves a request for an Annuitant of greater age. Only Non-Qualified Contract Owners may name someone other than himself/herself as the Annuitant. 26 The Contract Owner may not name a new Annuitant without Nationwide's consent. Contingent Annuitant If the Annuitant dies before the Annuitization Date, the contingent Annuitant becomes the Annuitant.The contingent Annuitant must be age 85 or younger at the time of contract issuance, unless Nationwide approves a request for a contingent Annuitant of greater age. If a contingent Annuitant is named, all provisions of the contract that are based on the Annuitant's death prior to the Annuitization Date will be based on the death of the last survivor of the Annuitant and contingent Annuitant. Co-Annuitant A co-Annuitant, if named, must be the Annuitant's spouse.The co-Annuitant must be named at the time of application and will receive the benefit of the Spousal Protection Annuity Option (if elected). If either co-Annuitant dies before the Annuitization Date, the surviving co-Annuitant may continue the contract and will receive the benefit of the Spousal Protection Annuity Option (if elected). Joint Annuitant The joint Annuitant is designated as a second person (in addition to the Annuitant) upon whose continuation of life any annuity payment involving life contingencies depends.The joint Annuitant is named at the time of annuitization. Beneficiary and Contingent Beneficiary The beneficiary is the person who is entitled to the death benefit if the Annuitant dies before the Annuitization Date and there is no joint owner.The Contract Owner can name more than one beneficiary.Multiple beneficiaries will share the death benefit equally, unless otherwise specified. A contingent beneficiary will succeed to the rights of the beneficiary if no beneficiary is alive when a death benefit is paid.The Contract Owner can name more than one contingent beneficiary.Multiple contingent beneficiaries will share the death benefit equally, unless otherwise specified. Changes to the Parties to the Contract Prior to the Annuitization Date (and subject to any existing assignments), the Contract Owner may request to change the following: · Contract Owner (Non-Qualified Contracts only); · joint owner (must be the Contract Owner's spouse); · contingent owner; · Annuitant (subject to Nationwide's underwriting and approval); · contingent Annuitant (subject to Nationwide's underwriting and approval); · co-Annuitant (must be the Annuitant's spouse); · joint Annuitant (subject to Nationwide's underwriting and approval); · beneficiary; or · contingent beneficiary. The Contract Owner must submit the request to Nationwide in writing and Nationwide must receive the request at its home office before the Annuitization Date.No change will be effective unless and until it is received and recorded at Nationwide's home office.Once Nationwide receives and records the change request, the change will be effective as of the date the written request was signed.The change will not affect any action taken by Nationwide before the change was recorded. In addition to the above requirements, any request to change the Contract Owner must be signed by the existing Contract Owner and the person designated as the new Contract Owner.Nationwide may require a signature guarantee. If the Contract Owner is not a natural person and there is a change of the Annuitant, distributions will be made as if the Contract Owner died at the time of the change, regardless of whether the Contract Owner named a contingent Annuitant. Nationwide reserves the right to reject any change request that would alter the nature of the risk that Nationwide assumed when it originally issued the contract. Operation of the Contract Purchase Payment Credits Purchase Payment Credits ("PPCs") are additional credits that Nationwide will apply to a contract when cumulative purchase payments reach certain aggregate levels. When determining PPCs Nationwide will include the purchase payments in this contract, as well as the purchase payments of any other Nationwide annuity contract issued to an immediate family member within the 12 months before the purchase of this contract.Immediate family members include spouses, children, or other family members living within the Contract Owner's household.In order to be considered for PPCs, the Contract Owner must notify Nationwide in writing of all Nationwide annuity contracts owned by the Contract Owner or immediate family members. Each time a Contract Owner submits a purchase payment, Nationwide will perform a calculation to determine if and how many PPCs are payable as a result of that particular deposit. The formula used to determine the amount of the PPC is as follows: (Cumulative Purchase Payments x PPC%) – PPCs Paid to Date PPCs Payable Cumulative Purchase Payments the total of all purchase payments applied to the contract(s) eligible to receive a PPC, including the current deposit, minus any withdrawals. 27 PPC% either 0.0%, 0.5%, or 1.0%, depending on the level of Cumulative Purchase Payments as follows: If Cumulative Purchase Payments are . Then the PPC% is . $0 – $499,999 0.0% (no PPC is payable) $500,000 – $999,999 0.5% $1,000,000 or more 1.0% PPCs Paid to Date the total PPCs that Nationwide has already applied to the contract. PPCs Payable the PPCs that Nationwide will apply to the contract as a result of the current deposit. For example, on March 1, Ms. Z makes an initial deposit of $200,000 to her contract.Her contract is the only one eligible to receive PPCs.For this deposit she does not receive a PPC since her Cumulative Purchase Payments are less than $500,000. On April 1, Ms. Z applies additional purchase payments of $350,000.Cumulative Purchase Payments now equal $550,000.Nationwide will apply PPCs to Ms. Z's contract equal to $2,750, which is (0.5% x $550,000) – $0. On May 1, Ms. Z takes a withdrawal of $150,000.Cumulative Purchase Payments now equal $400,000. On June 1, Ms. Z applies additional purchase payments of $500,000.Cumulative Purchase Payments now equal $900,000.Nationwide will apply PPCs to Ms. Z's contract equal to $1,750, which is ($900,000 x 0.5%) – $2,750.At this point in time, a total of $4,500 in PPCs have been applied to Ms. Z's contract. On July 1, Ms. Z applies additional purchase payments of $300,000.Cumulative Purchase Payments now equal $1,200,000.Nationwide will apply PPCs to Ms. Z's contract equal to $7,500, which is ($1,200,000 x 1.0%) – $4,500.At this point in time, a total of $12,000 in PPCs have been applied to Ms. Z's contract. For purposes of all benefits and taxes under these contracts, PPCs are considered earnings, not purchase payments, and they will be allocated in the same proportion that purchase payments are allocated on the date the PPCs are applied. Recapture of Purchase Payment Credits If the Contract Owner cancels the contract pursuant to the contractual free look provision, Nationwide will recapture all PPCs applied to the contract.In those states that require the return of purchase payments for IRAs that are surrendered pursuant to the contractual free look, Nationwide will recapture all PPCs, but under no circumstances will the amount returned to the Contract Owner be less than the purchase payments made to the contract.In those states that allow a return of Contract Value, the Contract Owner will retain any earnings attributable to the PPCs, but all losses attributable to the PPCs will be incurred by Nationwide.All PPCs are fully vested after the end of the contractual free look period and are not subject to recapture. Pricing Generally, Nationwide prices Accumulation Units of the Sub-Accounts on each day that the New York Stock Exchange is open.(Pricing is the calculation of a new Accumulation Unit value that reflects that day's investment experience.) Accumulation Units are not priced when the New York Stock Exchange is closed or on the following nationally recognized holidays: ·New Year's Day ·Independence Day ·Martin Luther King, Jr. Day ·Labor Day ·Presidents' Day ·Thanksgiving ·Good Friday ·Christmas ·Memorial Day Nationwide also will not price purchase payments, withdrawals or transfers if: trading on the New York Stock Exchange is restricted; an emergency exists making disposal or valuation of securities held in the Variable Account impracticable; or the SEC, by order, permits a suspension or postponement for the protection of security holders. Rules and regulations of the SEC will govern as to when the conditions described in (2) and (3) exist.If Nationwide is closed on days when the New York Stock Exchange is open, Contract Value may change and Contract Owners will not have access to their accounts. Application and Allocation of Purchase Payments Initial Purchase Payments Initial purchase payments will be priced at the Accumulation Unit value next determined no later than 2 business days after receipt of an order to purchase if the application and all necessary information are complete and are received at Nationwide's home office before the close of the New York Stock Exchange, which generally occurs at 4:00 pm EST.If the order is received after the close of the New York Stock Exchange, the initial purchase payment will be priced within 2 business days after the next Valuation Date. If an incomplete application is not completed within 5 business days of receipt at Nationwide's home office, the prospective purchaser will be informed of the reason for the delay.The purchase payment will be returned unless the prospective purchaser specifically consents to allow Nationwide to hold the purchase payment until the application is completed. In some states, Nationwide will allocate initial purchase payments to the money market Sub-Account during the free look period.After the free look period, Nationwide will reallocate the Contract Value among the investment options based on the instructions contained on the application.In other states, Nationwide will immediately allocate initial purchase payments to the investment options based on the instructions contained on the application. 28 Subsequent Purchase Payments Any subsequent purchase payment received at Nationwide's home office (along with all necessary information) before the close of the New York Stock Exchange will be priced at the Accumulation Unit value next determined after receipt of the purchase payment.If a subsequent purchase payment is received at Nationwide's home office (along with all necessary information) after the close of the New York Stock Exchange, it will be priced at the Accumulation Unit value determined on the following Valuation Date. Allocation of Purchase Payments Nationwide allocates purchase payments to Sub-Accounts as instructed by the Contract Owner.Shares of the underlying mutual funds allocated to the Sub-Accounts are purchased at Net Asset Value, then converted into Accumulation Units. Contract Owners can change allocations or make exchanges among the Sub-Accounts.However, no change may be made that would result in an amount less than 1% of the purchase payments being allocated to any Sub-Account.In the event that Nationwide receives such a request, Nationwide will inform the Contract Owner that the allocation instructions are invalid and that the contract's allocations among the Sub-Accounts prior to the request will remain in effect.Certain transactions may be subject to conditions imposed by the underlying mutual funds. Determining the Contract Value The Contract Value is the sum of the value of amounts (including any Purchase Payment Credits applied to the contract) allocated to: the Sub-Accounts of the Variable Account; and the Fixed Account. If charges are assessed against the whole Contract Value, Nationwide will deduct a proportionate amount from each Sub-Account and the Fixed Account based on current cash values. Determining Variable Account Value – Valuing an Accumulation Unit Sub-Account allocations are accounted for in Accumulation Units.Accumulation Unit values (for each Sub-Account) are determined by calculating the net investment factor for the underlying mutual funds for the current Valuation Period and multiplying that result with the Accumulation Unit values determined on the previous Valuation Period. Nationwide uses the net investment factor as a way to calculate the investment performance of a Sub-Account from Valuation Period to Valuation Period.For each Sub-Account, the net investment factor shows the investment performance of the underlying mutual fund in which a particular Sub-Account invests, including the charges assessed against that Sub-Account for a Valuation Period. The net investment factor for any particular Sub-Account is determined by dividing (a) by (b), and then subtracting (c) from the result, where: (a) is the sum of: the Net Asset Value of the underlying mutual fund as of the end of the current Valuation Period; and the per share amount of any dividend or income distributions made by the underlying mutual fund (if the date of the dividend or income distribution occurs during the current Valuation Period). (b) is the Net Asset Value of the underlying mutual fund determined as of the end of the preceding Valuation Period. (c) is a factor representing the daily total Variable Account charges, which may include charges for optional benefits elected by the Contract Owner.The factor is equal to an annualized rate ranging from 1.25% to 2.10% of the Daily Net Assets of the Variable Account, depending on which optional benefits the Contract Owner elects. Note: The range shown above reflects only those Variable Account charges that are assessed daily as part of the daily Accumulation Unit calculation.It does not reflect the cost of other optional benefits that assess charges via the redemption of Accumulation Units (e.g.,the 7% Lifetime Income Option and the 7% Spousal Continuation Benefit). Based on the change in the net investment factor, the value of an Accumulation Unit may increase or decrease.Changes in the net investment factor may not be directly proportional to changes in the Net Asset Value of the underlying mutual fund shares because of the deduction of Variable Account charges. Though the number of Accumulation Units will not change as a result of investment experience, the value of an Accumulation Unit may increase or decrease from Valuation Period to Valuation Period. Determining Fixed Account Value Nationwide determines the value of the Fixed Account by: adding all amounts allocated to the Fixed Account, minus amounts previously transferred or withdrawn from the Fixed Account; adding any interest earned on the amounts allocated to the Fixed Account; adding any Purchase Payment Credits applied to the Fixed Account; and subtracting charges deducted in accordance with the contract. Transfer Requests Contract Owners may submit transfer requests in writing, over the telephone, or via the internet.Nationwide will use reasonable procedures to confirm that instructions are genuine and will not be liable for following instructions that it reasonably determined to be genuine.Nationwide may restrict or withdraw the telephone and/or internet transfer privilege at any time. 29 Generally, Sub-Account transfers will receive the Accumulation Unit value next computed after the transfer request is received.However, if a contract that is limited to submitting transfer requests via U.S. mail submits a transfer request via the internet or telephone pursuant to Nationwide's 1-day delay policy, the transfer will be executed on the next Valuation Date after the exchange request is received by Nationwide (see "Managers of Multiple Contracts"). Transfer Restrictions Neither the contracts described in this prospectus nor the underlying mutual funds are designed to support active trading strategies that require frequent movement between or among Sub-Accounts (sometimes referred to as "market-timing" or "short-term trading").A Contract Owner who intends to use an active trading strategy should consult his/her registered representative and request information on other Nationwide variable annuity contracts that offer underlying mutual funds that are designed specifically to support active trading strategies. Nationwide discourages (and will take action to deter) short-term trading in this contract because the frequent movement between or among Sub-Accounts may negatively impact other investors in the contract.Short-term trading can result in: · the dilution of the value of the investors' interests in the underlying mutual fund; · underlying mutual fund managers taking actions that negatively impact performance (keeping a larger portion of the underlying mutual fund assets in cash or liquidating investments prematurely in order to support redemption requests); and/or · increased administrative costs due to frequent purchases and redemptions. To protect investors in this contract from the negative impact of these practices, Nationwide has implemented, or reserves the right to implement, several processes and/or restrictions aimed at eliminating the negative impact of active trading strategies. Nationwide makes no assurances that all risks associated with short-term trading will be completely eliminated by these processes and/or restrictions. Nationwide cannot guarantee that its attempts to deter active trading strategies will be successful.If we are unable to deter active trading strategies, the performance of the Sub-Accounts that are actively traded may be adversely impacted. U.S. Mail Restrictions Nationwide monitors transfer activity in order to identify those who may be engaged in harmful trading practices.Transaction reports are produced and examined.Generally, a contract may appear on these reports if the Contract Owner (or a third party acting on their behalf) engages in a certain number of "transfer events" in a given period.A "transfer event" is any transfer, or combination of transfers, occurring on a given trading day (Valuation Period).For example, if a Contract Owner executes multiple transfers involving 10 underlying mutual funds in 1 day, this counts as 1 transfer event.A single transfer occurring on a given trading day and involving only 2 underlying mutual funds (or 1 underlying mutual fund if the transfer is made to or from the Fixed Account) will also count as 1 transfer event. As a result of this monitoring process, Nationwide may restrict the method of communication by which transfer orders will be accepted.In general, Nationwide will adhere to the following guidelines: Trading Behavior Nationwide's Response 6 or more transfer events in one calendar quarter Nationwide will mail a letter to the Contract Owner notifying them that: (1)they have been identified as engaging in harmful trading practices; and (2)if their transfer events exceed 11 in 2 consecutive calendar quarters or 20 in one calendar year, the Contract Owner will be limited to submitting transfer requests via U.S. mail on a Nationwide issued form. More than 11 transfer events in 2 consecutive calendar quarters OR More than 20 transfer events in one calendar year Nationwide will automatically limit the Contract Owner to submitting transfer requests via U.S. mail on a Nationwide issued form. For purposes of Nationwide's transfer policy, U.S. mail includes standard U.S. mail, overnight U.S. mail, and overnight delivery via private carrier. Each January 1st, Nationwide will start the monitoring anew, so that each contract starts with 0 transfer events each January 1.See, however, the "Other Restrictions" provision. Managers of Multiple Contracts Some investment advisors/representatives manage the assets of multiple Nationwide contracts pursuant to trading authority granted or conveyed by multiple Contract Owners.These multi-contract advisors will generally be required by Nationwide to submit all transfer requests via U.S. mail. Nationwide may, as an administrative practice, implement a "1-day delay" program for these multi-contract advisors, which they can use in addition to or in lieu of submitting transfer requests via U.S. mail.The 1-day delay option permits multi-contract advisorsto continue to submit transfer requests via the internet or telephone.However, transfer requests submitted by multi-contract advisors via the internet or telephone will not receive the next available Accumulation Unit value.Rather, they will receive the Accumulation Unit value that is calculated on the following Valuation Date.Transfer requests submitted under the 1-day delay program are irrevocable.Multi-contract advisors will receive advance notice of being subject to the 1-day delay program. 30 Other Restrictions Contract Owners that are required to submit transfer requests via U.S. mail will be required to use a Nationwide issued form for their transfer request.Nationwide will refuse transfer requests that either do not use the Nationwide issued form for their transfer request or fail to provide accurate and complete information on their transfer request form.In the event that a Contract Owner's transfer request is refused by Nationwide, they will receive notice in writing by U.S. mail and will be required to resubmit their transfer request on a Nationwide issued form. Nationwide reserves the right to refuse or limit transfer requests, or take any other action it deems necessary in order to protect Contract Owners, Annuitants, and beneficiaries from the negative investment results that may result from short-term trading or other harmful investment practices employed by some Contract Owners (or third parties acting on their behalf).In particular, trading strategies designed to avoid or take advantage of Nationwide's monitoring procedures (and other measures aimed at curbing harmful trading practices) that are nevertheless determined by Nationwide to constitute harmful trading practices, may be restricted. Any restrictions that Nationwide implements will be applied consistently and uniformly. Underlying Mutual Fund Restrictions and Prohibitions Pursuant to regulations adopted by the SEC, Nationwide is required to enter into written agreements with the underlying mutual funds which allow the underlying mutual funds to: request the taxpayer identification number, international taxpayer identification number, or other government issued identifier of any Nationwide Contract Owner; request the amounts and dates of any purchase, redemption, transfer or exchange request ("transaction information"); and instruct Nationwide to restrict or prohibit further purchases or exchanges by Contract Owners that violate policies established by the underlying mutual fund (whose policies may be more restrictive than Nationwide's policies). Nationwide is required to provide such transaction information to the underlying mutual funds upon their request.In addition, Nationwide is required to restrict or prohibit further purchases or exchange requests upon instruction from the underlying mutual fund.Nationwide and any affected Contract Owner may not have advance notice of such instructions from an underlying mutual fund to restrict or prohibit further purchases or exchange requests.If an underlying mutual fund refuses to accept a purchase or exchange request submitted by Nationwide, Nationwide will keep any affected Contract Owner in their current underlying mutual fund allocation. Transfers Prior to Annuitization Transfers from the Fixed Account A Contract Owner may request to transfer allocations from the Fixed Account to the Sub-Accounts only upon reaching the end of a Fixed Account interest rate guarantee period.Fixed Account transfers must be made within 45 days after the end of the interest rate guarantee period.The Fixed Account interest rate guarantee period is the period of time that the Fixed Account interest rate is guaranteed to remain the same. Normally, Nationwide will permit 100% of the maturing Fixed Account allocations to be transferred.However, Nationwide may limit the amount that can be transferred from the Fixed Account.Nationwide will determine the amount that may be transferred and will declare this amount at the end of the Fixed Account interest rate guarantee period.The maximum transferable amount will never be less than 10% of the Fixed Account allocation reaching the end of a Fixed Account interest rate guarantee period. Contract Owners who use Dollar Cost Averaging may transfer from the Fixed Account under the terms of that program. Nationwide is required by state law to reserve the right to postpone the transfer of assets from the Fixed Account for a period of up to 6 months from the date of the transfer request. Transfers from the Sub-Accounts A Contract Owner may request to transfer allocations from the Sub-Accounts to the Fixed Account. Nationwide reserves the right to limit or refuse transfers to the Fixed Account. Transfers Among the Sub-Accounts A Contract Owner may request to transfer allocations among the Sub-Accounts at any time, subject to terms and conditions imposed by this prospectus and the underlying mutual funds. Transfers After Annuitization After annuitization, the portion of the Contract Value allocated to fixed annuity payments and the portion of the Contract Value allocated to variable annuity payments may not be changed. After annuitization, transfers among Sub-Accounts may only be made on the anniversary of the Annuitization Date. Right to Examine and Cancel If the Contract Owner elects to cancel the contract, he/she may return it to Nationwide's home office within a certain period of time known as the "free look" period.Depending on the state in which the contract was purchased (and, in some states, if the contract is purchased as a replacement for another annuity contract), the free look period may be 10 days or longer.For ease of administration, Nationwide will honor any free look cancellation that is received at Nationwide's home office or postmarked within 30 days after the contract issue date.The contract issue date is the date the initial purchase payment is applied to the contract. Where state law requires the return of purchase payments for free look cancellations, Nationwide will return all purchase payments applied to the contract, less any withdrawals from the contract and any applicable federal and state income tax withholding.Nationwide will recapture all of the Purchase Payment Credits applied to the contract, but under no 31 circumstances will the amount returned be less than the purchase payments made to the contract. Where state law requires the return of Contract Value for free look cancellations, Nationwide will return the Contract Value as of the date of the cancellation, less any withdrawals from the contract and any applicable federal and state income tax withholding.Nationwide will recapture all of the Purchase Payment Credits applied to the contract.The Contract Owner will retain any earnings attributable to the credits, but all losses attributable to the credits will be incurred by Nationwide. Liability of the Variable Account under this provision is limited to the Contract Value in each Sub-Account on the date of revocation.Any additional amounts refunded to the Contract Owner will be paid by Nationwide. Allocation of Purchase Payments during Free Look Period Where state law requires the return of purchase payments for free look cancellations, Nationwide will allocate initial purchase payments allocated to Sub-Accounts to the money market Sub-Account during the free look period. Where state law requires the return of Contract Value for free look cancellations, Nationwide will immediately allocate initial purchase payments to the investment options based on the instructions contained on the application. Surrender/Withdrawal Prior to Annuitization Prior to annuitization and before the Annuitant's death, Contract Owners may generally withdraw some or all of their Contract Value.Withdrawals from the contract may be subject to federal income tax and/or a tax penalty (see "Appendix C: Contract Types and Tax Information").Withdrawal requests must be in writing and Nationwide may require additional information.When taking a full surrender, the contract must accompany the written request.Nationwide may require a signature guarantee. Nationwide will pay any amounts withdrawn from the Sub-Accounts within 7 days.However, Nationwide may suspend or postpone payment when it is unable to price a purchase payment or transfer (see "Pricing"). Nationwide is required by state law to reserve the right to postpone payment of assets in the Fixed Account for a period of up to 6 months from the date of the withdrawal request. Partial Withdrawals If a Contract Owner requests a partial withdrawal, Nationwide will redeem Accumulation Units from the Sub-Accounts and an amount from the Fixed Account.The amount withdrawn from each investment option will be in proportion to the value in each option at the time of the withdrawal request. Partial withdrawals are subject to the CDSC provisions of the contract.If a CDSC is assessed, the Contract Owner may elect to have the CDSC deducted from either: (a) the amount requested; or (b) the Contract Value remaining after the Contract Owner has received the amount requested. If the Contract Owner does not make a specific election, any applicable CDSC will be deducted from the amount requested by the Contract Owner. The CDSC deducted is a percentage of the amount requested by the Contract Owner.Amounts deducted for CDSC are not subject to subsequent CDSC. Partial Withdrawals to Pay Investment Advisory Fees Some Contract Owners utilize an investment advisor(s) to manage their assets, for which the investment advisor assesses a fee.Investment advisors are not endorsed or affiliated with Nationwide and Nationwide makes no representation as to their qualifications.The fees for these investment advisory services are specified in the respective account agreements and are separate from and in addition to the contract fees and expenses described in this prospectus.Some Contract Owners authorize their investment advisor to take a partial withdrawal(s) from the contract in order to collect investment advisory fees.Withdrawals taken from this contract to pay advisory or investment management fees are subject to the CDSC provisions of the contract and may be subject to income tax and/or tax penalties. Full Surrenders Upon full surrender, the Contract Value may be more or less than the total of all purchase payments made to the contract.The Contract Value will reflect: · Variable Account charges; · a $50 Contract Maintenance Charge (this charge will be waived upon full surrender if the Contract Value is equal to or greater than $50,000 at the time of the full surrender or on any Contract Anniversary prior to the full surrender); · underlying mutual fund charges; · the investment performance of the underlying mutual funds; · any outstanding loan balance plus accrued interest; · amounts allocated to the Fixed Account and any interest credited; and · Purchase Payment Credits if applicable. Full surrenders are subject to the CDSC provisions of the contract.The CDSC-free withdrawal privilege does not apply to full surrenders of the contract.For purposes of the CDSC- free withdrawal privilege, a full surrender is: · multiple withdrawals taken within a Contract Year that deplete the entire Contract Value; or · any single net withdrawal of 90% or more of the Contract Value. Surrender/Withdrawal After Annuitization After the Annuitization Date, withdrawals other than regularly scheduled annuity payments are not permitted. 32 Withdrawals Under Certain Plan Types Withdrawals Under a Tax Sheltered Annuity Contract Owners of a Tax Sheltered Annuity may withdraw part or all of their Contract Value before Annuitant's death, except as provided below: (A) Contract Value attributable to contributions made under a qualified cash or deferred arrangement (within the meaning of Internal Revenue Code Section 402(g)(3)(A)), a salary reduction agreement (within the meaning of Internal Revenue Code Section 402(g)(3)(C)), or transfers from a Custodial Account (described in Section 403(b)(7) of the Internal Revenue Code), may be withdrawn only: when the Contract Owner reaches age 59½, separates from service, dies, or becomes disabled (within the meaning of Internal Revenue Code Section 72(m)(7)); or in the case of hardship (as defined for purposes of Internal Revenue Code Section 401(k)), provided that any such hardship withdrawal may not include any income earned on salary reduction contributions. (B) The withdrawal limitations described in Section A also apply to: salary reduction contributions to Tax Sheltered Annuities made for plan years beginning after December 31, 1988; earnings credited to such contracts after the last plan year beginning before January 1, 1989, on amounts attributable to salary reduction contributions; and all amounts transferred from 403(b)(7) Custodial Accounts (except that earnings and employer contributions as of December 31, 1988 in such Custodial Accounts may be withdrawn in the case of hardship). (C) Any distribution other than the above, including a free look cancellation of the contract (when available) may result in taxes, penalties, and/or retroactive disqualification of a Tax Sheltered Annuity. In order to prevent disqualification of a Tax Sheltered Annuity after a free look cancellation, Nationwide will transfer the proceeds to another Tax Sheltered Annuity upon proper direction by the Contract Owner. These provisions explain Nationwide's understanding of current withdrawal restrictions.These restrictions may change. Distributions pursuant to Qualified Domestic Relations Orders will not violate the restrictions stated above. Withdrawals Under a Texas Optional Retirement Program or a Louisiana Optional Retirement Plan Redemption restrictions apply to contracts issued under the Texas Optional Retirement Program or the Louisiana Optional Retirement Plan. The Texas Attorney General has ruled that participants in contracts issued under the Texas Optional Retirement Program may only take withdrawals if: · the participant dies; · the participant retires; · the participant terminates employment due to total disability; or · the participant that works in a Texas public institution of higher education terminates employment. A participant under a contract issued under the Louisiana Optional Retirement Plan may only take distributions from the contract upon retirement or termination of employment.All retirement benefits under this type of plan must be paid as lifetime income; lump sum cash payments are not permitted, except for death benefits. Due to the restrictions described above, a participant under either of these plans will not be able to withdraw cash values from the contract unless one of the applicable conditions is met.However, Contract Value may be transferred to other carriers, subject to any sales charges. Nationwide issues this contract to participants in the Texas Optional Retirement Program in reliance upon and in compliance with Rule 6c-7 of the Investment Company Act of 1940.Nationwide issues this contract to participants in the Louisiana Optional Retirement Plan in reliance upon and in compliance with an exemptive order that Nationwide received from the SEC on August 22, 1990. Loan Privilege The loan privilege is only available to Contract Owners of Tax Sheltered Annuities.Contract Owners of Tax Sheltered Annuities may take loans from the Contract Value beginning 30 days after the contract is issued up to the Annuitization Date.Loans are subject to the terms of the contract, the plan, and the Internal Revenue Code.Nationwide may modify the terms of a loan to comply with changes in applicable law. Minimum and Maximum Loan Amounts Contract Owners may borrow a minimum of $1,000, unless Nationwide is required by law to allow a lesser minimum amount.Each loan must individually satisfy the contract minimum amount. Nationwide will calculate the maximum non-taxable loan amount based on information provided by the participant or the employer.Loans may be taxable if a participant has additional loans from other plans. The total of all outstanding loans must not exceed the following limits: 33 Contract Values Maximum Outstanding Loan Balance Allowed Up to $20,000 up to 80% of Contract Value (not more than $10,000) $20,000 and over up to 50% of Contract Value (not more than $50,000*) *The $50,000 limit will be reduced by the highest outstanding balance owed during the previous 12 months. For salary reduction Tax Sheltered Annuities, loans may be secured only by the Contract Value. Loan Processing Fee Nationwide charges a loan processing fee at the time each new loan is processed.The loan processing fee will not exceed $25 per loan processed.This fee compensates Nationwide for expenses related to administering and processing loans.Loans are not available in all states.In addition, some states may not allow Nationwide to assess a loan processing fee. The fee is taken from the Sub-Accounts and the Fixed Account in proportion to the Contract Value at the time the loan is processed. How Loan Requests are Processed All loans are made from the collateral Fixed Account.Nationwide transfers Accumulation Units in proportion to the assets in each Sub-Account to the collateral Fixed Account until the requested amount is reached. If there are not enough Accumulation Units available in the contract to reach the requested loan amount, Nationwide next transfers Contract Value from the Fixed Account.Contract Value transferred from the Fixed Account to meet the requested loan amount is not subject to the Fixed Account transfer limitations otherwise applicable under the contract. No CDSC will be deducted on transfers related to loan processing. Loan Interest The outstanding loan balance in the collateral Fixed Account is credited with interest until the loan is repaid in full.The credited interest rate will be 2.25% less than the loan interest rate fixed by Nationwide.The credited interest rate is guaranteed never to fall below the minimum interest rate required by applicable state law. Specific loan terms are disclosed at the time of loan application or issuance. Loan Repayment Loans must be repaid in 5 years.However, if the loan is used to purchase the Contract Owner's principal residence, the Contract Owner has 15 years to repay the loan. Contract Owners must identify loan repayments as loan repayments or they will be treated as purchase payments and will not reduce the outstanding loan.Loan repayments must be substantially level and made at least quarterly. Loan repayments will consist of principal and interest in amounts set forth in the loan agreement.Repayments are allocated to the Sub-Accounts in accordance with the contract, unless Nationwide and the Contract Owner have agreed to amend the contract at a later date on a case by case basis. Distributions and Annuity Payments Distributions made from the contract while a loan is outstanding will be reduced by the amount of the outstanding loan plus accrued interest if: · the Contract Owner takes a full surrender of the contract; · the Contract Owner/Annuitant dies; · the Contract Owner who is not the Annuitant dies prior to annuitization; or · the Contract Owner annuitizes the contract. Transferring the Contract Nationwide reserves the right to restrict any transfer of the contract while the loan is outstanding. Grace Period and Loan Default If a loan payment is not made when due, interest will continue to accrue.A grace period may be available (please refer to the terms of the loan agreement).If a loan payment is not made by the end of the applicable grace period, the entire loan will be treated as a deemed distribution and will be taxable to the borrower.This deemed distribution may also be subject to an early withdrawal tax penalty by the Internal Revenue Service. After default, interest will continue to accrue on the loan.Defaulted amounts, plus interest, are deducted from the Contract Value when the participant is eligible for a distribution of at least that amount.Additional loans are not available while a previous loan is in default. Assignment Investment-Only Contracts, IRAs, Roth IRAs, SEP IRAs, Simple IRAs, and Tax Sheltered Annuities may not be assigned, pledged or otherwise transferred except where allowed by law. A Non-Qualified Contract Owner may assign some or all rights under the contract subject to Nationwide’s consent.Additionally, Nationwide reserves the right to refuse to recognize assignments on a nondiscriminatory basis.Nationwide is not responsible for the validity or tax consequences of any assignment and nationwide is not liable for any payment or settlement made before the assignment is recorded.Assignments will not be recorded until Nationwide receives sufficient direction from the Contract Owner and the assignee regarding the proper allocation of contract rights. Contract Owner Services Asset Rebalancing Asset Rebalancing is the automatic reallocation of Contract Values to the Sub-Accounts on a predetermined percentage 34 basis.Asset Rebalancing is not available for assets held in the Fixed Account.Requests for Asset Rebalancing must be on a Nationwide form.Once Asset Rebalancing is elected, it will only be terminated upon specific instruction from the Contract Owner; manual transfers will not automatically terminate the program. Asset Rebalancing occurs every 3 months or on another frequency if permitted by Nationwide.If the last day of the 3-month period falls on a Saturday, Sunday, recognized holiday, or any other day when the New York Stock Exchange is closed, Asset Rebalancing will occur on the next business day.Each Asset Rebalancing reallocation is considered a transfer event. Asset Rebalancing may be subject to employer limitations or restrictions for contracts issued to a Tax Sheltered Annuity plan.Contract Owners should consult a financial advisor to discuss the use of Asset Rebalancing. Nationwide reserves the right to stop establishing new Asset Rebalancing programs. Dollar Cost Averaging Dollar Cost Averaging is a long-term transfer program that allows the Contract Owner to make regular, level investments over time.Dollar Cost Averaging involves the automatic transfer of a specific amount from the Fixed Account and/or certain Sub-Accounts into other Sub-Accounts.With this service, the Contract Owner benefits from the ability to invest in the Sub-Accounts over a period of time, thereby smoothing out the effects of market volatility.Nationwide does not guarantee that this program will result in profit or protect Contract Owners from loss. Contract Owners direct Nationwide to automatically transfer specified amounts from the Fixed Account and the following Sub-Account: Ivy Funds Variable Insurance Portfolios, Inc. · Money Market to any other Sub-Account(s).Dollar Cost Averaging transfers may not be directed to the Fixed Account.Transfers from the Fixed Account must be equal to or less than 1/30th of the Fixed Account value at the time the program is requested. Transfers occur monthly or on another frequency if permitted by Nationwide.Nationwide will process transfers until either the value in the originating investment option is exhausted, or the Contract Owner instructs Nationwide to stop the transfers.When a Contract Owner instructs Nationwide to stop the transfers, all amounts remaining in the originating Fixed Account or Sub-Account will remain allocated to the Fixed Account or Sub-Account, unless Nationwide is instructed otherwise.Dollar Cost Averaging transfers are not considered transfer events. Nationwide reserves the right to stop establishing new Dollar Cost Averaging programs.Nationwide is required by state law to reserve the right to postpone transfer of assets from the Fixed Account for a period of up to 6 months from the date of the transfer request. Dollar Cost Averaging for Living Benefits Nationwide may periodically offer Dollar Cost Averaging programs with the 7% Lifetime Income Option referred to as "Dollar Cost Averaging for Living Benefits."Dollar Cost Averaging for Living Benefits involves the automatic transfer of a specific amount from the Fixed Account into another Sub-Account(s).With this service, the Contract Owner benefits from the ability to invest in the Sub-Accounts over a period of time, thereby smoothing out the effects of market volatility.Nationwide does not guarantee that this program will result in profit or protect Contract Owners from loss. Only new purchase payments to the contract are eligible for Dollar Cost Averaging for Living Benefits.Only those investment options available for the 7% Lifetime Income Option are available for use in Dollar Cost Averaging for Living Benefits transfers may not be directed to the Fixed Account or to any investment option that is unavailable with the 7% Lifetime Income Option.Please refer to "Appendix D: Reallocation Evaluation and Calculation Examples" for the investment options available for the 7% Lifetime Income Option. Once a Dollar Cost Averaging for Living Benefits program has begun, no transfers among or between Sub-Accounts is permitted until the Dollar Cost Averaging for Living Benefits program is completed or terminated. Transfers occur monthly or on another frequency if permitted by Nationwide.Nationwide will process transfers until either amounts allocated to the Fixed Account as part of a Dollar Cost Averaging for Living Benefits program are exhausted or the Contract Owner instructs Nationwide to stop the transfers.When a Contract Owner instructs Nationwide to stop the transfers, Nationwide will automatically reallocate any amount remaining in the Fixed Account according to future investment allocation instructions, unless directed otherwise.Dollar Cost Averaging for Living Benefits transfers are not considered transfer events. Nationwide reserves the right to stop establishing new Dollar Cost Averaging for Living Benefits programs.Nationwide is required by state law to reserve the right to postpone transfer of assets from the Fixed Account for a period of up to 6 months from the date of the transfer request. Fixed Account Interest Out Dollar Cost Averaging Nationwide may, periodically, offer a Dollar Cost Averaging program that permits the transfer of interest earned on Fixed Account allocations referred to as "Fixed Account Interest Out Dollar Cost Averaging."Fixed Account Interest Out Dollar Cost Averaging involves the automatic transfer of the interest earned on Fixed Account allocations into any other Sub-Account(s).With this service, the Contract Owner benefits from the ability to invest in the Sub-Accounts over a period of time, thereby smoothing out the effects of market volatility.Nationwide does not guarantee that this program will result in profit or protect Contract Owners from loss. Fixed Account Interest Out Dollar Cost Averaging transfers may not be directed to the Fixed Account. 35 Transfers occur monthly or on another frequency if permitted by Nationwide.Nationwide will continue to process transfers until the Contract Owner instructs Nationwide to stop the transfers.Fixed Account Interest Out Dollar Cost Averaging transfers are not considered transfer events. Nationwide reserves the right to stop establishing new Fixed Account Interest Out Dollar Cost Averaging programs.Nationwide is required by state law to reserve the right to postpone transfer of assets from the Fixed Account for a period of up to 6 months from the date of the transfer request. Systematic Withdrawals Systematic Withdrawals allow Contract Owners to receive a specified amount (of at least $100) on a monthly, quarterly, semi-annual, or annual basis.Requests for Systematic Withdrawals and requests to discontinue Systematic Withdrawals must be in writing. The withdrawals will be taken from the Sub-Accounts and the Fixed Account proportionally unless Nationwide is instructed otherwise. Nationwide will withhold federal income taxes from Systematic Withdrawals unless otherwise instructed by the Contract Owner.The Internal Revenue Service may impose a 10% penalty tax if the Contract Owner is under age 59½ unless the Contract Owner has made an irrevocable election of distributions of substantially equal payments. A CDSC may apply to amounts taken through Systematic Withdrawals.If the Contract Owner takes Systematic Withdrawals, the maximum amount that can be withdrawn annually without a CDSC is the greater of the amount available under the CDSC-free withdrawal privilege, and a given percentage of the Contract Value that is based on the Contract Owner's age.This translates into CDSC-free Systematic Withdrawals equal to the greatest of: 10% of the net difference of purchase payments that are subject to CDSC minus purchase payments withdrawn that were subject to CDSC; an amount withdrawn to meet minimum distribution requirements for this contract under the Internal Revenue Code; for those contracts with the 7% Lifetime Income Option, withdrawals up to the annual benefit amount; or a percentage of the Contract Value based on the Contract Owner's age, as shown in the table below: Contract Owner's Age Percentage of Contract Value Under age 59½ 5% Age 59½ through age 61 7% Age 62 through age 64 8% Age 65 through age 74 10% Age 75 and over 13% The Contract Owner's age is determined as of the date the request for Systematic Withdrawals is recorded by Nationwide's home office.For joint owners, the older joint owner's age will be used. In any given Contract Year, any amount withdrawn in excess of the greatest of (1), (2), (3), or (4) above will be subject to the CDSC provisions (see "Contingent Deferred Sales Charge"). The CDSC-free withdrawal privilege for Systematic Withdrawals is non-cumulative.Free amounts not taken during any Contract Year cannot be taken as free amounts in a subsequent Contract Year. Nationwide reserves the right to stop establishing new Systematic Withdrawal programs.Systematic Withdrawals are not available before the end of the free look period. Death Benefits Death of Contract Owner If a Contract Owner (including a joint owner) who is not the Annuitant dies before the Annuitization Date, no death benefit is payable and the surviving joint owner becomes the Contract Owner. If no joint owner is named, the contingent owner becomes the Contract Owner. If no contingent owner is named, the beneficiary becomes the Contract Owner. If no beneficiary survives the Contract Owner, the last surviving Contract Owner's estate becomes the Contract Owner. Distributions will be made pursuant to "Required Distributions for Non-Qualified Contracts" in "Appendix C: Contract Types and Tax Information." Death of Annuitant If the Annuitant who is not a Contract Owner dies before the Annuitization Date, the contingent Annuitant becomes the Annuitant and no death benefit is payable.If no contingent Annuitant is named, a death benefit is payable to the beneficiary.Multiple beneficiaries will share the death benefit equally unless otherwise specified. If no beneficiaries survive the Annuitant, the contingent beneficiary receives the death benefit.Multiple contingent beneficiaries will share the death benefit equally unless otherwise specified. If no contingent beneficiaries survive the Annuitant, the last surviving Contract Owner's estate will receive the death benefit. If the Contract Owner is a Charitable Remainder Trust and the Annuitant dies before the Annuitization Date, the death benefit will accrue to the Charitable Remainder Trust.Any designation in conflict with the Charitable Remainder Trust's right to the death benefit will be void. If the Annuitant dies after the Annuitization Date, any benefit that may be payable will be paid according to the selected annuity payment option. 36 Death of Contract Owner/Annuitant If a Contract Owner (including a joint owner) who is also the Annuitant dies before the Annuitization Date, a death benefit is payable to the surviving joint owner. If there is no surviving joint owner, the death benefit is payable to the beneficiary.Multiple beneficiaries will share the death benefit equally unless otherwise specified. If no beneficiaries survive the Contract Owner/Annuitant, the contingent beneficiary receives the death benefit.Multiple contingent beneficiaries will share the death benefit equally unless otherwise specified. If no contingent beneficiaries survive the Contract Owner/Annuitant, the last surviving Contract Owner's estate will receive the death benefit. If the Contract Owner/Annuitant dies after the Annuitization Date, any benefit that may be payable will be paid according to the selected annuity payment option. Death Benefit Payment The recipient of the death benefit may elect to receive the death benefit: in a lump sum; as an annuity (see "Annuity Payment Options"); or in any other manner permitted by law and approved by Nationwide. Nationwide will pay (or will begin to pay) the death benefit upon receiving proof of death and the instructions as to the payment of the death benefit.If the recipient of the death benefit does not elect the form in which to receive the death benefit payment, Nationwide will pay the death benefit in a lump sum.Contract Value will continue to be allocated according to the most recent allocation instructions until the death benefit is paid. If the contract has multiple beneficiaries entitled to receive a portion of the death benefit, the Contract Value will continue to be allocated according to the most recent allocation instructions until the first beneficiary provides Nationwide with all of the information necessary to pay that beneficiary’s portion of the death benefit proceeds.After the first beneficiary’s proceeds are paid, the remaining portion(s) of the death benefit proceeds that are allocated to Sub-Accounts will be allocated to the available money market Sub-Account until instructions are received from the remaining beneficiary(ies).Any Contract Value allocated to the Fixed Account will remain invested and will not be allocated to the available money market Sub-Account. Death Benefit Calculations An applicant may elect either the standard death benefit or an available death benefit option that is offered under the contract for an additional charge.If no election is made at the time of application, the death benefit will be the standard death benefit. The value of each component of the applicable death benefit calculation will be determined as of the date of the Annuitant's death, except for the Contract Value component, which will be determined as of the date Nationwide receives: proper proof of the Annuitant's death; an election specifying the distribution method; and any state required form(s). Nationwide reserves the right to refuse purchase payments in excess of $1,000,000. If you do not submit purchase payments in excess of $1,000,000, or if Nationwide has refused to accept purchase payments in excess of $1,000,000, the references in this provision to purchase payments in excess of $1,000,000 will not apply to your contract. Standard Death Benefit If the Annuitant dies prior to the Annuitization Date and the total of all purchase payments made to the contract is less than or equal to $3,000,000, the standard death benefit will be the greater of: the Contract Value as of the date that Nationwide receives all the information necessary to pay the death benefit; or the total of all purchase payments, less an adjustment for amounts withdrawn. The adjustment for amounts withdrawn will reduce item (2) above in the same proportion that the Contract Value was reduced on the date(s) of the partial withdrawal(s). If the Annuitant dies prior to the Annuitization Date and the total of all purchase payments made to the contract is greater than $3,000,000, the standard death benefit will be determined using the following formula: (A x F) + B(1 – F), where A the greatest of: the Contract Value as of the date that Nationwide receives all the information necessary to pay the death benefit; or the total of all purchase payments, less an adjustment for amounts withdrawn. The adjustment for amounts withdrawn will reduce item (2) above in the same proportion that the Contract Value was reduced on the date(s) of the partial withdrawal(s). B the Contract Value as of the date that Nationwide receives all the information necessary to pay the death benefit. F the ratio of $3,000,000 to the total of all purchase payments made to the contract. The practical effect of this formula is that the beneficiary recovers a lesser percentage of purchase payments in excess of $3,000,000 than for purchase payments up to $3,000,000.In no event will the beneficiary receive less than the Contract Value. 37 The Spousal Protection Annuity Option, if elected, allows a surviving spouse to continue the contract while receiving the economic benefit of the death benefit upon the death of the other spouse. Five-Year Enhanced Death Benefit Option For an additional charge at an annualized rate of 0.05% of the Daily Net Assets of the Variable Account, an applicant can elect the Five-Year Enhanced Death Benefit Option. If the Annuitant dies prior to the Annuitization Date and the total of all purchase payments made to the contract is less than or equal to $3,000,000, the death benefit will be the greatest of: the Contract Value as of the date that Nationwide receives all the information necessary to pay the death benefit; the total of all purchase payments, less an adjustment for amounts withdrawn; or the highest Contract Value on any 5-year Contract Anniversary prior to the Annuitant's 86th birthday, less an adjustment for amounts subsequently withdrawn, plus purchase payments received after that 5-year Contract Anniversary. The adjustment for amounts withdrawn will reduce items (2) and (3) above in the same proportion that the Contract Value was reduced on the date(s) of the partial withdrawal(s). If Nationwide does not receive all information necessary to pay the death benefit within 1 year of the Annuitant's death, the death benefit will be the greater of (1) or (2) above. If the Annuitant dies prior to the Annuitization Date and the total of all purchase payments made to the contract is greater than $3,000,000, the death benefit will be determined using the following formula: (A x F) + B(1 – F), where A the greatest of: the Contract Value as of the date that Nationwide receives all the information necessary to pay the death benefit; the total of all purchase payments, less an adjustment for amounts withdrawn; or the highest Contract Value on any 5-year Contract Anniversary prior to the Annuitant's 86th birthday, less an adjustment for amounts subsequently withdrawn, plus purchase payments received after that 5-year Contract Anniversary. The adjustment for amounts withdrawn will reduce items (2) and (3) above in the same proportion that the Contract Value was reduced on the date(s) of the partial withdrawal(s). If Nationwide does not receive all information necessary to pay the death benefit within 1 year of the Annuitant's death, the calculation for A above will be the greater of (1) or (2) above. B the Contract Value as of the date that Nationwide receives all the information necessary to pay the death benefit. F the ratio of $3,000,000 to the total of all purchase payments made to the contract. The practical effect of this formula is that the beneficiary recovers a lesser percentage of purchase payments in excess of $3,000,000 than for purchase payments up to $3,000,000.In no event will the beneficiary receive less than the Contract Value. The Spousal Protection Annuity Option, if elected, allows a surviving spouse to continue the contract while receiving the economic benefit of the death benefit upon the death of the other spouse. One-Year Enhanced Death Benefit Option For an additional charge at an annualized rate of 0.15% of the Daily Net Assets of the Variable Account, an applicant can elect the One-Year Enhanced Death Benefit Option. If the Annuitant dies prior to the Annuitization Date and the total of all purchase payments made to the contract is less than or equal to $3,000,000, the death benefit will be the greatest of: the Contract Value as of the date that Nationwide receives all the information necessary to pay the death benefit; the total of all purchase payments, less an adjustment for amounts withdrawn; or the highest Contract Value on any Contract Anniversary prior to the Annuitant's 86th birthday, less an adjustment for amounts subsequently withdrawn, plus purchase payments received after that Contract Anniversary. The adjustment for amounts withdrawn will reduce items (2) and (3) above in the same proportion that the Contract Value was reduced on the date(s) of the partial withdrawal(s). If Nationwide does not receive all information necessary to pay the death benefit within 1 year of the Annuitant's death, the death benefit will be the greater of (1) or (2) above. If the Annuitant dies prior to the Annuitization Date and the total of all purchase payments made to the contract is greater than $3,000,000, the death benefit will be determined using the following formula: (A x F) + B(1 – F), where A the greatest of: the Contract Value as of the date that Nationwide receives all the information necessary to pay the death benefit; the total of all purchase payments, less an adjustment for amounts withdrawn; or the highest Contract Value on any Contract Anniversary prior to the Annuitant's 86th birthday, less an adjustment for amounts 38 subsequently withdrawn, plus purchase payments received after that Contract Anniversary. The adjustment for amounts withdrawn will reduce items (2) and (3) above in the same proportion that the Contract Value was reduced on the date(s) of the partial withdrawal(s). If Nationwide does not receive all information necessary to pay the death benefit within 1 year of the Annuitant's death, the calculation for A above will be the greater of (1) or (2) above. B the Contract Value as of the date that Nationwide receives all the information necessary to pay the death benefit. F the ratio of $3,000,000 to the total of all purchase payments made to the contract. The practical effect of this formula is that the beneficiary recovers a lesser percentage of purchase payments in excess of $3,000,000 than for purchase payments up to $3,000,000.In no event will the beneficiary receive less than the Contract Value. The Spousal Protection Annuity Option, if elected, allows a surviving spouse to continue the contract while receiving the economic benefit of the death benefit upon the death of the other spouse. One-Month Enhanced Death Benefit Option For an additional charge at an annualized rate of 0.30% of the Daily Net Assets of the Variable Account, an applicant can elect the One-Month Enhanced Death Benefit Option. If the Annuitant dies prior to the Annuitization Date and the total of all purchase payments made to the contract is less than or equal to $3,000,000, the death benefit will be the greatest of: the Contract Value as of the date that Nationwide receives all the information necessary to pay the death benefit; the total of all purchase payments, less an adjustment for amounts withdrawn; or the highest Contract Value on any monthly Contract Anniversary prior to the Annuitant's 86th birthday, less an adjustment for amounts subsequently withdrawn, plus purchase payments received after that monthly Contract Anniversary. The adjustment for amounts withdrawn will reduce items (2) and (3) above in the same proportion that the Contract Value was reduced on the date(s) of the partial withdrawal(s). If Nationwide does not receive all information necessary to pay the death benefit within 1 year of the Annuitant's death, the death benefit will be the greater of (1) or (2) above. If the Annuitant dies prior to the Annuitization Date and the total of all purchase payments made to the contract is greater than $3,000,000, the death benefit will be determined using the following formula: (A x F) + B(1 – F), where A the greatest of: the Contract Value as of the date that Nationwide receives all the information necessary to pay the death benefit; the total of all purchase payments, less an adjustment for amounts withdrawn; or the highest Contract Value on any monthly Contract Anniversary prior to the Annuitant's 86th birthday, less an adjustment for amounts subsequently withdrawn, plus purchase payments received after that monthly Contract Anniversary. The adjustment for amounts withdrawn will reduce items (2) and (3) above in the same proportion that the Contract Value was reduced on the date(s) of the partial withdrawal(s). If Nationwide does not receive all information necessary to pay the death benefit within 1 year of the Annuitant's death, the calculation for A above will be the greater of (1) or (2) above. B the Contract Value as of the date that Nationwide receives all the information necessary to pay the death benefit. F the ratio of $3,000,000 to the total of all purchase payments made to the contract. The practical effect of this formula is that the beneficiary recovers a lesser percentage of purchase payments in excess of $3,000,000 than for purchase payments up to $3,000,000.In no event will the beneficiary receive less than the Contract Value. The Spousal Protection Annuity Option, if elected, allows a surviving spouse to continue the contract while receiving the economic benefit of the death benefit upon the death of the other spouse. Combination Enhanced Death Benefit Option For an additional charge at an annualized rate of 0.40% of the Daily Net Assets of the Variable Account, an applicant can elect the Combination Enhanced Death Benefit Option.The Combination Enhanced Death Benefit is only available for contracts with Annuitants age 80 or younger at the time of application. If the Annuitant dies prior to the Annuitization Date and the total of all purchase payments made to the contract is less than or equal to $3,000,000, the death benefit will be the greatest of: the Contract Value as of the date that Nationwide receives all the information necessary to pay the death benefit; the total of all purchase payments , less an adjustment for amounts withdrawn; the highest Contract Value on any Contract Anniversary before the Annuitant's 81st birthday, less an adjustment for amounts subsequently withdrawn, plus purchase payments received after that Contract Anniversary; or 39 the 5% interest anniversary value. The adjustment for amounts withdrawn will reduce items (2) and (3) above in the same proportion that the Contract Value was reduced on the date(s) of the partial withdrawal(s). If Nationwide does not receive all information necessary to pay the death benefit within 1 year of the Annuitant's death, the death benefit will be the greater of (1) or (2) above. The 5% interest anniversary value is equal to purchase payments, accumulated at 5% annual compound interest until the last Contract Anniversary prior to the Annuitant's 81st birthday, proportionately adjusted for amounts withdrawn.The adjustment for amounts withdrawn will reduce the accumulated value as of the most recent Contract Anniversary prior to each partial withdrawal in the same proportion that the Contract Value was reduced on the date of the partial withdrawal.Such total accumulated amount, after the withdrawal adjustment, shall not exceed 200% of purchase payments adjusted for amounts withdrawn. If, after the first Contract Anniversary, the Fixed Account allocation becomes greater than 30% of the Contract Value due to the application of additional purchase payments, additional withdrawals, or transfers among investment options, then for purposes of calculating the 5% interest anniversary value, 0% will accrue for that year.The 30% threshold will come into effect only as a result of an action or actions by the Contract Owner (e.g., additional purchase payment, withdrawal or transfers).If the 30% threshold is reached because of a combination of market performance and Contract Owner actions, and would not have been reached but for the market performance, interest will continue to accrue at 5%.If the Fixed Account allocation becomes greater than 30% as a result of market performance, interest will continue to accrue at 5% for the interest anniversary value. If the Annuitant dies prior to the Annuitization Date and the total of all purchase payments made to the contract is greater than $3,000,000, the death benefit will be determined using the following formula: (A x F) + B(1 – F), where A the greatest of: the Contract Value as of the date that Nationwide receives all the information necessary to pay the death benefit; the total of all purchase payments, less an adjustment for amounts withdrawn; the highest Contract Value on any Contract Anniversary before the Annuitant's 81st birthday, less an adjustment for amounts subsequently withdrawn, plus purchase payments received after that Contract Anniversary; or the 5% interest anniversary value. The adjustment for amounts withdrawn will reduce items (2) and (3) above in the same proportion that the Contract Value was reduced on the date(s) of the partial withdrawal(s). If Nationwide does not receive all information necessary to pay the death benefit within 1 year of the Annuitant's death, the calculation for A above will be the greater of (1) or (2) above. B the Contract Value as of the date that Nationwide receives all the information necessary to pay the death benefit. F the ratio of $3,000,000 to the total of all purchase payments made to the contract. The practical effect of this formula is that the beneficiary recovers a lesser percentage of purchase payments in excess of $3,000,000 than for purchase payments up to $3,000,000.In no event will the beneficiary receive less than the Contract Value. The Spousal Protection Annuity Option, if elected, allows a surviving spouse to continue the contract while receiving the economic benefit of the death benefit upon the death of the other spouse. Annuity Commencement Date The Annuity Commencement Date is the date on which annuity payments are scheduled to begin.Generally, the Contract Owner designates the Annuity Commencement Date at the time of application.If no Annuity Commencement Date is designated at the time of application, Nationwide will establish the Annuity Commencement Date as the date the Annuitant reaches age 90 for Non-Qualified Contracts and the date the Contract Owner reaches age 70½ for all other contract types. The Contract Owner may change the Annuity Commencement Date before annuitization.This change must be in writing and approved by Nationwide.The Annuity Commencement Date may not be later than the first day of the first calendar month after the Annuitant's 90th birthday (or the 90th birthday of the oldest Annuitant if there are joint Annuitants) unless approved by Nationwide. Annuity Commencement Date and the 7% Lifetime Income Option If the Contract Owner elected the 7% Lifetime Income Option, Nationwide will, approximately 3 months before the Annuity Commencement Date, notify the Contract Owner of the impending Annuity Commencement Date and give the Contract Owner the opportunity to defer the Annuity Commencement Date in order to preserve the benefit associated with the 7% Lifetime Income Option.Deferring the Annuity Commencement Date may have negative tax consequences (see "7% Lifetime Income Option" and "Appendix C: Contract Types and Tax Information").Consult a qualified tax advisor. Annuitizing the Contract Annuitization Date The Annuitization Date is the date that annuity payments begin.Annuity payments will not begin until the Contract 40 Owner affirmatively elects to begin annuity payments.If the Contract Owner has elected the 7% Lifetime Income Option, an election to begin annuity payments will terminate all benefits, conditions, guarantees, and charges associated with the 7% Lifetime Income Option. The Annuitization Date will be the first day of a calendar month unless otherwise agreed.The Annuitization Date must be at least 2 years after the contract is issued, but may not be later than either: · the age (or date) specified in your contract; or · the age (or date) specified by state law, where applicable. If the contract is issued to fund a Tax Sheltered Annuity, annuitization may occur during the first 2 years subject to Nationwide's approval. On the Annuitization Date, the Annuitant becomes the Contract Owner unless the Contract Owner is a Charitable Remainder Trust. The Internal Revenue Code may require that distributions be made prior to the Annuitization Date (see "Appendix C: Contract Types and Tax Information"). Annuitization Annuitization is the period during which annuity payments are received.It is irrevocable once payments have begun.Upon arrival of the Annuitization Date, the Annuitant must choose: an annuity payment option; and either a fixed payment annuity, variable payment annuity, or an available combination. Any allocations in the Fixed Account that are to be annuitized as a variable payment annuity must be moved to the Variable Account prior to the Annuitization Date.There are no restrictions on Fixed Account transfers made in anticipation of annuitization. Nationwide guarantees that each payment under a fixed payment annuity will be the same throughout annuitization.Under a variable payment annuity, the amount of each payment will vary with the performance of the underlying mutual funds chosen by the Contract Owner. Fixed Annuity Payments Fixed annuity payments provide for level annuity payments.Premium taxes are deducted prior to determining fixed annuity payments.The fixed annuity payments will remain level unless the annuity payment option provides otherwise. Variable Annuity Payments Variable annuity payments will vary depending on the performance of the underlying mutual funds selected.The underlying mutual funds available during annuitization are those underlying mutual funds shown in the "Appendix A: Underlying Mutual Funds." First Variable Annuity Payment The following factors determine the amount of the first variable annuity payment: · the portion of purchase payments allocated to provide variable annuity payments; · the Variable Account value on the Annuitization Date; · the adjusted age and sex of the Annuitant (and joint Annuitant, if any) in accordance with the contract; · the annuity payment option elected; · the frequency of annuity payments; · the Annuitization Date; · the assumed investment return (the net investment return required to maintain level variable annuity payments); · the deduction of applicable premium taxes; and · the date the contract was issued. Subsequent Variable Annuity Payments Variable annuity payments after the first will vary with the performance of the underlying mutual funds chosen by the Contract Owner after the investment performance is adjusted by the assumed investment return factor. The dollar amount of each subsequent variable annuity payment is determined by taking the portion of the first annuity payment funded by a particular Sub-Account divided by the Annuity Unit value for that Sub-Account as of the Annuitization Date.This establishes the number of Annuity Units provided by each Sub-Account for each variable annuity payment after the first. The number of Annuity Units comprising each variable annuity payment, on a Sub-Account basis, will remain constant, unless the Contract Owner transfers value from one underlying mutual fund to another.After annuitization, transfers among Sub-Accounts may only be made on the anniversary of the Annuitization Date. The number of Annuity Units for each Sub-Account is multiplied by the Annuity Unit value for that Sub-Account for the Valuation Period for which the payment is due.The sum of these results for all the Sub-Accounts in which the Contract Owner invests establishes the dollar amount of the variable annuity payment. Subsequent variable annuity payments may be more or less than the previous variable annuity payment, depending on whether the net investment performance of the elected underlying mutual funds is greater or lesser than the assumed investment return. Assumed Investment Return An assumed investment return is the net investment return required to maintain level variable annuity payments. Nationwide uses a 3.5% assumed investment return factor.Therefore, if the net investment performance of each Sub-Account in which the Contract Owner invests exactly equals 3.5% for every payment period, then each payment will be the same amount.To the extent that investment performance is not equal to 3.5% for given payment periods, the amount of the payments in those periods will not be the same.Payments 41 will increase from one payment date to the next if the annualized net rate of return is greater than 3.5% during that time.Conversely, payments will decrease from one payment to the next if the annualized net rate of return is less than 3.5% during that time. Nationwide uses the assumed investment rate of return to determine the amount of the first variable annuity payment. Value of an Annuity Unit Annuity Unit values for Sub-Accounts are determined by: multiplying the Annuity Unit value for each Sub-Account for the immediately preceding Valuation Period by the net investment factor for the Sub-Account for the subsequent Valuation Period (see "Determining the Contract Value "); and then multiplying the result from (1) by a factor to neutralize the assumed investment return factor. Frequency and Amount of Annuity Payments Annuity payments are based on the annuity payment option elected. If the net amount to be annuitized is less than $2,000, Nationwide reserves the right to pay this amount in a lump sum instead of periodic annuity payments. Nationwide reserves the right to change the frequency of payments if the amount of any payment becomes less than $100.The payment frequency will be changed to an interval that will result in payments of at least $100. Nationwide will send annuity payments no later than 7 days after each annuity payment date. Annuity Payment Options The Annuitant must elect an annuity payment option before the Annuitization Date.If the Annuitant does not elect an annuity payment option, a variable payment life annuity with a guarantee period of 240 months will be assumed as the automatic form of payment upon annuitization.Once elected or assumed, the annuity payment option may not be changed. Not all of the annuity payment options may be available in all states.Additionally, the annuity payment options available may be limited based on the Annuitant's age (and the joint Annuitant's age, if applicable) or requirements under the Internal Revenue Code. Nationwide reserves the right to refuse purchase payments in excess of $1,000,000.If you do not submit purchase payments in excess of $1,000,000, or if Nationwide has refused to accept purchase payments in excess of $1,000,000, the references in this provision to purchase payments in excess of $1,000,000 will not apply to your contract.If you are permitted to submit purchase payments in excess of $1,000,000, additional restrictions apply, as follows. Annuity Payment Options for Contracts with Total Purchase Payments Less Than or Equal to $2,000,000 If, at the Annuitization Date, the total of all purchase payments made to the contract is less than or equal to $2,000,000, the annuity payment options available are: · Single Life; · Standard Joint and Survivor; and · Single Life with a 10 or 20 Year Term Certain. Each of the annuity payment options is discussed more thoroughly below. Single Life The Single Life annuity payment option provides for annuity payments to be paid during the lifetime of the Annuitant. Payments will cease with the last payment before the Annuitant's death.For example, if the Annuitant dies before the second annuity payment date, the Annuitant will receive only 1 payment.The Annuitant will receive 2 annuity payments if he or she dies before the third payment date, and so on.No death benefit will be paid. No withdrawals other than the scheduled annuity payments are permitted. Standard Joint and Survivor The Standard Joint and Survivor annuity payment option provides for annuity payments to continue during the joint lifetimes of the Annuitant and joint Annuitant.After the death of either the Annuitant or joint Annuitant, payments will continue for the life of the survivor. Payments will cease with the last payment due prior to the death of the last survivor of the Annuitant and joint Annuitant.As is the case of the Single Life annuity payment option, there is no guaranteed number of payments.Therefore, it is possible that if the Annuitant dies before the second annuity payment date, the Annuitant will receive only 1 annuity payment.No death benefit will be paid. No withdrawals other than the scheduled annuity payments are permitted. Single Life with a 10 or 20 Year Term Certain The Single Life with a 10 or 20 Year Term Certain annuity payment option provides that monthly annuity payments will be paid during the Annuitant's lifetime or for the term selected, whichever is longer.The term may be either 10 or 20 years. If the Annuitant dies before the end of the 10 or 20 year term, payments will be paid to the beneficiary for the remainder of the term. No withdrawals other than the scheduled annuity payments are permitted. Any Other Option Annuity payment options not set forth in this provision may be available.Any annuity payment option not set forth in this provision must be approved by Nationwide. 42 Annuity Payment Options for Contracts with Total Purchase Payments Greater Than $2,000,000 If, at the Annuitization Date, the total of all purchase payments made to the contract is greater than $2,000,000, Nationwide may limit the annuity payment option to the longer of: a Fixed Life Annuity with a 20 Year Term Certain; or a Fixed Life Annuity with a Term Certain to Age 95. Annuitization of Amounts Greater than $5,000,000 Additionally, we may limit the amount that may be annuitized on a single life to $5,000,000.If the total amount to be annuitized is greater than $5,000,000, the Contract Owner must: reduce the amount to be annuitized to $5,000,000 or less by taking a partial withdrawal from the contract; reduce the amount to be annuitized to $5,000,000 or less by exchanging the portion of the Contract Value in excess of $5,000,000 to another annuity contract; or annuitize the portion of the Contract Value in excess of $5,000,000 under an annuity payment option with a term certain, if available. Statements and Reports Nationwide will mail Contract Owners statements and reports.Therefore, Contract Owners should promptly notify Nationwide of any address change. These mailings will contain: · statements showing the contract's quarterly activity; · confirmation statements showing transactions that affect the contract's value.Confirmation statements will not be sent for recurring transactions (i.e., Dollar Cost Averaging or salary reduction programs).Instead, confirmation of recurring transactions will appear in the contract's quarterly statements; · semi-annual and annual reports of allocated underlying mutual funds. Contract Owners can receive information from Nationwide faster and reduce the amount of mail they receive by signing up for Nationwide's eDelivery program.Nationwide will notify Contract Owners by email when important documents (statements, prospectuses and other documents) are ready for a Contract Owner to view, print, or download from Nationwide's secure server.To choose this option, go to www.waddell.com. Contract Owners should review statements and confirmations carefully.All errors or corrections must be reported to Nationwide immediately to assure proper crediting to the contract.Unless Nationwide is notified within 30 days of receipt of the statement, Nationwide will assume statements and confirmation statements are correct. IMPORTANT NOTICE REGARDING DELIVERY OF SECURITY OWNER DOCUMENTS When multiple copies of the same disclosure document(s), such as prospectuses, supplements, proxy statements and semi-annual and annual reports are required to be mailed to multiple Contract Owners in the same household, Nationwide will mail only one copy of each document, unless notified otherwise by the Contract Owner(s).Household delivery will continue for the life of the contracts. A Contract Owner can revoke their consent to household delivery and reinstitute individual delivery by calling 1-866-223-0303 or by writing to the address on page 1 of this prospectus.Nationwide will reinstitute individual delivery within 30 days after receiving such notification. Legal Proceedings Nationwide Financial Services, Inc. (NFS, or collectively with its subsidiaries, "the Company") was formed in November 1996.NFS is the holding company for Nationwide Life Insurance Company (NLIC), Nationwide Life and Annuity Insurance Company (NLAIC) and other companies that comprise the life insurance and retirement savings operations of the Nationwide group of companies (Nationwide). This group includes Nationwide Financial Network (NFN), an affiliated distribution network that markets directly to its customer base.NFS is incorporated in Delaware and maintains its principal executive offices in Columbus, Ohio. The Company is a subject to legal and regulatory proceedings in the ordinary course of its business. The Company's legal and regulatory matters include proceedings specific to the Company and other proceedings generally applicable to business practices in the industries in which the Company operates. The Company's litigation and regulatory matters are subject to many uncertainties, and given their complexity and scope, their outcomes cannot be predicted. Regulatory proceedings also could affect the outcome of one or more of the Company's litigations matters. Furthermore, it is often not possible to determine the ultimate outcomes of the pending regulatory investigations and legal proceedings or to provide reasonable ranges of potential losses with any degree of certainty. Some matters, including certain of those referred to below, are in very preliminary stages, and the Company does not have sufficient information to make an assessment of the plaintiffs' claims for liability or damages. In some of the cases seeking to be certified as class actions, the court has not yet decided whether a class will be certified or (in the event of certification) the size of the class and class period. In many of the cases, the plaintiffs are seeking undefined amounts of damages or other relief, including punitive damages and equitable remedies, which are difficult to quantify and cannot be defined based on the information currently available. Management believes, however, that based on their currently known information, the ultimate outcome of all pending legal and regulatory matters is not likely to have a material adverse effect on the Company's consolidated financial position. Nonetheless, given the large or indeterminate amounts sought in certain of these matters and the inherent unpredictability of litigation, it is possible that such outcomes could materially affect the Company's consolidated financial position or results of operations in a particular quarter or annual period. 43 The financial services industry has been the subject of increasing scrutiny on a broad range of issues by regulators and legislators. The Company and/or its affiliates have been contacted by, self reported or received subpoenas from state and federal regulatory agencies, including the Securities and Exchange Commission, and other governmental bodies, state securities law regulators and state attorneys general for information relating to, among other things, compensation, the allocation of compensation, revenue sharing and bidding arrangements, market-timing, anticompetitive activities, unsuitable sales or replacement practices, fee arrangements in retirement plans, and the use of side agreements and finite reinsurance agreements. The Company is cooperating with regulators in connection with these inquiries and will cooperate with Nationwide Mutual Insurance Company (NMIC) in responding to these inquiries to the extent that any inquiries encompass NMIC's operations. A promotional and marketing arrangement associated with the Company's offering of a retirement plan product and related services in Alabama was investigated by the Alabama Attorney General, which assumed the investigation from the Alabama Securities Commission. On October 27, 2010, the State Attorney General announced a settlement agreement, subject to court approval, between the Company and the State of Alabama, the Alabama Department of Insurance, the Alabama Securities Commission, and the Alabama State Personnel Board. If the court approves the settlement agreement, the Company currently expects that the settlement will not have a material adverse impact on its consolidated financial position. It is not possible to predict what effect, if any, the settlement may have on the Company's retirement plan operations with respect to promotional and marketing arrangements in general in the future. On September 10, 2009, Nationwide Retirement Solutions, Inc. (NRS) was named in a lawsuit filed in the Circuit Court for Montgomery County, Alabama entitled Twanna Brown, Individually and on behalf of all other persons in Alabama who are similarly situated, v Nationwide Retirement Solutions, Inc., Alabama State Employees Association, PEBCO, Inc., Edwin "Mac" McArthur, Steve Walkley, Glenn Parker, Ulysses Lavender, Diana McLain, Randy Hebson, and Robert Wagstaff; and Unknown Defendants A-Z. On February 17, 2010, Brown filed an Amended Complaint alleging in Count One, that all the defendants were involved in a civil conspiracy and seeks to recover actual damages, forfeiture of all other payments and/or salaries to be the fruit of such other payments, punitive damages and costs and attorneys fees. In Count Two, although NRS is not named, it is alleged that the remaining defendants breached their fiduciary duties and seeks actual damages, forfeiture of all other payments and/or salaries to be the fruit of such other payments, punitive damages and costs and attorneys fees. In Count Three, although NRS is not named, the plaintiff seeks declaratory relief that the individual defendants breached their fiduciary duties, seeks injunctive relief permanently removing said defendants from their respective offices in the Alabama State Employees Association (ASEA) and PEBCO and costs and attorneys fees. In Count Four, it alleges that any money Nationwide paid belonged exclusively to ASEA for the use and benefit of its membership at large and not for the personal benefit of the individual defendants. Plaintiff seeks to recover actual damages from the individual defendants, forfeiture of all other payments and/or salaries to be the fruit of such other payments, punitive damages and costs and attorneys fees. On March 10, 2011, the plaintiff filed a Notice of Dismissal. The Company continues to defend this case vigorously. On November 20, 2007, NRS and NLIC were named in a lawsuit filed in the Circuit Court of Jefferson County, Alabama entitled Ruth A. Gwin and Sandra H. Turner, and a class of similarly situated individuals v Nationwide Life Insurance Company, Nationwide Retirement Solutions, Inc., Alabama State Employees Association, PEBCO, Inc. and Fictitious Defendants A to Z. On March 12, 2010, NRS and NLIC were named in a Second Amended Class Action Complaint filed in the Circuit Court of Jefferson County, Alabama entitled Steven E. Coker, Sandra H. Turner, David N. Lichtenstein and a class of similarly situated individuals v. Nationwide Life Insurance Company, Nationwide Retirement Solutions, Inc, Alabama State Employees Association, Inc., PEBCO, Inc. and Fictitious Defendants A to Z claiming to represent a class of all participants in the ASEA Plan, excluding members of the Deferred Compensation Committee, ASEA's directors, officers and board members, and PEBCO's directors, officers and board members. The class period is from November 20, 2001 to the date of trial. In the second amended class action complaint, the plaintiffs allege breach of fiduciary duty, wantonness and breach of contract. The second amended class action complaint seeks a disgorgement of amounts paid, compensatory damages and punitive damages, plus interest, attorneys' fees and costs and such other equitable and legal relief to which plaintiffs and class members may be entitled. On April 2, 2010, NRS and NLIC filed an answer. On June 4, 2010, the plaintiffs filed a motion for class certification. On July 8, 2010, the defendants filed their briefs in opposition to plaintiffs' motion for class certification. On October 17, 2010, Twanna Brown filed a motion to intervene in this case. On October 22, 2010, the parties to this action executed a stipulation of settlement that agrees to certify a class for settlement purposes only, that provides for payments to the settlement class, and that provides for releases, certain bar orders, and dismissal of the case, subject to the Circuit Courts' approval. After a hearing on November 5, 2010, on November 9, 2010, the Court denied Brown's motion to intervene. On November 13, 2010, the Court issued a Preliminary Approval Order and held a Settlement Fairness Hearing on January 26, 2011. On November 22, 2010, Brown filed a Notice of Appeal with the Supreme Court of Alabama, appealing the Preliminary Approval Order. On January 25, 2011, the Alabama Supreme Court dismissed the appeal. Class notices were sent out on November 24, 2010. On December 3, 2010, Brown filed a motion with the trial court to stay this case. On December 22, 2010, Brown filed with the Alabama Supreme Court, a motion to stay all further Gwin trial court proceedings until Ms. Brown's appeal of the certification order is decided. On January 25, 2011, the Alabama Supreme Court denied Brown's motion to stay. On February 28, 2011, the Court entered its Order permitting ASEA/PEBCO to assert indemnification claims for attorneys' fees and costs, but barring them from asserting any other claims for indemnification. On March 3, 44 2011, ASEA and PEBCO filed a cross claim against NLIC and NRS seeking indemnification. On March 9, 2011, the Court severed the cross claim. NRS and NLIC continue to defend this case vigorously. On July 11, 2007, NLIC was named in a lawsuit filed in the United States District Court for the Western District of Washington at Tacoma entitled Jerre Daniels-Hall and David Hamblen, Individually and on Behalf of All Others Similarly Situated v. National Education Association, NEA Member Benefits Corporation, Nationwide Life Insurance Company, Security Benefit Life Insurance Company, Security Benefit Group, Inc., Security Distributors, Inc., et al. The plaintiffs seek to represent a class of all current or former NEA members who participated in the NEA Valuebuilder 403(b) program at any time between January 1, 1991 and the present (and their heirs and/or beneficiaries). The plaintiffs allege that the defendants violated ERISA by failing to prudently and loyally manage plan assets, by failing to provide complete and accurate information, by engaging in prohibited transactions, and by breaching their fiduciary duties when they failed to prevent other fiduciaries from breaching their fiduciary duties. The complaint seeks to have the defendants restore all losses to the plan, restoration of plan assets and profits to participants, disgorgement of endorsement fees, disgorgement of service fee payments, disgorgement of excessive fees charged to plan participants, other unspecified relief for restitution, declaratory and injunctive relief, and attorneys' fees. On May 23, 2008, the Court granted the defendants' motion to dismiss. On June 19, 2008, the plaintiffs filed a notice of appeal. On December 20, 2010, the 9th Circuit Court of Appeals affirmed the dismissal of this case and entered judgment. The plaintiffs did not file a writ of certiorari with the US Supreme Court. NLIC intends to continue to defend this case vigorously. On August 15, 2001, NFS and NLIC were named in a lawsuit filed in the United States District Court for the District of Connecticut entitled Lou Haddock, as trustee of the Flyte Tool & Die, Incorporated Deferred Compensation Plan, et al v. Nationwide Financial Services, Inc. and Nationwide Life Insurance Company. In the plaintiffs' sixth amended complaint, filed November 18, 2009, they amended the list of named plaintiffs and claim to represent a class of qualified retirement plan trustees under ERISA that purchased variable annuities from NLIC. The plaintiffs allege that they invested ERISA plan assets in their variable annuity contracts and that NLIC and NFS breached ERISA fiduciary duties by allegedly accepting service payments from certain mutual funds. The complaint seeks disgorgement of some or all of the payments allegedly received by NFS and NLIC, other unspecified relief for restitution, declaratory and injunctive relief, and attorneys' fees. On November 6, 2009, the Court granted the plaintiff's motion for class certification and certified a class of "All trustees of all employee pension benefit plans covered by ERISA which had variable annuity contracts with NFS and NLIC or whose participants had individual variable annuity contracts with NFS and NLIC at any time from January 1, 1996, or the first date NFS and NLIC began receiving payments from mutual funds based on a percentage of assets invested in the funds by NFS and NLIC, whichever came first, to the date of November 6, 2009". On October 20, 2010, the Second Circuit Court of Appeals granted NLIC's 23(f) petition agreeing to hear an appeal of the District Court's order granting class certification. On October 21, 2010, the District Court dismissed NFS from the lawsuit. On October 27, 2010, the District Court stayed the underlying action pending a decision from the Second Circuit Court of Appeals. On March 2, 2011, the Company filed its brief in the 2nd Circuit Court of Appeals. NLIC continues to defend this lawsuit vigorously. On May 14, 2010, NLIC was named in a lawsuit filed in the Western District of New York entitled Sandra L. Meidenbauer, on behalf of herself and all others similarly situated v. Nationwide Life Insurance Company. The plaintiff claims to represent a class of all individuals who purchased a variable life insurance policy from NLIC during an unspecified period. The complaint claims breach of contract, alleging that NLIC charged excessive monthly deductions and costs of insurance resulting in reduced policy values and, in some cases, premature lapsing of policies. The complaint seeks reimbursement of excessive charges, costs, interest, attorney's fees, and other relief. NLIC filed a motion to dismiss the complaint on July 23, 2010. NLIC filed a motion to disqualify the proposed class representative on August 27, 2010. Plaintiff filed a motion to amend the complaint on September 17, 2010, and NLIC filed an opposition to the motion to amend on November 2, 2010. Those motions have been fully briefed. NLIC continues to vigorously defend this case. On October 22, 2010, NRS was named in a lawsuit filed in the United States District Court, Middle District of Florida, Orlando Division entitled Camille McCullough, and Melanie Monroe, Individually and on behalf of all others similarly situated v. National Association of Counties, NACo Research Foundation, NACo Financial Services Corp., NACo Financial Center, and Nationwide Retirement Solutions, Inc. The Plaintiffs' First Amended Class Action Complaint and Demand for Jury Trial was filed on February 18, 2011. If the Court determines that the Plan is governed by ERISA, then Plaintiffs seek to represent a class of "All natural persons in the United States who are currently employed or previously were employed at any point during the six years preceding the date Plaintiffs filed their Original Class Action Complaint, by a government entity that is or was a member of the National Association of Counties, and who participate or participated in the Section 457 Deferred Compensation Plan for Public Employees endorsed by the National Association of Counties and administered by Nationwide Retirement Solutions, Inc." If the Court determines that the Plan is not governed by ERISA, then the Plaintiffs seek to represent a class of "All natural persons in the United States who are currently employed or previously were employed at any point during the four years preceding the date Plaintiffs filed their Original Class Action Complaint, by a government entity that is or was a member of the National Association of Counties, and who participate or participated in a Section 457 Deferred Compensation Plan for Public Employees endorsed by the National Association of Counties and administered by Nationwide Retirement Solutions, Inc." The First Amended Complaint alleges ERISA Violation, Breach of Fiduciary Duty - NACo, Aiding and Abetting Breach of Fiduciary Duty - Nationwide, Breach of Fiduciary Duty - Nationwide, and Aiding and Abetting Breach 45 of Fiduciary Duty - NACo. The First Amended Complaint asks for actual damages, lost profits, lost opportunity costs, restitution, and/or other injunctive or other relief, including without limitation (a) ordering Nationwide and NACo to restore all plan losses, (b) ordering Nationwide to refund all fees associated with Nationwide's Plan to Plaintiffs and Class members, (c) ordering NACo and Nationwide to pay the expenses and losses incurred by Plaintiffs and/or any Class member as a proximate result of Defendants' breaches of fiduciary duty, (d) forcing NACo to forfeit the fees that NACo received from Nationwide for promoting and endorsing its Plan and disgorging all profits, benefits, and other compensation obtained by NACo from its wrongful conduct, and (e) awarding Plaintiff and Class members their reasonable and necessary attorney's fees and cost incurred in connection with this suit, punitive damages, and pre-judgment and post judgment interest, at the highest rates allowed by law, on the damages awarded. On March 21, 2011, the Company filed a motion to dismiss the plaintiffs' first amended complaint. The Company intends to defend this case vigorously. On December 27, 2006, NLIC and NRS were named as defendants in a lawsuit filed in Circuit Court, Cole County Missouri entitled State of Missouri, Office of Administration, and Missouri State Employees Deferred Comp Plan v NLIC and NRS. The complaint seeks recovery for breach of contract and breach of the implied covenant of good faith and fair dealing against NLIC and NRS as well as a breach of fiduciary duty against NRS. The complaint seeks to recover the amount of the market value adjustment withheld by NLIC ($18,586,380), prejudgment interest, loss of investment income from ING due to Nationwide's assessment of the market value adjustment, and an accounting. On March 8, 2007 the Company filed a motion to remove this case from state court to federal court in Missouri. On March 20, 2007 the State filed a motion to remand to state court and to stay court order. On April 3, 2007 the case was remanded to state court. On June 25, 2007 the Companies filed an Answer. On October 16, 2009, the plaintiff filed a partial motion for summary judgment. On November 20, 2009, the Companies filed a response to the plaintiff's motion for summary judgment and also filed a motion for summary judgment on behalf of the Companies. On February 26, 2010, the court denied Missouri's partial motion for summary judgment and granted Nationwide's motion for summary judgment and dismissed the case. On March 8, 2011, the Missouri Court of Appeals reversed the granting of Nationwide's motion for summary judgment and directed the trial court to enter judgment in favor of the State and against Nationwide in the amount of $18,586,380, plus statutory interest at the rate of 9% per annum from June 2, 2006. On March 22, 2011, the Companies filed with the Missouri Court of Appeals, a motion for rehearing and an application for transfer to the Supreme Court of Missouri. The Companies intend to defend this case vigorously. Waddell & Reed, Inc. is a party to legal proceedings incident to its normal business operations.While there can be no assurances, none of the currently pending legal proceedings are anticipated to have a materially adverse effect on the ability of Waddell & Reed, Inc. to perform the services as distributor of the contracts. 46 Table of Contents of The Statement of Additional Information Page General Information and History 1 Services 1 Purchase of Securities Being Offered 2 Underwriters 2 Advertising 2 Annuity Payments 2 Condensed Financial Information 3 Financial Statements To learn more about this product, you should read the Statement of Additional Information (the "SAI") dated the same date as this prospectus.For a free copy of the SAI and to request other information about this product please call our Service Center at 1-866-221-1100 (TDD 1-800-238-3035) or write to us at Nationwide Life Insurance Company, 5100 Rings Road, RR1-04-F4, Dublin, Ohio 43017-1522. The SAI has been filed with the SEC and is incorporated by reference into this prospectus.The SEC maintains an internet website (http://www.sec.gov) that contains the SAI and other information about us and the product.Information about us and the product (including the SAI) may also be reviewed and copied at the SEC's Public Reference Room in Washington, D.C., or may be obtained, upon payment of a duplicating fee, by writing the Public Reference Section of the SEC, treet NE, Washington, D.C. 20549.Additional information on the operation of the Public Reference Room may be obtained by calling the SEC at (202) 551-8090. Investment Company Act of 1940 Registration File No. 811-21099 Securities Act of 1933 Registration File No. 47 Appendix A: Underlying Mutual Funds Below is a list of the available Sub-Accounts and information about the corresponding underlying mutual funds in which they invest.The underlying mutual funds in which the Sub-Accounts invest are designed primarily as investments for variable annuity contracts and variable life insurance policies issued by insurance companies.There is no guarantee that the investment objectives will be met.Please refer to the prospectus for each underlying mutual fund for more detailed information. Designations Key: FF: The underlying mutual fund corresponding to this Sub-Account primarily invests in other mutual funds.Therefore, a proportionate share of the fees and expenses of any acquired funds are indirectly borne by investors.As a result, investors in this Sub-Account may incur higher charges than ifthe assets were invested in an underlying mutual fund that does not invest in other mutual funds.Please refer to the prospectus for this underlying mutual fund for more information. Ivy Funds Variable Insurance Portfolios, Inc. - Asset Strategy Investment Advisor: Waddell & Reed Investment Management Company Investment Objective: High total return over the long run. Ivy Funds Variable Insurance Portfolios, Inc. - Balanced Investment Advisor: Waddell & Reed Investment Management Company Investment Objective: Current income with a secondary goal of long-term capital appreciation. Ivy Funds Variable Insurance Portfolios, Inc. - Bond Investment Advisor: Waddell & Reed Investment Management Company Investment Objective: Reasonable return with emphasis on preservation of capital. Ivy Funds Variable Insurance Portfolios, Inc. - Core Equity Investment Advisor: Waddell & Reed Investment Management Company Investment Objective: Capital growth and income. Ivy Funds Variable Insurance Portfolios, Inc. - Dividend Opportunities Investment Advisor: Waddell & Reed Investment Management Company Investment Objective: Income and long term growth. Ivy Funds Variable Insurance Portfolios, Inc. - Energy Investment Advisor: Waddell & Reed Investment Management Company Investment Objective: To provide long-term capital appreciation. Ivy Funds Variable Insurance Portfolios, Inc. - Global Bond Investment Advisor: Waddell & Reed Investment Management Company Investment Objective: The fund seeks, as a primary objective, a high level of current income. As a secondary objective, the fund seeks capital growth when consistent with its primary objective. Ivy Funds Variable Insurance Portfolios, Inc. - Global Natural Resources Investment Advisor: Waddell & Reed Investment Management Company Sub-advisor: Mackenzie Financial Corporation Investment Objective: Long-term growth. Ivy Funds Variable Insurance Portfolios, Inc. - Growth Investment Advisor: Waddell & Reed Investment Management Company Investment Objective: Capital growth with a secondary objective of current income. Ivy Funds Variable Insurance Portfolios, Inc. - High Income Investment Advisor: Waddell & Reed Investment Management Company Investment Objective: High level of current income and capital when consistent with its primary objective as a secondary objective. Ivy Funds Variable Insurance Portfolios, Inc. - International Core Equity Investment Advisor: Waddell & Reed Investment Management Company Investment Objective: Long-term capital growth. Ivy Funds Variable Insurance Portfolios, Inc. - International Growth Investment Advisor: Waddell & Reed Investment Management Company Investment Objective: Long-term capital appreciation and a secondary goal of current income. 48 Ivy Funds Variable Insurance Portfolios, Inc. - Limited-Term Bond Investment Advisor: Waddell & Reed Investment Management Company Investment Objective: To fund seeks to provide a high level of current income consistent with preservation of capital. Ivy Funds Variable Insurance Portfolios, Inc. - Micro Cap Growth Investment Advisor: Waddell & Reed Investment Management Company Sub-advisor: Wall Street Associates Investment Objective: Long-term capital appreciation. Ivy Funds Variable Insurance Portfolios, Inc. - Mid Cap Growth Investment Advisor: Waddell & Reed Investment Management Company Investment Objective: To provide growth of your investment. Ivy Funds Variable Insurance Portfolios, Inc. - Money Market Investment Advisor: Waddell & Reed Investment Management Company Investment Objective: Maximum current income consistent with stability of principal. Ivy Funds Variable Insurance Portfolios, Inc. - Pathfinder Aggressive Investment Advisor: Waddell & Reed Investment Management Company Investment Objective: The fund seeks maximum growth of capital consistent with a more aggressive level of risk. Designation: FF Ivy Funds Variable Insurance Portfolios, Inc. - Pathfinder Conservative Investment Advisor: Waddell & Reed Investment Management Company Investment Objective: The fund seeks a high level of total return consistent with a conservative level of risk. Designation: FF Ivy Funds Variable Insurance Portfolios, Inc. - Pathfinder Moderate Investment Advisor: Waddell & Reed Investment Management Company Investment Objective: The fund seeks a high level of total return consistent with a moderate level of risk. Designation: FF Ivy Funds Variable Insurance Portfolios, Inc. - Pathfinder Moderately Aggressive Investment Advisor: Waddell & Reed Investment Management Company Investment Objective: The fund seeks growth of capital, but also seeks income consistent with a moderately aggressive level of risk. Designation: FF Ivy Funds Variable Insurance Portfolios, Inc. - Pathfinder Moderately Conservative Investment Advisor: Waddell & Reed Investment Management Company Investment Objective: The fund seeks a high level of total return consistent with a moderately conservative level of risk. Designation: FF Ivy Funds Variable Insurance Portfolios, Inc. - Real Estate Securities Investment Advisor: Waddell & Reed Investment Management Company Sub-advisor: Advantus Capital Management, Inc. Investment Objective: Total return through a combination of capital appreciation and current income. Ivy Funds Variable Insurance Portfolios, Inc. - Science and Technology Investment Advisor: Waddell & Reed Investment Management Company Investment Objective: Long-term capital growth. Ivy Funds Variable Insurance Portfolios, Inc. - Small Cap Growth Investment Advisor: Waddell & Reed Investment Management Company Investment Objective: Capital growth. Ivy Funds Variable Insurance Portfolios, Inc. - Small Cap Value Investment Advisor: Waddell & Reed Investment Management Company Investment Objective: Long-term accumulation of capital. 49 Ivy Funds Variable Insurance Portfolios, Inc. - Value Investment Advisor: Waddell & Reed Investment Management Company Investment Objective: Long-term capital appreciation. Nationwide Variable Insurance Trust - NVIT Income Bond Fund: Class II This Sub-Account is not available for general investment; it is only available in connection with the Lifetime Income Option. Investment Advisor: Nationwide Fund Advisors Investment Objective: The preservation of capital and high liquidity Nationwide Variable Insurance Trust - NVIT Investor Destinations Aggressive Fund: Class II Investment Advisor: Nationwide Fund Advisors Investment Objective: The NVIT Investor Destinations Aggressive Fund seeks maximum growth of capital consistent with a more aggressive level of risk as compared to other Investor Destinations Funds. Designation: FF Nationwide Variable Insurance Trust - NVIT Investor Destinations Balanced Fund: Class II Investment Advisor: Nationwide Fund Advisors Investment Objective: The NVIT Investor Destinations Balanced Fund seeks a high level of total return through investment in both equity and fixed-income securities. Designation: FF Nationwide Variable Insurance Trust - NVIT Investor Destinations Capital Appreciation Fund: Class II Investment Advisor: Nationwide Fund Advisors Investment Objective: The NVIT Investor Destinations Capital Appreciation Fund seeks growth of capital, but also seeks income consistent with a less aggressive level of risk as compared to other NVIT Investor Destinations Funds. Designation: FF Nationwide Variable Insurance Trust - NVIT Investor Destinations Conservative Fund: Class II Investment Advisor: Nationwide Fund Advisors Investment Objective: The NVIT Investor Destinations Conservative Fund seeks a high level of total return consistent with a conservative level of risk as compared to other Investor Destinations Funds. Designation: FF Nationwide Variable Insurance Trust - NVIT Investor Destinations Moderate Fund: Class II Investment Advisor: Nationwide Fund Advisors Investment Objective: The NVIT Investor Destinations Moderate Fund seeks a high level of total return consistent with a moderate level of risk as compared to other Investor Destinations Funds. Designation: FF Nationwide Variable Insurance Trust - NVIT Investor Destinations Moderately Aggressive Fund: Class II Investment Advisor: Nationwide Fund Advisors Investment Objective: The NVIT Investor Destinations Moderately Aggressive Fund seeks growth of capital, but also seeks income consistent with a moderately aggressive level of risk as compared to other Investor Destinations Funds. Designation: FF Nationwide Variable Insurance Trust - NVIT Investor Destinations Moderately Conservative Fund: Class II Investment Advisor: Nationwide Fund Advisors Investment Objective: The NVIT Investor Destinations Moderately Conservative Fund seeks a high level of total return consistent with a moderately conservative level of risk. Designation: FF 50 Appendix B: Condensed Financial Information Because the contracts described in this prospectus have not been previously made available for sale, there are no Accumulation Unit values for the year ending December 31, 2010.The Statement of Additional Information is available FREE OF CHARGE by: calling:1-866-221-1100, TDD 1-800-238-3035 writing:Nationwide Life Insurance Company 5100 Rings Road, RR1-04-F4 Dublin, Ohio 43017-1522 checking online at:www.waddell.com 51 Appendix C: Contract Types and Tax Information The contracts described in this prospectus are classified according to the tax treatment to which they are subject under the Internal Revenue Code (the "Code").Following is a general description of the various contract types.Eligibility requirements, tax benefits (if any), limitations, and other features of the contracts will differ depending on contract type. Non-Qualified Contracts A non-qualified contract is a contract that does not qualify for certain tax benefits under the Code, and which is not an IRA, a Roth IRA, a SEP IRA, or a Simple IRA. Upon the death of the owner of a non-qualified contract, mandatory distribution requirements are imposed to ensure distribution of the entire balance in the contract within a required period. Non-qualified contracts that are owned by natural persons allow the deferral of taxation on the income earned in the contract until it is distributed or deemed to be distributed.Non-qualified contracts that are owned by non-natural persons, such as trusts, corporations and partnerships are generally subject to current income tax on the income earned inside the contract, unless the non-natural person owns the contract as an "agent" of a natural person. Charitable Remainder Trusts Charitable remainder trusts are trusts that meet the requirements of Section 664 of the Code.Non-qualified contracts that are issued to charitable remainder trusts will differ from other non-qualified contracts in 3 respects: Waiver of sales charges.In addition to any sales load waivers included in the contract, charitable remainder trusts may also withdraw the difference between: (a) the contract value on the day before the withdrawal; and (b) the total amount of purchase payments made to the contract (less an adjustment for amounts withdrawn). Contract ownership at annuitization.On the annuitization date, if the contract owner is a charitable remainder trust, the charitable remainder trust will continue to be the contract owner and the annuitant will NOT become the contract owner. Recipient of death benefit proceeds.With respect to the death benefit proceeds, if the contract owner is a charitable remainder trust, the death benefit is payable to the charitable remainder trust.Any designation in conflict with the charitable remainder trust's right to the death benefit will be void. While these provisions are intended to facilitate a charitable remainder trust's ownership of this contract, the rules governing charitable remainder trusts are numerous and complex.A charitable remainder trust that is considering purchasing this contract should seek the advice of a qualified tax and/or financial adviser prior to purchasing the contract.An annuity that has a charitable remainder trust endorsement is not a charitable remainder trust; the endorsement is merely to facilitate ownership of the contract by a charitable remainder trust. Individual Retirement Annuities (IRAs) IRAs are contracts that satisfy the provisions of Section 408(b) of the Code, including the following requirements: · the contract is not transferable by the owner; · the premiums are not fixed; · if the contract owner is younger than age 50, the annual premium cannot exceed $5,000; if the contract owner is age 50 or older, the annual premium cannot exceed $6,000 (although rollovers of greater amounts from qualified plans and other IRAs can be received); · certain minimum distribution requirements must be satisfied after the owner attains the age of 70½; · the entire interest of the owner in the contract is nonforfeitable; and · after the death of the owner, additional distribution requirements may be imposed to ensure distribution of the entire balance in the contract within the statutory period of time. Depending on the circumstance of the owner, all or a portion of the contributions made to the account may be deducted for federal income tax purposes. IRAs may receive rollover contributions from other Individual Retirement Accounts, other Individual Retirement Annuities, certain 457 governmental plans and qualified retirement plans (including 401(k) plans). When the owner of an IRA attains the age of 70½, the Code requires that certain minimum distributions be made.In addition, upon the death of the owner of an IRA, mandatory distribution requirements are imposed by the Code to ensure distribution of the entire contract value within the required statutory period.Due to recent changes in Treasury Regulations, the amount used to compute the mandatory distributions may exceed the contract value. Failure to make the mandatory distributions can result in an additional penalty tax of 50% of the excess of the amount required to be distributed over the amount that was actually distributed. For further details regarding IRAs, please refer to the disclosure statement provided when the IRA was established and the annuity contract's IRA endorsement. As used herein, the term "individual retirement plans" shall refer to both individual retirement annuities and individual retirement accounts that are described in Section 408 of the Code. 52 Roth IRAs Roth IRA contracts are contracts that satisfy the provisions of Section 408A of the Code, including the following requirements: · the contract is not transferable by the owner; · the premiums are not fixed; · if the contract owner is younger than age 50, the annual premium cannot exceed $5,000; if the contract owner is age 50 or older, the annual premium cannot exceed $6,000 (although rollovers of greater amounts from other Roth IRAs and other individual retirement plans can be received); · the entire interest of the owner in the contract is nonforfeitable; and · after the death of the owner, certain distribution requirements may be imposed to ensure distribution of the entire balance in the contract within the statutory period of time. A Roth IRA can receive a rollover from an individual retirement plan or another eligible retirement plan; however, the amount rolled over from the individual retirement plan or other eligible retirement plan to the Roth IRA is required to be included in the owner's federal gross income at the time of the rollover, and will be subject to federal income tax. There are income limitations on eligibility to participate in a Roth IRA and additional income limitations for eligibility to roll over amounts from an individual retirement plan or other eligible retirement plan to a Roth IRA. For further details regarding Roth IRAs, please refer to the disclosure statement provided when the Roth IRA was established and the annuity contract's IRA endorsement. Simplified Employee Pension IRAs (SEP IRA) A SEP IRA is a written plan established by an employer for the benefit of employees which permits the employer to make contributions to an IRA established for the benefit of each employee. An employee may make deductible contributions to a SEP IRA subject to the same restrictions and limitations as an IRA.In addition, the employer may make contributions to the SEP IRA, subject to dollar and percentage limitations imposed by both the Code and the written plan. A SEP IRA plan must satisfy: · minimum participation rules; · top-heavy contribution rules; · nondiscriminatory allocation rules; and · requirements regarding a written allocation formula. In addition, the plan cannot restrict withdrawals of non-elective contributions, and must restrict withdrawals of elective contributions before March 15th of the following year. When the owner of a SEP IRA attains the age of 70½, the Code requires that certain minimum distributions be made.Due to recent changes in Treasury Regulations, the amount used to compute the minimum distributions may exceed the contract value.In addition, upon the death of the owner of a SEP IRA, mandatory distribution requirements are imposed by the Code to ensure distribution of the entire contract value within the required statutory period. Simple IRAs A Simple IRA is an individual retirement annuity that is funded exclusively by a qualified salary reduction arrangement and satisfies: · vesting requirements; · participation requirements; and · administrative requirements. The funds contributed to a Simple IRA cannot be commingled with funds in other individual retirement plans or SEP IRAs. A Simple IRA cannot receive rollover distributions except from another Simple IRA. When the owner of Simple IRA attains the age of 70½, the Code requires that certain minimum distributions be made.Due to recent changes in Treasury Regulations, the amount used to compute the minimum distributions may exceed the contract value.In addition, upon the death of the owner of a Simple IRA, mandatory distribution requirements are imposed by the Code to ensure distribution of the entire contract value within the required statutory period. Tax Sheltered Annuities Certain tax-exempt organizations (described in Section 501(c)(3) of the Code) and public school systems may establish a plan under which annuity contracts can be purchased for their employees.These annuity contracts are often referred to as Tax Sheltered Annuities. Purchase payments made to Tax Sheltered Annuities are excludable from the income of the employee, up to statutory maximum amounts.These amounts should be set forth in the plan adopted by the employer. Tax Sheltered Annuities may receive rollover contributions from individual retirement accounts, individual retirement annuities, other Tax Sheltered Annuities, certain 457 governmental plans, and qualified retirement plans (including 401(k) plans). The owner's interest in the contract is nonforfeitable (except for failure to pay premiums) and cannot be transferred. When the owner of a Tax Sheltered Annuity attains the age of 70½, the Code requires that certain minimum distributions be made.Due to recent changes in Treasury Regulations, the amount used to compute the minimum distributions may exceed the contract value.In addition, upon the death of the owner of a Tax Sheltered Annuity, mandatory distribution requirements are imposed by the Code to ensure distribution of the entire contract value within the required statutory period. Final 403(b) Regulations issued by the Internal Revenue Service impose certain restrictions on non-taxable transfers or 53 exchanges of one 403(b) Tax Sheltered Annuity contract for another.Nationwide will no longer issue or accept applications for new and/or in-service transfers to new or existing Nationwide individual 403(b) Tax Sheltered Annuity contracts used for salary reduction plans not subject to ERISA.Nationwide will continue to accept applications and in-service transfers for individual 403(b) Tax Sheltered Annuity contracts used for 403(b) plans that are subject to ERISA and certain state Optional Retirement Plans and/or Programs that have purchased at least one individual annuity contract issued by Nationwide prior to September 25, 2007. Commencing in 2009, Tax Sheltered Annuities must be issued pursuant to a written plan, and the plan must satisfy various administrative requirements.You should check with your employer to ensure that these requirements will be satisfied in a timely manner. Investment Only (Qualified Plans) Contracts that are owned by qualified plans are not intended to confer tax benefits on the beneficiaries of the plan; they are used as investment vehicles for the plan.The income tax consequences to the beneficiary of a qualified plan are controlled by the operation of the plan, not by operation of the assets in which the plan invests. Beneficiaries of qualified plans should contact their employer and/or trustee of the plan to obtain and review the plan, trust, summary plan description and other documents for the tax and other consequences of being a participant in a qualified plan. Federal Tax Considerations Federal Income Taxes The tax consequences of purchasing a contract described in this prospectus will depend on: · the type of contract purchased; · the purposes for which the contract is purchased; and · the personal circumstances of individual investors having interests in the contracts. Existing tax rules are subject to change, and may affect individuals differently depending on their situation.Nationwide does not guarantee the tax status of any contracts or any transactions involving the contracts. Representatives of the Internal Revenue Service have informally suggested, from time to time, that the number of underlying mutual funds available or the number of transfer opportunities available under a variable product may be relevant in determining whether the product qualifies for the desired tax treatment.In 2003, the Internal Revenue Service issued formal guidance, in Revenue Ruling 2003-91, that indicates that if the number of underlying mutual funds available in a variable insurance product does not exceed 20, the number of underlying mutual funds alone would not cause the contract to not qualify for the desired tax treatment.The Internal Revenue Service has also indicated that exceeding 20 investment options may be considered a factor, along with other factors including the number of transfer opportunities available under the contract, when determining whether the contract qualifies for the desired tax treatment.The revenue ruling did not indicate the actual number of underlying mutual funds that would cause the contract to not provide the desired tax treatment.Should the U.S. Secretary of the Treasury issue additional rules or regulations limiting the number of underlying mutual funds, transfers between underlying mutual funds, exchanges of underlying mutual funds or changes in investment objectives of underlying mutual funds such that the contract would no longer qualify for tax deferred treatment under Section 72 of the Code, Nationwide will take whatever steps are available to remain in compliance. If the contract is purchased as an investment of certain retirement plans (such as qualified retirement plans, Individual Retirement Accounts, and custodial accounts as described in Sections 401 and 408(a), of the Code), tax advantages enjoyed by the contract owner and/or annuitant may relate to participation in the plan rather than ownership of the annuity contract.Such plans are permitted to purchase investments other than annuities and retain tax-deferred status. The following is a brief summary of some of the federal income tax considerations related to the types of contracts sold in connection with this prospectus.In addition to the federal income tax, distributions from annuity contracts may be subject to state and local income taxes.The tax rules across all states and localities are not uniform and therefore will not be discussed in this prospectus.Tax rules that may apply to contracts issued in U.S. territories such as Puerto Rico and Guam are also not discussed.Nothing in this prospectus should be considered to be tax advice.Purchasers and prospective purchases of the contract should consult a financial consultant, tax adviser or legal counsel to discuss the taxation and use of the contracts. IRAs, SEP IRAs and Simple IRAs Distributions from IRAs, SEP IRAs and Simple IRAs are generally taxed as ordinary income when received.If any of the amounts contributed to the individual retirement annuity were non-deductible for federal income tax purposes, then a portion of each distribution is excludable from income. If distributions of income from an IRA are made prior to the date that the owner attains the age of 59½ years, the income is subject to the regular income tax, and an additional penalty tax of 10% is generally applicable.(For Simple IRAs, the 10% penalty is increased to 25% if the distribution is made during the 2-year period beginning on the date that the individual first participated in the Simple IRA.)The 10% penalty tax can be avoided if the distribution is: · made to a beneficiary on or after the death of the owner; · attributable to the owner becoming disabled (as defined in the Code); · part of a series of substantially equal periodic payments made not less frequently than annually made for the life (or life expectancy) of the owner, or the joint lives (or joint life expectancies) of the owner and his or her designated beneficiary; 54 · used for qualified higher education expenses; or · used for expenses attributable to the purchase of a home for a qualified first-time buyer. If the contract owner dies before the contract is completely distributed, the balance will be included in the contract owner’s gross estate for tax purposes. Roth IRAs Distributions of earnings from Roth IRAs are taxable or non-taxable depending upon whether they are "qualified distributions" or "non-qualified distributions."A "qualified distribution" satisfies the 5-year rule and meets 1 of the following requirements: · it is made on or after the date on which the contract owner attains age 59½; · it is made to a beneficiary (or the contract owner’s estate) on or after the death of the contract owner; · it is attributable to the contract owner’s disability; or · it is used for expenses attributable to the purchase of a home for a qualified first-time buyer. The 5-year rule generally is satisfied if the distribution is not made within the 5-year period beginning with the first taxable year in which a contribution is made to any Roth IRA established for the owner. A qualified distribution is not included in gross income for federal income tax purposes. A non-qualified distribution is not includable in gross income to the extent that the distribution, when added to all previous distributions, does not exceed the total amount of contributions made to the Roth IRA.Any non-qualified distribution in excess of total contributions is includable in the contract owner’s gross income as ordinary income in the year that it is distributed to the contract owner. Special rules apply for Roth IRAs that have proceeds received from an individual retirement plan prior to January 1, 1999 if the owner elected the special 4-year income averaging provisions that were in effect for 1998. If non-qualified distributions of income from a Roth IRA are made prior to the date that the owner attains the age of 59½ years, the income is subject to both the regular income tax and an additional penalty tax of 10%.The penalty tax can be avoided if the distribution is: · made to a beneficiary on or after the death of the owner; · attributable to the owner becoming disabled (as defined in the Code); · part of a series of substantially equal periodic payments made not less frequently than annually made for the life (or life expectancy) of the owner, or the joint lives (or joint life expectancies) of the owner and his or her designated beneficiary; · for qualified higher education expenses; or · used for expenses attributable to the purchase of a home for a qualified first-time buyer. If the contract owner dies before the contract is completely distributed, the balance will be included in the contract owner’s gross estate for tax purposes. Tax Sheltered Annuities Distributions from Tax Sheltered Annuities are generally taxed when received.A portion of each distribution after the annuitization date is excludable from income based on a formula established pursuant to the Code.The formula excludes from income the amount invested in the contract divided by the number of anticipated payments until the full investment in the contract is recovered.Thereafter, all distributions are fully taxable. If a distribution of income is made from a Tax Sheltered Annuity prior to the date that the owner attains the age of 59½, the income is subject to both the regular income tax and an additional penalty tax of 10%.The penalty tax can be avoided if the distribution is: · made to a beneficiary on or after the death of the owner; · attributable to the owner becoming disabled (as defined in the Code); · part of a series of substantially equal periodic payments made not less frequently than annually made for the life (or life expectancy) of the owner, or the joint lives (or joint life expectancies) of the owner and his or her designated beneficiary; or · made to the owner after separation from service with his or her employer after age 55. A loan from a Tax Sheltered Annuity generally is not considered to be a distribution, and is therefore generally not taxable.However, if the loan is not repaid in accordance with the repayment schedule, the entire balance of the loan would be treated as being in default, and the defaulted amount would be treated as being distributed to the participant as a taxable distribution. If the contract owner dies before the contract is completely distributed, the balance will be included in the contract owner’s gross estate for tax purposes. Non-Qualified Contracts - Natural Persons as Contract Owners Generally, the income earned inside a non-qualified annuity contract that is owned by a natural person is not taxable until it is distributed from the contract. Distributions before the annuitization date are taxable to the contract owner to the extent that the cash value of the contract exceeds the contract owner’s investment in the contract at the time of the distribution.In general, the investment in the contract is equal to the purchase payments made with after-tax dollars.Distributions, for this purpose, include full and partial withdrawals, any portion of the contract that is assigned or pledged, amounts borrowed from the contract, or any portion 55 of the contract that is transferred by gift.For these purposes, a transfer by gift may occur upon annuitization if the contract owner and the annuitant are not the same individual. With respect to annuity distributions on or after the annuitization date, a portion of each annuity payment is excludable from taxable income.The amount excludable from each annuity payment is determined by multiplying the annuity payment by a fraction which is equal to the contract owner’s investment in the contract, divided by the expected return on the contract.Once the entire investment in the contract is recovered, all distributions are fully includable in income.The maximum amount excludable from income is the investment in the contract.If the annuitant dies before the entire investment in the contract has been excluded from income, and as a result of the annuitant's death no more payments are due under the contract, then the unrecovered investment in the contract may be deducted on his or her final tax return. In determining the taxable amount of a distribution, all annuity contracts issued after October 21, 1988 by the same company to the same contract owner during the same calendar year will be treated as 1 annuity contract. A special rule applies to distributions from contracts that have investments that were made prior to August 14, 1982.For those contracts, distributions that are made prior to the annuitization date are treated first as a recovery of the investment in the contract as of that date.A distribution in excess of the amount of the investment in the contract as of August 14, 1982, will be treated as taxable income. The Code imposes a penalty tax if a distribution is made before the contract ownerreaches age 59½.The amount of the penalty is 10% of the portion of any distribution that is includable in gross income.The penalty tax does not apply if the distribution is: · the result of a contract owner’s death; · the result of a contract owner’s disability (as defined in the Code); · one of a series of substantially equal periodic payments made over the life (or life expectancy) of the contract owner or the joint lives (or joint life expectancies) of the contract owner and the beneficiary selected by the contract owner to receive payment under the annuity payment option selected by the contract owner; or · is allocable to an investment in the contract before August 14, 1982. If the contract owner dies before the contract is completely distributed, the balance will be included in the contract owner’s gross estate for tax purposes. Non-Qualified Contracts - Non-Natural Persons as Contract Owners The previous discussion related to the taxation of non-qualified contracts owned by individuals.Different rules (the so-called "non-natural persons" rules) apply if the contract owner is not a natural person. Generally, contracts owned by corporations, partnerships, trusts, and similar entities are not treated as annuity contracts under the Code.Therefore, income earned under a non-qualified contract that is owned by a non-natural person is taxed as ordinary income during the taxable year that it is earned.Taxation is not deferred, even if the income is not distributed out of the contract.The income is taxable as ordinary income, not capital gain. The non-natural persons rules do not apply to all entity-owned contracts.For purposes of the non-natural persons rule, a contract that is owned by a non-natural person as an agent of an individual is treated as owned by the individual.This would cause the contract to be treated as an annuity under the Code, allowing tax deferral.However, this exception does not apply when the non-natural person is an employer that holds the contract under a non-qualified deferred compensation arrangement for one or more employees. The non-natural persons rules also do not apply to contracts that are: · acquired by the estate of a decedent by reason of the death of the decedent; · issued in connection with certain qualified retirement plans and individual retirement plans; · purchased by an employer upon the termination of certain qualified retirement plans; or · immediate annuities within the meaning of Section 72(u) of the Code. If the annuitant dies before the contract is completely distributed, the balance may be included in the annuitant's gross estate for tax purposes, depending on the obligations that the non-natural owner may have owed to the annuitant. Exchanges As a general rule, federal income tax law treats exchanges of property in the same manner as a sale of the property.However, pursuant to Section 1035 of the Code, an annuity contract may be exchanged tax-free for another annuity, provided that the obligee (the person to whom the annuity obligation is owed) is the same for both contracts.If the exchange includes the receipt of property in addition to another annuity contract, such as cash, special rules may cause a portion of the transaction to be taxable. Tax Treatment of a Partial 1035 Exchange With Subsequent Withdrawal In March 2008, the IRS issued Rev. Proc. 2008-24, which addresses the income tax consequences of the direct transfer of a portion of the cash value of an annuity contract in exchange for the issuance of a second annuity contract.A direct transfer that satisfies the revenue procedure will be treated as a tax-free exchange under Section 1035 of the Code if, for a period of at least 12 months from the date of the direct transfer, there are no distributions or withdrawals from either annuity contract involved in the exchange.In addition, the tax-free status of the exchange may still be preserved despite a distribution or withdrawal from either contract if the contract owner can show 56 that between the date of the direct transfer and the distribution or withdrawal, one of the conditions described under Section 72(q)(2) of the Code that would exempt the distribution from the 10% early distribution penalty (such as turning age 59½, or becoming disabled; but not a series of substantially equal periodic payments or an immediate annuity) or "other similar life event" such as divorce or loss of employment occurred.Absent a showing of such an occurrence, Rev. Proc. 2008-24 concludes that the direct transfer would fail to qualify as a tax-free 1035 exchange, and the full amount transferred from the original contract would be treated as a taxable distribution, followed by the purchase of a new annuity contract.Rev. Proc. 2008-24 applies to direct transfers completed on or after June 30, 2008.Please discuss any tax consequences concerning any contemplated or completed transactions with a professional tax adviser. Taxation of Lifetime Withdrawals Under the 7% Lifetime Income Option While the tax treatment for withdrawals for benefits such as the 7% Lifetime Income Option is not clear under federal tax law, Nationwide intends to treat withdrawals under these options as taxable to the extent that the cash value of the contract exceeds the contract owner's investment at the time of the withdrawal.Specifically, we intend to treat the following amount of each withdrawal as a taxable distribution: The greater of: A – C; or B – C, Where A the contract value immediately before the withdrawal; B the guaranteed annual benefit amount immediately before the withdrawal; and C the remaining investment in the contract. In certain circumstances, this treatment could result in the contract value being less than the investment in the contract after such a withdrawal.If you subsequently withdrawal your contract under such circumstances, you would have a loss that may be deductible.If you purchase one of these options in an IRA, withdrawals in excess of the annual benefit amount may be required to satisfy the minimum distribution requirements under the Code.Please consult a qualified tax adviser. Same-Sex Marriages, Domestic Partnership, and Other Similar Relationships Pursuant to Section 3 of the federal Defense of Marriage Act ("DOMA"), same-sex marriages currently are not recognized for purposes of federal law.Therefore, the favorable income-deferral options afforded by federal tax law to an opposite-sex spouse under Code Sections 72(s) and 401(a)(9) are currently NOT available to a same-sex spouse.Same-sex spouses who own or are considering the purchase of annuity products that provide benefits based upon status as a spouse should consult a tax advisor.To the extent that an annuity contract or certificate accords to spouses other rights or benefits that are not affected by DOMA, same-sex spouses remain entitled to such rights or benefits to the same extent as any annuity holder's spouse. Withholding Pre-death distributions from the contracts are subject to federal income tax.Nationwide will withhold the tax from the distributions unless the contract owner requests otherwise. In addition, under some circumstances, the Code will not permit contract owners to waive withholding.Such circumstances include: · if the payee does not provide Nationwide with a taxpayer identification number; or · if Nationwide receives notice from the Internal Revenue Service that the taxpayer identification number furnished by the payee is incorrect. If a contract owner is prohibited from waiving withholding, as described above, the distribution will be subject to mandatory back-up withholding.The mandatory back-up withholding rate is established by Section 3406 of the Code and is applied against the amount of income that is distributed. Non-Resident Aliens Generally, a pre-death distribution from a contract to a non-resident alien is subject to federal income tax at a rate of 30% of the amount of income that is distributed. Nationwide is required to withhold this amount and send it to the Internal Revenue Service.Some distributions to non-resident aliens may be subject to a lower (or no) tax if a treaty applies.In order to obtain the benefits of such a treaty, the non-resident alien must: provide Nationwide with a properly completed withholding certificate claiming the treaty benefit of a lower tax rate or exemption from tax; and provide Nationwide with an individual taxpayer identification number. If the non-resident alien does not meet the above conditions, Nationwide will withhold 30% of income from the distribution. Another exemption from the 30% withholding rate is for the non-resident alien to provide Nationwide with sufficient evidence that: the distribution is connected to the non-resident alien's conduct of business in the United States; the distribution isincludable in the non-resident alien's gross income for United States federal income tax purposes; and provide Nationwide with a properly completed withholding certificate claiming the exemption. Note that for the preceding exemption, the distributions would be subject to the same withholding rules that are applicable to payments to United States persons, including back-up 57 withholding, which is currently at a rate of 28%, if a correct taxpayer identification number is not provided. This prospectus does not address any tax matters that may arise by reason of application of the laws of a non-resident alien’s country of citizenship and/or country of residence. Purchasers and prospective purchasers should consult a financial consultant, tax advisor or legal counsel to discuss the applicability of laws of those jurisdictions to the purchase or ownership of a contract. Federal Estate, Gift and Generation Skipping Transfer Taxes The following transfers may be considered a gift for federal gift tax purposes: · a transfer of the contract from one contract owner to another; or · a distribution to someone other than a contract owner. Upon the contract owner's death, the value of the contract may be subject to estate taxes, even if all or a portion of the value is also subject to federal income taxes. Section 2612 of the Code may require Nationwide to determine whether a death benefit or other distribution is a "direct skip" and the amount of the resulting generation skipping transfer tax, if any.A direct skip is when property is transferred to, or a death benefit or other distribution is made to: a) an individual who is 2 or more generations younger than the contract owner; or b) certain trusts, as described in Section 2613 of the Code (generally, trusts that have no beneficiaries who are not 2 or more generations younger than the contract owner). If the contract owner is not an individual, then for this purpose only, "contract owner" refers to any person: · who would be required to include the contract, death benefit, distribution, or other payment in his or her federal gross estate at his or her death; or · who is required to report the transfer of the contract, death benefit, distribution, or other payment for federal gift tax purposes. If a transfer is a direct skip, Nationwide may be required to deduct the amount of the transfer tax from the death benefit, distribution or other payment, and remit it directly to the Internal Revenue Service. Charge for Tax Nationwide is not required to maintain a capital gain reserve liability on non-qualified contracts.If tax laws change requiring a reserve, Nationwide may implement and adjust a tax charge. Diversification Code Section 817(h) contains rules on diversification requirements for variable annuity contracts.A variable annuity contract that does not meet these diversification requirements will not be treated as an annuity, unless: · the failure to diversify was accidental; · the failure is corrected; and · a fine is paid to the Internal Revenue Service. The amount of the fine will be the amount of tax that would have been paid by the contract owner if the income, for the period the contract was not diversified, had been received by the contract owner. If the violation is not corrected, the contract owner will be considered the owner of the underlying securities and will be taxed on the earnings of his or her contract.Nationwide believes that the investments underlying this contract meet these diversification requirements. Required Distributions The Code requires that certain distributions be made from the contracts issued in conjunction with this prospectus.Following is an overview of the required distribution rules applicable to each type of contract.Please consult a qualified tax or financial adviser for more specific required distribution information. If you purchase the 7% Lifetime Income Option, withdrawals in excess of the annual benefit amount may be required to satisfy the minimum distribution requirements under the Code.Please consult a qualified tax adviser. Required Distributions – General Information In general, a beneficiary is an individual or other entity that the contract owner designates to receive death proceeds upon the contract owner's death.The distribution rules in the Code make a distinction between "beneficiary" and "designated beneficiary" when determining the life expectancy that may be used for payments that are made from IRAs, SEP IRAs, Simple IRAs, and Roth IRAs after the death of the annuitant, or that are made from non-qualified contracts after the death of the contract owner.A designated beneficiary is a natural person who is designated by the contract owner as the beneficiary under the contract.Non-natural beneficiaries (e.g. charities or certain trusts) are not designated beneficiaries for the purpose of required distributions and the life expectancy of such a beneficiary is 0. Life expectancies and joint life expectancies will be determined in accordance with the relevant guidance provided by the Internal Revenue Service and the Treasury Department, including but not limited to Treasury Regulation 1.72-9 and Treasury Regulation 1.401(a)(9)-9. Required distributions paid upon the death of the contract owner are paid to the beneficiary or beneficiaries stipulated by the contract owner.How quickly the distributions must be made may be determined with respect to the life expectancies of the beneficiaries.For non-qualified contracts, the beneficiaries used in the determination of the distribution period are those in effect on the date of the contract owner's death.For contracts other than non-qualified contracts, the beneficiaries used in the determination of the distribution period do not have to be determined until September 30 of the 58 year following the contract owner's death.If there is more than one beneficiary, the life expectancy of the beneficiary with the shortest life expectancy is used to determine the distribution period.Any beneficiary that is not a designated beneficiary has a life expectancy of 0. Required Distributions for Non-Qualified Contracts Code Section 72(s) requires Nationwide to make certain distributions when a contract owner dies.The following distributions will be made in accordance with the following requirements: If any contract owner dies on or after the annuitization date and before the entire interest in the contract has been distributed, then the remaining interest must be distributed at least as rapidly as the distribution method in effect on the contract owner's death. If any contract owner dies before the annuitization date, then the entire interest in the contract (consisting of either the death benefit or the contract value reduced by charges set forth elsewhere in the contract) will be distributed within 5 years of the contract owner's death, provided however: (a) any interest payable to or for the benefit of a designated beneficiary may be distributed over the life of the designated beneficiary or over a period not longer than the life expectancy of the designated beneficiary.Payments must begin within 1 year of the contract owner's death unless otherwise permitted by federal income tax regulations; and (b) if the designated beneficiary is the surviving spouse of the deceased contract owner, the spouse can choose to become the contract owner instead of receiving a death benefit.Any distributions required under these distribution rules will be made upon that spouse's death. In the event that the contract owner is not a natural person (e.g., a trust or corporation), for purposes of these distribution provisions: (a) the death of the annuitant will be treated as the death of a contract owner; (b) any change of annuitant will be treated as the death of a contract owner; and (c) in either case, the appropriate distribution will be made upon the death or change, as the case may be. These distribution provisions do not apply to any contract exempt from Section 72(s) of the Code by reason of Section 72(s)(5) or any other law or rule. Required Distributions for IRAs, SEP IRAs, Simple IRAs, and Roth IRAs Distributions from IRA, SEP IRA, or Simple IRA must begin no later than April 1 of the calendar year following the calendar year in which the contract owner reaches age 70½.Distributions may be paid in a lump sum or in substantially equal payments over: (a) the life of the contract owner or the joint lives of the contract owner and the contract owner's designated beneficiary; or (b) a period not longer than the period determined under the table in Treasury Regulation 1.401(a)(9)-9, which is the deemed joint life expectancy of the contract owner and a person 10 years younger than the contract owner.If the designated beneficiary is the spouse of the Co contract owner, the period may not exceed the longer of the period determined under such table or the joint life expectancy of the contract owner and the contract owner's spouse, determined in accordance with Treasury Regulation 1.72-9, or such additional guidance as may be provided pursuant to Treasury Regulation 1.401(a)(9)-9. For IRAs, SEP IRAs, and Simple IRAs, required distributions do not have to be withdrawn from this contract if they are being withdrawn from another IRA, SEP IRA, or Simple IRA of the contract owner. If the contract owner's entire interest in IRA, SEP IRA, or Simple IRA will be distributed in equal or substantially equal payments over a period described in (a) or (b) above, the payments must begin on or before the required beginning date.The required beginning date is April 1 of the calendar year following the calendar year in which the contract owner reaches age 70½.The rules for Roth IRAs do not require distributions to begin during the contract owner's lifetime, therefore, the required beginning date is not applicable to Roth IRAs. Due to recent changes in Treasury Regulations, the amount used to compute the minimum distribution requirement may exceed the contract value. If the contract owner dies before the required beginning date (in the case of IRA, SEP IRA or Simple IRA) or before the entire contract value is distributed (in the case of a Roth IRA), any remaining interest in the contract must be distributed over a period not exceeding the applicable distribution period, which is determined as follows: (a) if the designated beneficiary is the contract owner's spouse, the applicable distribution period is the surviving spouse's remaining life expectancy using the surviving spouse's birthday for each distribution calendar year after the calendar year of the contract owner's death.For calendar years after the death of the contract owner's surviving spouse, the applicable distribution period is the spouse's remaining life expectancy using the spouse's age in the calendar year of the spouse's death, reduced by 1 for each calendar year that elapsed since the calendar year immediately following the calendar year of the spouse's death; (b) if the designated beneficiary is not the contract owner's surviving spouse, the applicable distribution period is the designated beneficiary's remaining life expectancy using the designated beneficiary's birthday in the calendar year immediately following the calendar year of the contract 59 (c) owner's death, reduced by 1 for each calendar year that elapsed thereafter; and (d) if there is no designated beneficiary, the entire balance of the contract must be distributed by December 31 of the 5th year following the contract owner's death. If the contract owner dies on or after the required beginning date, the interest in the IRA, SEP IRA, or Simple IRA must be distributed over a period not exceeding the applicable distribution period, which is determined as follows: (a) if the designated beneficiary is the contract owner's spouse, the applicable distribution period is the surviving spouse's remaining life expectancy using the surviving spouse's birthday for each distribution calendar year after the calendar year of the contract owner's death.For calendar years after the death of the contract owner's surviving spouse, the applicable distribution period is the greater of (a) the contract owner's remaining life expectancy using the contract owner's birthday in the calendar year of the contract owner's death, reduced by one for each year thereafter; or (b) the spouse's remaining life expectancy using the spouse's age in the calendar year of the spouse's death, reduced by 1 for each calendar year that elapsed since the calendar year immediately following the calendar year of the spouse's death; (b) if the designated beneficiary is not the contract owner's surviving spouse, the applicable distribution period is the greater of (a) the contract owner's remaining life expectancy using the contract owner's birthday in the calendaryear of the contract owner's death, reduced by 1 for each year thereafter; or (b) the designated beneficiary's remaining life expectancy using the designated beneficiary's birthday in the calendar year immediately following the calendar year of the contract owner's death, reduced by 1 for each calendar year that elapsed thereafter; and (c) if there is no designated beneficiary, the applicable distribution period is the contract owner's remaining life expectancy using the contract owner's birthday in the calendar year of the contract owner's death, reduced by 1 for each year thereafter. If distribution requirements are not met, a penalty tax of 50% is levied on the difference between the amount that should have been distributed for that year and the amount that actually was distributed for that year. For IRAs, SEP IRAs, and Simple IRAs, all or a portion of each distribution will be included in the recipient's gross income and taxed at ordinary income tax rates.The portion of a distribution that is taxable is based on the ratio between the amount by which non-deductible purchase payments exceed prior non-taxable distributions and total account balances at the time of the distribution.The owner of an IRA, SEP IRA, or Simple IRA must annually report the amount of non-deductible purchase payments, the amount of any distribution, the amount by which non-deductible purchase payments for all years exceed non taxable distributions for all years, and the total balance of all IRAs, SEP IRAs, or Simple IRAs. Distributions from Roth IRAs may be either taxable or nontaxable, depending upon whether they are "qualified distributions" or "non-qualified distributions." Tax Changes The foregoing tax information is based on Nationwide's understanding of federal tax laws.It is NOT intended as tax advice.All information is subject to change without notice.You should consult with your personal tax and/or financial adviser for more information. In 2001, the Economic Growth and Tax Relief Reconciliation Act (EGTRRA) was enacted.EGTRRA made numerous changes to the Code, including the following: · generally lowering federal income tax rates; · increasing the amounts that may be contributed to various retirement plans, such as individual retirement plans and qualified plans; · increasing the portability of various retirement plans by permitting individual retirement plans, qualified plans and certain governmental 457 plans to "roll" money from one plan to another; · eliminating and/or reducing the highest federal estate tax rates; · increasing the estate tax credit; and · for persons dying after 2009, repealing the estate tax. In 2006, the Pension Protection Act of 2006 made permanent the EGTRRA provisions noted above that increase the amounts that may be contributed to various retirement plans and that increase the portability of various retirement plans.However, all of the other changes resulting from EGTRRA were scheduled to "sunset," or become ineffective, after December 31, 2010 unless they are extended by additional legislation.The sunset date for many of these provisions was extended to December 31, 2012 by the Tax Relief, Unemployment Insurance Reauthorization, and Job Creation Act of 2010.However, if these changes are not further extended (or modified) by new legislation, the Code will be restored to its pre-EGTRRA form after December 31, 2012. This creates uncertainty as to future tax requirements and implications.Please consult a qualified tax or financial adviser for further information relating to these and other tax issues. State Taxation The tax rules across the various states and localities are not uniform and therefore are not discussed in this prospectus.Tax rules that may apply to contracts issued in U.S. territories such as Puerto Rico and Guam are also not discussed.Purchasers and prospective purchasers should consult a financial consultant, tax advisor or legal counsel to discuss the taxation and use of the contracts. 60 Appendix D: Reallocation Evaluation and Calculation Examples For contracts that have elected the 7% Lifetime Income Option, the list of permitted investment options is shown in the grid in Step 2 below.Allocation requests to investment options other than those indicated in the grid will not be honored; they will be treated as if no allocation request was received. This appendix contains (1) a description of the reallocation evaluation that is applicable for contracts that have elected the 7% L.inc Option; and (2) example calculations of the reallocation evaluation. Nationwide will perform an evaluation of the contract's assets at the time the contract is issued, on each contract's Monthly Anniversary, and each time the Contract Owner (or other individual authorized by the Contract Owner) initiates a transfer between or among the permitted investment options (including Dollar Cost Averaging for Living Benefits and Asset Rebalancing).For purposes of these options, the permitted investment options (which do not include the Bond Fund) to which Contract Value is allocated are referred to as "Elected Investment Options." The 4 steps of the evaluation are discussed in detail below.All values are calculated as of the date of the evaluation. [Intentionally left blank.See next page.] 61 [Intentionally left blank.See next page.] 62 [Intentionally left blank.See next page.] 63 Lifetime Income Factors The following Lifetime Income Factors table is used to calculate the Contract Ratio in Step 1(a) above.The Lifetime Income Factor applicable to a contract is determined based on the current year and month of the contract. Month Year 1 2 3 4 5 6 7 8 9 10 11 12 1 2 3 4 5 6 7 8 9 10 11 12 13 14 15 16 17 18 19 20 21 22 23 24 25 26 27 28 29 30 31 32 33 34 35 36 37 38 39 40 41 42 43 44 45 46 47 48 49 50 51 64 Example Calculations Example 1 Assumptions: Contract Issue Date: 05/12/2011 Initial Purchase Payment: $110,000 Reallocation Evaluation Date: 05/12/2012 (Year 2, Month 1) Contract Value: $100,000 Adjusted Highest Annual Value: $110,000 Investment Allocation: $100,000 in NVIT – NVIT Investor Destinations Capital Appreciation Fund Step 1:Calculate the Target Equity Allocation Step 1(a): Contract Ratio Contract Value 1.3137 Adjusted Highest Annual Value x Lifetime Income Factor 110,000 x0.6920 Step 1(b) Contract Ratio <1.07 1.07 – 1.1299 1.13 – 1.1999 1.20 – 1.2699 1.27 – 1.3299 ≥1.33 Target Equity Allocation 20% 30% 40% 50% 60% 70% Target Equity Allocation 60% Step 2:Calculate the Current Equity Allocation EION Contract Value allocated to each Elected Investment Option $91,000 AEPN Assumed Equity Percentage of each Elected Investment Option 70% Current Equity Allocation EIOA x AEPA 100,000 x 70% .70 or 70% Contract Value Step 3:Compare the Current Equity Allocation to the Target Equity Allocation: Current Equity Allocation 70% Target Equity Allocation 60% The Current Equity Allocation is more than 3% higher than the Target Equity Allocation.Therefore, a transfer from the Elected Investment Option to the Bond Fund will occur. Step 4:Calculate the Amount of the Transfer: Step 4(a): EV Contract Value – Contract Value allocated to the Bond Fund – Contract Value Allocated to the Fixed Account as part of Dollar Cost Averaging for Living Benefits EV $100,000 – $0 – $0 $100,000 Step 4(b)EION Contract Value allocated to each Elected Investment Option $100,000 AEPN Assumed Equity Percentage of each Investment Option 70% Transfer Amount EV – ﴾ Contract Value x Target Equity Allocation ﴿ EIOA x AEPA EV Transfer Amount 100,000 – ﴾ ﴿ 100,000 – 85,714.28 14,285.72 The calculated amount is positive, indicating too much equity exposure.Nationwide will redeem $14,285.72 worth of Accumulation Units from the Elected Investment Option and will use the redemption proceeds to purchase units in the Bond Fund.The resulting contract allocation is: Bond Fund: $14,285.72 NVIT – NVIT Investor Destinations Capital Appreciation Fund: $85,714.28 65 Example 2 Assumptions: Contract Issue Date: 05/12/2011 Initial Purchase Payment: $110,000 Reallocation Evaluation Date: 06/12/2012 (Year 2, Month 2) Contract Value: $103,500 Adjusted Highest Annual Value: $110,000 Investment Allocation: $89,000 in NVIT – NVIT Investor Destinations Capital Appreciation Fund and $14,500 in Bond Fund Step 1:Calculate the Target Equity Allocation Step 1(a): Contract Ratio Contract Value 1.3628 Adjusted Highest Annual Value xLifetime Income Factor 110,000 x 0.6904 Step 1(b) Contract Ratio <1.07 1.07 – 1.1299 1.13 – 1.1999 1.20 – 1.2699 1.27 – 1.3299 ≥1.33 Target Equity Allocation 20% 30% 40% 50% 60% 70% Target Equity Allocation 70% Step 2:Calculate the Current Equity Allocation EION Contract Value allocated to each Elected Investment Option $89,000 AEPN Assumed Equity Percentage of each Elected Investment Option 70% Current Equity Allocation EIOA x AEPA 89,000 x 70% .6019 or 60% Contract Value Step 3:Compare the Current Equity Allocation to the Target Equity Allocation: Current Equity Allocation 60% Target Equity Allocation 70% The Current Equity Allocation is more than 3% lower than the Target Equity Allocation.Therefore, a transfer from the Bond Fund to the Elected Investment Option will occur. Step 4:Calculate the Amount of the Transfer: Step 4(a): EV Contract Value – Contract Value allocated to the Bond Fund – Contract Value Allocated to the Fixed Account as part of Dollar Cost Averaging for Living Benefits EV $103,500 – $14,500 – $0 $89,000 Step 4(b)EION Contract Value allocated to each Elected Investment Option $89,000 AEPN Assumed Equity Percentage of each Investment Option 70% Transfer Amount EV – ﴾ Contract Value x Target Equity Allocation ﴿ EIOA x AEPA EV Transfer Amount 78,000 – ﴾ ﴿ 89,000 – 103,500 -$14,500 The calculated amount is negative, indicating that the contract can tolerate additional equity exposure.Nationwide will redeem $14,500 worth of Accumulation Units from the Bond Fund and will use the redemption proceeds to purchase units in the Elected Investment Option.The resulting contract allocation is: Bond Fund: $0.00 NVIT – NVIT Investor Destinations Capital Appreciation Fund: $103,500
